 

 

 

 

Exhibit 10.1

CONFIDENTIAL

SLSI-201304IA001

 

ASSET PURCHASE AGREEMENT

by and among

SAMSUNG ELECTRONICS CO., LTD.,

IXYS INTL (CAYMAN) LIMITED

and

IXYS CORPORATION

Dated May 25, 2013

 

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1

 

DEFINITIONS

     1   

1.1

  Certain Definitions      7   

1.2

  Other Defined Terms      6   

SECTION 2

 

PURCHASE AND SALE OF THE TRANSFERRED ASSETS

     9   

2.1

  Purchase and Sale of the Transferred Assets      9   

2.2

  Excluded Assets      10   

2.3

  Assumption of Assumed Liabilities      11   

2.4

  Excluded Liabilities      12   

2.5

  Transfer of Transferred Assets and Assumed Liabilities      13   

2.6

  Procedures for Assets Not Transferable      13   

2.7

  Payments Post-Closing      14   

2.8

  Delivery of Transferred Technology      14   

SECTION 3

 

PURCHASE PRICE; ALLOCATIONS

     14   

3.1

  Purchase Price      14   

3.2

  Purchase Price Adjustment for Inventory Amount      15   

3.3

  Transfer Taxes; Expenses      16   

3.4

  Required Withholding of Taxes      17   

SECTION 4

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

     17   

4.1

  Organization and Standing      18   

4.2

  Authority; Binding Nature of Agreement      18   

4.3

  No Conflict      18   

4.4

  Governmental Consents      18   

4.5

  Absence of Changes      19   

4.6

  Assets      19   

4.7

  Compliance with Law      19   

4.8

  Permits and Approvals      19   

4.9

  Intellectual Property      19   

4.10

  Contracts      21   

4.11

  Product Liability; Warranties      21   

4.12

  Legal Proceedings      22   

4.13

  Tax Matters      22   

4.14

  Finder’s Fee      23   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.15

  No Other Representations or Warranties      23   

SECTION 5

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     23   

5.1

  Organization and Standing      23   

5.2

  Authority; Binding Nature of Agreement      24   

5.3

  Governmental Consents      24   

5.4

  No Conflict      24   

5.5

  Legal Proceedings      25   

5.6

  Availability of Funds      25   

5.7

  Finder’s Fee      25   

SECTION 6

 

CERTAIN COVENANTS AND AGREEMENTS

     25   

6.1

  Access and Information      25   

6.2

  Operation of the Seller’s Business      25   

6.3

  Public Announcements      27   

6.4

  Confidentiality      27   

6.5

  Commercially Reasonable Efforts; Further Assurances; Cooperation      28   

6.6

  Non-Competition      28   

6.7

  Non-Solicitation; Non-Interference      29   

6.8

  Preservation of Books and Records      29   

6.9

  Exclusivity      29   

6.10

  Financial Statement      30   

6.11

  Tax Matters      30   

SECTION 7

 

CONDITIONS PRECEDENT

     31   

7.1

  Conditions Precedent to Obligations of Parties      31   

7.2

  Conditions to Obligations of the Purchaser      32   

7.3

  Conditions to the Obligations of the Seller      33   

SECTION 8

 

CLOSING

     34   

8.1

  Closing      34   

SECTION 9

 

TERMINATION

     34   

9.1

  Termination      34   

9.2

  Effect of Termination      35   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 10

 

INDEMNIFICATION

     35   

10.1

  Indemnification Obligations of the Seller      35   

10.2

  Indemnification Obligations of the Purchaser      35   

10.3

  Indemnification Procedure      36   

10.4

  Survival      37   

10.5

  Limitation of Liability      38   

10.6

  Duty to Mitigate      39   

10.7

  Exclusive Remedy      39   

10.8

  Tax Treatment      39   

10.9

  Tax Benefits      39   

SECTION 11

 

MISCELLANEOUS

     39   

11.1

  Enforcement of Agreement      39   

11.2

  Further Assurances      40   

11.3

  Fees and Expenses      40   

11.4

  Waiver; Amendment      40   

11.5

  Entire Agreement      40   

11.6

  Counterparts; Facsimile Signature      40   

11.7

  Governing Law      40   

11.8

  Dispute Resolution      41   

11.9

  Assignment and Successors      41   

11.10

  No Third-Party Beneficiaries      41   

11.11

  Notices      41   

11.12

  Construction; Usage      42   

11.13

  Severability      43   

11.14

  Mutual Drafting      43   

11.15

  Schedules and Exhibits      43   

11.16

  Parent Guaranty      43   



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 25, 2013, by and among Samsung Electronics Co., Ltd., a company organized
under the laws of the Republic of Korea (the “Seller”), IXYS Intl (Cayman)
Limited, a Cayman Islands corporation (the “Purchaser”), and, solely for the
purposes of Section 11.16, IXYS Corporation, a corporation incorporated under
the laws of the State of Delaware of the United States of America (“Parent”).

RECITALS

WHEREAS, the Seller is engaged in the Business (as defined below);

WHEREAS, subject to the terms and conditions set forth herein, the Seller
desires to transfer to the Purchaser, and the Purchaser desires to purchase and
assume from the Seller, certain of the assets and liabilities exclusively
relating to or exclusively used in the Business as set forth herein; and

WHEREAS, contingent upon and concurrently with the Closing (as defined below),
the Seller and the Purchaser will enter into (i) a Foundry Services Agreement in
substantially the form attached hereto Exhibit A (the “Foundry Services
Agreement”), (ii) a Transition Services Agreement in substantially the form
attached hereto as Exhibit B (the “Transition Services Agreement”), and (iii) a
Product License Agreement in substantially the form attached hereto as Exhibit C
(the “Product License Agreement”).

NOW, THEREFORE, in consideration of the respective covenants, agreements and
representations and warranties set forth herein, the parties to this Agreement,
intending to be legally bound, agree as follows.

SECTION 1

DEFINITIONS

1.1      Certain Definitions.  Defined terms used in this Agreement have the
meanings ascribed to them as follows:

“Accounting Principles” means Korean International Financial Reporting
Standards.

“Affiliates” with respect to any Person, any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control” (including the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; provided that with respect to the Seller, the Affiliates
of the Seller shall only include the direct and indirect subsidiaries of the
Seller where “subsidiary” means an entity that Seller has a direct or indirect
ownership equal to or of more than 50% of the stock or other equity interests
entitled to vote for the election of directors or an equivalent governing body.



--------------------------------------------------------------------------------

“Anti-Corruption and Anti-Bribery Laws” means the United States Foreign Corrupt
Practices Act of 1977, as amended, any rules or regulations thereunder, and any
other applicable anti-corruption and/or anti-bribery Laws of any Governmental
Authority of any jurisdiction applicable to the Business.

“Business” means the business of the Seller and its Affiliates related to the
design, development, research, testing, supply, marketing, sale, distribution,
support and maintenance of the Business Products.

“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the City of San Francisco, California or
Seoul, the Republic of Korea; provided, however, that for the purpose of
determining a Business Day on which the Closing shall occur, “Business Day”
means any day except Saturday, Sunday or any day on which banks are generally
not open for business in the City of San Francisco, California, Seoul, the
Republic of Korea or the Cayman Islands.

“Business Products” means the current and under development microcontroller
products of the System LSI Division of the Seller, containing 4 bit or 8 bit
processor cores, as listed on Schedule 1.1(a) attached hereto and including any
subsequent versions of such products that embody minor modifications to improve
functionality or yield. Without limiting the foregoing, Business Products also
includes Standalone Micro Controllers for which the System LSI Division of the
Seller has already sent customers end-of-life notices during the one (1) year
period prior to the Closing Date, including those identified on Schedule 1.1(a)
as “EOL Products.” For the avoidance of doubt, 32 bit micro controller units are
excluded from the definition of Business Products and any transaction
contemplated in this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Contracts” means any contract or agreement, as amended from time to time, to
which the Seller is a party or by which the Seller or any of the Transferred
Assets are bound that are used or held for use in the Business.

“Copyable Technology” means Technology that can be copied or replicated without
incurring material cost in any form, including for example, Software and
documents.

“Copyrights” means (a) mask work rights, registrations and applications for
registration thereof throughout the world, (b) rights of publicity and privacy,
and (c) copyrights in works of authorship of any type, registrations and
applications for registration thereof throughout the world, all rights therein
provided by international treaties and conventions, all moral and common-law
rights thereto, and all other rights associated therewith.

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, claim, rights of first refusal or rights of first offer, encumbrance
(including leases, easements, licenses, zoning ordinances, covenants,
conditions, restrictions and rights-of-way) or other similar right affecting
property, in each case, whether arising by contract, operation of law or
otherwise.



--------------------------------------------------------------------------------

“Export and Import Control Laws” means any U.S. or applicable non-U.S. law,
regulation, or order governing (i) imports, exports, re-exports, or transfers of
products, services, software, or technologies from or to the United States or
another country; (ii) any release of technology or software in any foreign
country or to any foreign Person (anyone other than a citizen or lawful
permanent resident of the United States, or a protected individual as defined by
8 U.S.C. § 1324b(a)(3)) located in the United States or abroad; (iii) economic
sanctions or embargoes; or (iv) compliance with unsanctioned foreign boycotts.

“Governmental Authority” means any federal, state, local, municipal, foreign or
other government, department, agency, commission, instrumentality, court or
other tribunal, domestic or foreign, or other entity exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as applicable.

“Intellectual Property” means any and all of the rights in or associated with
the following throughout the world : (a) Patents, (b) Trademarks,
(c) Copyrights, (d) Trade Secrets, (e) rights in databases (including customer
lists and customer databases), whether registered or unregistered, and(f) any
other proprietary or intellectual property rights now known.

“Inventory” means all units of finished goods of Business Products that, as of
the Closing Date, are owned as inventory of the System LSI Division of the
Seller or its Affiliates.

“Knowledge of the Purchaser” means the actual knowledge of Purchaser’s officers
and employees after due inquiry of the direct reports of each such individual.

“Knowledge of the Seller” means the actual knowledge of Seller’s officers and
employees of who work in the field of Business after due inquiry of the direct
reports of each such individual.

“Law” means any federal, state, local or foreign law, statute, common law, rule,
regulation, code, directive, ordinance or other requirement of general
application of any Governmental Authority.

“Legal Proceeding” means any claim, action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, examination or investigation commenced,
brought, conducted or heard by or before any Governmental Authority.

“Liabilities” means any direct or indirect liability, indebtedness, claim, loss,
damage, deficiency, Tax, obligation or responsibility, fixed or unfixed,
liquidated or unliquidated, secured or unsecured, accrued, absolute or
contingent.

“Losses” means any and all claims, liabilities, obligations, damages, losses,
penalties, fines, Taxes, judgments, costs and expenses (including amounts paid
in settlement, costs of investigation and reasonable attorney’s fees and
expenses), whether arising out of a Third-Party Claim, but excluding any
special, exemplary and punitive damages (other than any such Losses actually
paid pursuant to a Third-Party Claim).



--------------------------------------------------------------------------------

“Non-Copyable Technology” means Technology, including for example, mask works
and hardware, that cannot be copied or replicated without incurring material
costs in any form.

“Order” means any executive order, decree, judgment, injunction, ruling or other
order issued, enforced or entered by any Governmental Authority.

“Other IP” means Intellectual Property other than Patents and Trademarks.

“Patent Application” means an application or filing for a Patent including,
provisional patent applications and regular patent applications, and claims of
priority under any treaty or convention, anywhere in the world.

“Patents” means patents and statutory invention registrations, in any
jurisdiction worldwide, including renewals, reissues, divisions, continuations,
continuations-in-part, extensions, reexaminations and substitutions thereof, and
all rights therein provided by international treaties and conventions. The term
“Patent” includes any Patent Application and any patents that issue as a result
of those Patent Applications.

“Permits” shall mean all licenses, permits, concessions, exemptions, consents,
franchises, certificates, approvals, filings and other authorizations that are
required by Governmental Authorities under any applicable Law for the Seller to
operate the Business as currently conducted and to own or use the other
Transferred Assets.

“Permitted Encumbrance” means nonexclusive licenses granted to third parties in
the ordinary course of business or any work performed pursuant to any such
license.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, Governmental Authority or other organization.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of a Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.

“Product Software” means any and all versions of any Software, in source or
object code form (including firmware or driver), that is distributed by Seller
as Software for use on, with or for Business Products.

“Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Purchaser Constituent Documents” means any certificate of incorporation, bylaws
or other charter documents, including all amendments thereto, of the Purchaser.

“Purchaser Indemnified Parties” means the Purchaser, Parent and their respective
Affiliates and their officers, directors, employees, agents and other
Representatives.



--------------------------------------------------------------------------------

“Registered IP” means all Intellectual Property (including all Patents,
registered Copyrights (and applications therefor), registered Trademarks and
registered mask work rights) that are registered, filed, or issued under the
authority of any Governmental Authority.

“Representatives” means, with respect to a Person, the officers, directors,
employees, agents, attorneys, accountants, advisors and representatives of such
Person.

“Retained Technology” means any Technology other than the Transferred
Technology.

“SEC” means the United States Securities and Exchange Commission.

“Seller Constituent Documents” means the organizational documents of the Seller,
each as currently in effect.

“Seller Disclosure Schedule” means the Seller Disclosure Schedule delivered by
the Seller to the Purchaser on the date hereof or any Schedule attached thereto.

“Seller Indemnified Parties” means the Seller and its subsidiaries, and their
respective Affiliates, shareholders, officers, directors, employees, agents and
other Representatives.

“Seller Licensed IP” means the Intellectual Property licensed by the Seller
under the Product License Agreement.

“Seller Material Adverse Effect” means any change, event, effect, occurrence or
circumstance that, individually or in the aggregate, has had or would reasonable
be expected to have a material adverse effect on (a) the Business or the
Transferred Assets, taken as whole; provided, however, that none of the
following, individually or in combination, shall be deemed to constitute, or
shall be taken into account in determining whether there has been, a Seller
Material Adverse Effect: (i) the failure of the Seller or the Business to meet
historic, budgeted or forecasted revenue levels, earnings or other financial
metrics or any estimates of such metrics (provided that the facts and
circumstances giving rise to such failure may be deemed to constitute, and may
be taken into account in determining whether there has been, a Seller Material
Adverse Effect), (ii) changes in general local, domestic, foreign, or
international economic, financial, regulatory or political conditions (provided
that such changes do not disproportionately and adversely affect the Business
relative to other businesses in the industry in which the Business is
operating), (iii) changes generally affecting the industries or markets in which
the Seller operates or conducts the Business (provided that such changes do not
disproportionately and adversely affect the Business relative to other
businesses in the industry in which the Business is operating), (iv) changes
arising out of weather conditions or other force majeure events (provided that
such changes do not disproportionately and adversely affect the Business
relative to other businesses in the industry in which the Business is
operating), (v) changes in applicable Laws or accounting rules or principals,
including changes in the Accounting Principles (provided that such changes do
not disproportionately and adversely affect the Business relative to other
businesses in the industry in which the Business is operating), (vi) changes
resulting from the announcement or pendency of this Agreement, or (vii) the
taking of or failure to take any action expressly required to be taken or not
taken by this Agreement; or (b) the ability of the Seller to consummate the
transactions contemplated by, or to perform any of its obligations under, the
Transaction Documents.



--------------------------------------------------------------------------------

“Software” means computer software, programs, and databases in any form,
including Internet web sites, web content and links, source code, object code,
operating systems and specifications, data, databases, database management code,
tools, developers kits, utilities, graphical user interfaces, menus, images,
icons, forms and software engines, and all versions, updates, corrections,
enhancements and modifications thereof, and all related documentation, developer
notes, comments, and annotations.

“Standalone Micro Controller” means any semiconductor with a 4 bit or 8 bit
processor of the System LSI Division of the Seller where the main functionality
is being a microcontroller. For the avoidance of any doubt, microcontrollers for
smart card IC applications (including: SIM cards, embedded secure elements and
FSID), RF function ICs, display driver ICs and semiconductor products with 16
bit processors are expressly excluded.

“Standalone Micro Controller Business” means the business of the System LSI
Division of the Seller related to the design, development, research, testing,
supply, marketing, sale, distribution, support and maintenance of Standalone
Micro Controllers.

“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.

“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
estimated taxes, gross receipts tax, value-added tax, surtax, excise tax, ad
valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax, business
tax, social security taxes, withholding tax or payroll tax), levy, assessment,
tariff, duty (including any customs duty), deficiency or fee, and any related
charge or amount (including any fine, penalty or interest), imposed, assessed or
collected by or under the authority of any Governmental Authority.

“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Authority in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax, including any schedule or
attachment thereto, and including any amendment thereof.

“Technology” means embodiments and implementations of Intellectual Property
whether in electronic, written or other media, including Software, designs
(including, without limitation, RTL, schematic and GDSII form), design and
manufacturing schematics, bills of material, build instructions, test reports,
schematics, algorithms, application programming interfaces, user interfaces,
routines, formulae, test vectors, IP cores, net lists, photomasks, databases,
data collections, diagrams, recipes, manufacturing process technology (including
any process technology related to the fabrication, sorting, assembly or
packaging of semiconductor products), proprietary technical information,
protocols, layout rules, packaging and other specifications, techniques,
interfaces, verification tools, URLs, web sites, works or authorship, lab
notebooks, development and lab equipment, know-how, inventions and invention
disclosures, and all other forms of technology, in each case whether or not
registered with a Governmental Authority or embodied in any tangible form.



--------------------------------------------------------------------------------

“Trademarks” means trademarks, service marks, service names, trade dress, logos,
trade names, corporate names, business names, slogans, URL addresses, internet
domain names and other indicia of source or origin, including the goodwill of
the business symbolized thereby or associated therewith, all common-law rights
thereto, registrations and applications for registration thereof throughout the
world, and all rights therein provided by international treaties and
conventions.

“Trade Secrets” means all rights in any jurisdiction in know-how and other
confidential or proprietary technical, business, and other information,
including confidential or proprietary manufacturing and production processes and
techniques, research and development information, technology, drawings,
specifications, designs, plans, proposals, technical data, bills of material,
financial, marketing, and business data, pricing and cost information, business
and marketing plans, customer and supplier lists and other similar information.

“Transaction Documents” means, collectively, this Agreement, the Foundry
Services Agreement, the Transition Services Agreement and the Product License
Agreement.

“Transferred Registered IP” means Transferred IP that is Registered IP.

“VAT” means Korean value added tax LOGO [g576875pg11.jpg] and any similar charge
under Laws of other jurisdictions.

1.2      Other Defined Terms.  The following capitalized terms are defined in
this Agreement in the Section indicated below:

 

Defined Term

 

Section

Agreement

  Preamble        

Assumed Liabilities

  2.3

Closing

  8.1

Closing Date

  8.1

Closing Inventory Value

  3.2(a)

Closing Payment

  3.1(a)

Consents

  2.6

Deferred Payments

  3.1(b)

Direct Claim

  10.3(c)

Dispute Notice

  3.2(b)

Excluded Assets

  2.2

Excluded Liabilities

  2.4

First Deferred Payment

  3.1(b)

Foundry Services Agreement

  Recitals

In-Licenses

  4.9(g)

Indemnification Cap

  10.5(b

Indemnifying Party

  10.3(a)

Independent Accounting Firm

  3.2(c)

Nondisclosure Agreement

  6.4

Notice of Claim

  10.3(c)



--------------------------------------------------------------------------------

Defined Term

 

Section

Objection Notice

  10.3(c)

Out-Licenses

  4.9(l)

Pre-Closing Period

  6.1

Product License Agreement

  Recitals

Purchase Price

  3.1

Purchase Price Allocation

  3.4(a)

Purchaser

  Preamble

Purchaser Losses

  10.1

Restricted Business

  6.6(a)

Restricted Period

  6.6(a)

Second Deferred Payment

  3.1(b)

Seller

  Preamble        

Seller Fundamental Representations

  10.4

Seller Losses

  10.2

Seller Statement

  3.2(a)

Target Inventory Value

  3.2(f)

Termination Date

  9.1(b)

Third-Party Claim

  10.3(a)

Threshold

  10.5(a)

Transferred Assets

  2.1

Transferred Contracts

  2.1(g)

Transferred Copyable Technology

  2.1(e)

Transferred Inventory

  2.1(a)

Transferred IP

  2.1(d)

Transferred Non-Copyable Technology

  2.1(f)

Transferred Other IP

  2.1(d)

Transferred Patents

  2.1(c)

Transferred Permits

  2.1(h)

Transferred Tangible Assets

  2.1(b)

Transferred Technology

  2.1(f)

Transition Services Agreement

  Recitals

SECTION 2

PURCHASE AND SALE OF THE TRANSFERRED ASSETS

2.1      Purchase and Sale of the Transferred Assets.  Subject to the terms and
conditions set forth in this Agreement, including Section 2.2 hereof, at the
Closing, the Seller shall sell, convey, assign, transfer and deliver to the
Purchaser, and the Purchaser shall purchase, acquire and accept from the Seller,
all of the right, title and interest of the Seller in, to and under all of the
assets exclusively relating to the Business free and clear of all Encumbrances,
other than Permitted Encumbrances (collectively, the “Transferred Assets”),
including:

(a)       all Inventory existing as of the Closing Date (the “Transferred
Inventory”);



--------------------------------------------------------------------------------

(b)      all tangible assets, including machinery and equipment, owned by the
Seller and used exclusively in the Business, including the tangible assets set
forth in Schedule 2.1(b) attached hereto (the “Transferred Tangible Assets” ) ;

(c)      the Patents that are owned (whether exclusively, jointly or otherwise)
or purported to be owned by the Seller and used exclusively in the Business, as
set forth in Schedule 2.1(c) attached hereto (the “Transferred Patents”), and
all causes of action, claims and demands of any nature arising under or with
respect to the Transferred Patents, including all claims and damages for the
past or future infringement of any such Transferred Patents;

(d)      the Other IP that is owned (whether exclusively, jointly or otherwise)
or purported to be owned by the Seller and used exclusively in the Business,
including each item of Other IP set forth in Schedule 2.1(d) attached hereto
(the “Transferred Other IP” and together with the Transferred Patents, the
“Transferred IP”);

(e)      copies of any Copyable Technology that is both owned (whether
exclusively, jointly or otherwise) or purported to be owned by the Seller, and
used exclusively in the Business, including each item of Copyable Technology set
forth in Schedule 2.1(e) attached hereto (the “Transferred Copyable
Technology”);

(f)      the Non-Copyable Technology that is both owned (whether exclusively,
jointly or otherwise) or purported to be owned by the Seller, and used
exclusively in the Business, including each item of Non-Copyable Technology set
forth in Schedule 2.1(f) attached hereto (the “Transferred Non-Copyable
Technology” and together with the Transferred Copyable Technology, the
“Transferred Technology”);

(g)      the Contracts exclusively related to the Business set forth in Schedule
2.1(g) attached hereto (the “Transferred Contracts”);

(h)      the Permits used or held for use by the Seller exclusively in the
operation of the Business, including the Permits set forth in Schedule 2.1(h)
attached hereto, but only if transferable or assignable (the “Transferred
Permits”);

(i)      all goodwill of the Business; and

(j)      to the extent permitted by applicable Law and commercially feasible,
the relevant books and records exclusively related to the Business.

2.2      Excluded Assets.  The Seller is not selling, conveying, assigning,
transferring or delivering, and the Purchaser is not purchasing, acquiring or
accepting, any of the following assets of the Seller (collectively, the
“Excluded Assets”):

(a)      all real property which the Seller owns or of which the Seller is the
lessee or sublessee (together with all furniture, furnishings, fixtures,
improvements and other tangible assets thereon other than the Transferred
Tangible Assets);

(b)      all cash, cash equivalents and marketable securities and all rights to
any bank account of the Seller;



--------------------------------------------------------------------------------

(c)      accounts receivable, notes receivable and other receivables arising out
of the conduct of or otherwise related to the Business prior to the Closing;

(d)      all Intellectual Property of the Seller, other than the Transferred IP
and; the Transferred Technology;

(e)      any and all causes of action, lawsuits, judgments, claims,
counterclaims and demands of any nature related to the Business, in each case,
which accrued, accrue, arose or arise out of events occurring prior to the
Closing, or any proceeds or receivables therefrom or related thereto, other than
with respect to the Transferred IP;

(f)      all express or implied guarantees, warranties, representations,
covenants, indemnities and similar rights in relation to the Business which
arise from or relate any event occurring prior to the Closing or to any Excluded
Asset or Excluded Liability;

(g)      all Trademarks;

(h)      all Tax Returns (other than those relating exclusively to the Business
or the Transferred Assets), Tax refunds relating to a Pre-Closing Tax Period,
Tax losses, Tax carry forwards, Tax credits relating to a Pre-Closing Tax Period
and Tax benefits of the Seller;

(i)      all insurance policies (and any cash or surrender value thereon)
relating to the Business and rights, claims or causes or actions thereunder and
all insurance proceeds and insurance awards receivables thereunder;

(j)      all human resources information management systems of the Seller and
records pertaining to any of the Seller’s employees;

(k)      the books, records, files and minutes of meetings of the board of
directors, committees or shareholders, incorporation, stock transfer and Tax
documents and all similar or related corporate records of the Seller to the
extent not relating to the Business; and

(l)      all of the Seller’s right, title and interest under this Agreement and
the other Transaction Documents.

2.3      Assumption of Assumed Liabilities.  At the Closing, the Purchaser shall
assume, and hereby agrees to pay, perform and discharge, only Liabilities set
forth below (collectively, the “Assumed Liabilities”):

(a)      all Liabilities arising under, with respect to or contained in the
Transferred Contracts, but only to the extent such obligations (i) arise after
the Closing Date, (ii) do not arise from or relate to any breach by the Seller
of any provision of any of such Contracts, and (iii) do not arise from or relate
to any event, circumstance or condition occurring or existing on or prior to the
Closing Date that, with notice or lapse of time, would constitute or result in a
breach of any of such Contracts (it being understood that no warranty
obligations under such Contracts related to the sale of the Business Products
prior to the Closing shall be Assumed Liabilities); for avoidance of doubt, the
Purchaser will pay the remaining development fees to be paid to Finechips after
the Closing Date as set forth on Schedule 2.3(a) attached hereto;



--------------------------------------------------------------------------------

(b)      except to the extent the Purchaser is indemnified for a breach of a
representation or warranty by the Seller under this Agreement, all Liabilities,
suits, actions, investigations and obligations resulting from, arising out of or
related to (i) the Transferred Assets or the ownership or use thereof, (ii) the
sale or provision of the Business Products, or (iii) the conduct of the Business
by the Purchaser, to the extent that, in each case, such Liabilities, suits,
actions, investigations and obligations arise after the Closing;

(c)      all Liabilities for Property Taxes relating to the Post-Closing Tax
Period specifically allocated to the Purchaser pursuant to Section 6.11(b); and

(d)      all Liabilities with respect to the Transferred Assets arising pursuant
to any applicable Laws to the extent such Liabilities arise after the Closing.

2.4      Excluded Liabilities.  The Seller shall retain all Liabilities other
than the Assumed Liabilities (the “Excluded Liabilities”), including:

(a)      all Liabilities related to the operation of the Business prior to the
Closing;

(b)      all Liabilities related to the Transferred Assets and the Business to
the extent relating to periods prior to the Closing;

(c)      all accounts payable, trade payables and notes payable related to the
operation of the Business prior to the Closing;

(d)      all Liabilities arising under, with respect to or contained in the
Transferred Contracts arising prior to the Closing and any Liabilities arising
out of any breaches, defaults or violations of any Transferred Contract prior to
the Closing;

(e)      all Liabilities resulting from, arising out of or related to any
employee benefit plan of the Seller or any of its Affiliates whether such
Liabilities arose or arise prior to, on or after the Closing Date;

(f)      all Liabilities to or in respect of any employees or former employees
of the Seller or its Affiliates whether arising before or after the Closing;

(g)      any Liabilities resulting from, arising out of or related to any Legal
Proceeding commenced or brought prior to the Closing or commenced or brought
after the Closing to the extent relating to the conduct of the Seller (or its
Affiliates) or the operation of the Business by Seller prior to the Closing;

(h)      any and all warranty and similar Liabilities arising prior to, on or
after the Closing and whether expressed or implied, related to any Business
Products sold prior to the Closing;

(i)      all transfer, assumption or assignment fees payable by the Seller or
any of its Affiliates under any Transferred Contracts for assigning or
transferring such Transferred Contracts to the Purchaser;



--------------------------------------------------------------------------------

(j)      any termination fee payable by the Seller or any of its Affiliates
under any Contract as a result of the transactions contemplated by this
Agreement or any other Transaction Document, including any Contract not
transferable to the Purchaser pursuant to the terms of such Contract or
assignable only upon the consent of the respective third party to such Contract
and such third party does not consent to the assignment to the Purchaser of such
Contract pursuant to this Agreement;

(k)      (i) all Liabilities for Taxes of Seller (including any Liabilities as a
result of the operation of Law, as a transferee or successor, by contract, or
otherwise) and (ii) Taxes that arise from or relate to the conduct of the
Business, including ownership of the Transferred Assets, for any Pre-Closing Tax
Period; and

(l)      all Liabilities pertaining to Seller’s ownership or use of any Excluded
Asset.

2.5      Transfer of Transferred Assets and Assumed Liabilities.

(a)      The Transferred Assets shall be sold, acquired, conveyed, transferred,
assigned and delivered free and clear of all Liens other than Permitted
Encumbrances, and the Assumed Liabilities shall be assumed, pursuant to transfer
and assumption agreements, notifications or other instruments in such form,
reasonably satisfactory to the Seller and the Purchaser, as are necessary to
effect a conveyance of the Transferred Assets and an assumption of the Assumed
Liabilities in the jurisdictions in which such transfers are to be made. Such
agreements and instruments, and such other conveyance and assumption documents
as may be required in such jurisdictions, shall be executed, upon the terms and
subject to the conditions hereof, on the Closing Date by the Seller and the
Purchaser.

(b)      The Purchaser shall, in good faith consultation with the Seller, select
the manner by which the Transferred Assets are sold, conveyed, transferred or
assigned to the Purchaser; provided that the manner selected shall result in the
Purchaser, as applicable, receiving a Tax basis in each of the relevant
jurisdictions for local Tax purposes at least equal to the applicable Purchase
Price Allocation. If a Tax basis is not available with respect to any
Transferred Asset as a result of a non-Tax issue, the parties will discuss the
reasonable resolution of such matter.

2.6      Procedures for Assets Not Transferable.  Notwithstanding anything to
the contrary contained in this Agreement, to the extent that the sale,
conveyance, transfer, assignment or delivery, or attempted sale, conveyance,
transfer, assignment or delivery, to the Purchaser of any Transferred Asset is
prohibited by applicable Law or would require any governmental or third-party
authorizations, approvals, consents or waivers (collectively, the “Consents”),
the Seller and the Purchaser shall use their commercially reasonable efforts to
obtain such Consents prior to the Closing and, if any such Consents shall not
have been obtained prior to the Closing, this Agreement shall not constitute a
sale, conveyance, transfer, assignment or delivery thereof if any of the
foregoing would constitute a breach of applicable Law or the rights of any third
party; provided, however, that, notwithstanding the foregoing, the Closing shall
occur on the terms and conditions set forth herein, including the Seller’s right
to receive the Purchase Price in full pursuant to Section 3.1 hereof; provided,
further, that the Seller shall not



--------------------------------------------------------------------------------

be relieved of its obligations to sell, and the Purchaser shall not be relieved
of its obligations to purchase, acquire and assume any such Transferred Assets.
Following the Closing, the parties shall use their commercially reasonable
efforts, and cooperate with each other, to obtain promptly such Consents.
Pending or in the absence of any such Consent, the parties shall use their
commercially reasonable efforts to implement an alternative arrangement to
permit the Purchaser to realize, receive and enjoy substantially similar rights
and the full benefits of any such Transferred Asset as if such impediment to
assignment or transfer did not exist. If any such Consent is obtained after the
Closing, the Seller shall convey, transfer, assign and deliver the applicable
Transferred Asset to the Purchaser.

2.7      Payments Post-Closing.

(a)      If, following the Closing Date, the Seller or any of its Affiliates
receives any payment or other proceeds any portion of which constitutes a
Transferred Asset or relates to the operation of the Business by the Purchaser
or its Affiliates after the Closing, the Seller shall promptly remit to the
Purchaser the amount of any such payment or proceeds.

(b)      If, following the Closing Date, the Purchaser or any of its Affiliates
receives any payment or other proceeds any portion of which constitutes an
Excluded Asset or otherwise relates to the conduct or operation of the Business
by the Seller or any of its Affiliates prior to the Closing, the Purchaser shall
promptly remit to the Seller the amount of any such payment or proceeds to the
extent such payment or proceeds constitute Excluded Assets.

2.8      Delivery of Transferred Technology.

(a)      Upon the Closing, the Seller shall deliver, within a reasonable time
but in any case no later than sixty (60) days after the Closing Date, copies
(including electronic copies) of the Transferred Technology to the Purchaser,
including any books, records, Software and documentation therefor, to the
location designated by the Purchaser, at the sole cost and expense of the
Seller.

(b)      To the extent that any items of the Transferred Technology have not
already been delivered as set forth in this Section 2.8, the Seller shall, for
no further consideration, promptly deliver such items (or copies thereof) to the
Purchaser after the Closing Date, including as may be set forth in the
Transition Services Agreement or , the Product License Agreement.

SECTION 3

PURCHASE PRICE; ALLOCATIONS

3.1      Purchase Price.  The aggregate purchase price for the Transferred
Assets shall be Fifty Million Dollars (US$50,000,000) (the “Purchase Price”). In
addition to the foregoing payment, as consideration for the sale, assignment,
transfer, conveyance and delivery of the Transferred Assets, the Purchaser shall
assume, pay and discharge the Assumed Liabilities.

(a)      Closing Payment.  Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Purchaser shall pay to the Seller an amount in
cash equal to Twenty Million Dollars (US$20,000,000) (the “Closing Payment”) in
wire transfer of



--------------------------------------------------------------------------------

immediately available funds to a bank account designated in writing by the
Seller.

(b)      Deferred Payments. In addition to the Closing Payment, the Purchaser
shall pay to the Seller (i) an amount in cash equal to Fifteen Million Dollars
(US$15,000,000) on a date no later than the first anniversary of the Closing
Date (the “First Deferred Payment”), and (ii) an amount equal to Fifteen Million
Dollars (US$15,000,000) on a date no later than December 31, 2014 (the “Second
Deferred Payment” and collectively with the “First Deferred Payment,” the
“Deferred Payments”), in each case in wire transfer of immediately available
funds to a bank account designated in writing by the Seller. For the avoidance
of doubt, the Purchaser has an absolute and unconditional obligation to make
each Deferred Payment by the applicable payment deadline; provided that, the
Purchaser may prepay any Deferred Payment, in whole or in part, including any
interest accrued on any Deferred Payment, at any time without any prepayment
penalty or other charge upon two (2) weeks prior written notice to Seller.

(c)      Interest. Each Deferred Payment shall bear simple interest accruing
from the Closing Date to the applicable date of payment (including prepayment)
at an annual rate equal to six (6)-month LIBOR plus three percent (3%) on the
date of payment, calculated based on a year of 365 days and the actual number of
days elapsed. The Purchaser shall pay such interest in wire transfer of
immediately available funds concurrently with the payment of the Deferred
Payment pursuant to Section 3.1(b) hereof.

3.2      Purchase Price Adjustment for Inventory Amount.

(a)      At least three (3) Business Days prior to the Closing Date, the Seller
shall deliver to the Purchaser a written statement (the “Seller Statement”)
setting forth good faith estimate of the book value of the Transferred Inventory
(the “Closing Inventory Value”) determined in conformity with the Accounting
Principles.

(b)      If the Purchaser disagrees with the Seller’s calculation of the Closing
Inventory Value set forth in the Seller Statement, the Purchaser may, within
thirty (30) days after the Closing, deliver a written notice to the Seller (the
“Dispute Notice”), specifying in reasonable detail the nature and amount of any
dispute items in the Seller Statement as to which the Purchaser disagrees. If
the Purchaser does not deliver a Dispute Notice within such thirty (30)-day
period, the Closing Inventory Value set forth in the Seller Statement will
become final, binding and conclusive on the parties hereto for all purposes
hereunder.

(c)      If the Purchaser delivers a Dispute Notice to the Seller in accordance
with Section 3.2(b) hereof, the Purchaser and the Seller shall, within thirty
(30) days after the Seller’s receipt thereof, use reasonable good faith efforts
to resolve the disputed items. Any disputed items resolved in writing between
the Purchaser and the Seller within such thirty (30) day period shall be final
and binding with respect to such items, and if the Seller and the Purchaser
agree in writing on the resolution of each disputed item and the amount of the
Closing Inventory Value, the amount so determined shall be final, binding and
conclusive on the parties hereto for all purposes hereunder. If the Purchaser
and the Seller are unable to resolve such disputed items or amounts within such
thirty (30) day period, they shall promptly submit the dispute to such reputable
firm of independent accountants as shall be selected by the mutual agreement of
the Purchaser and the Seller (the “Independent Accounting Firm”); provided,
however, that if the



--------------------------------------------------------------------------------

Purchaser and the Seller cannot so agree within forty-five (45) days of the
Seller’s receipt of a Dispute Notice, the parties shall instruct PwC to select
an Independent Accounting Firm meeting the criteria set forth herein. Each of
the Purchaser and the Seller shall, and shall cause its Representatives to,
provide reasonable cooperation to the Independent Accounting Firm and shall
provide the Independent Accounting Firm access to all of the documents, records,
work papers, facilities and personnel necessary to perform its function as
contemplated by this Section 3.2(c).

(d)      The Independent Accounting Firm shall only review the items in dispute
and only with the purpose to resolve the dispute with respect to such items. The
Independent Accounting Firm shall deliver to the Purchaser and the Seller, as
promptly as practicable, but in no event later than thirty (30) days after the
dispute is submitted to the Independent Accounting Firm, a report setting forth
its calculation of the Closing Inventory Value in accordance with the Accounting
Principles. The determination by the Independent Accounting Firm shall be final,
binding and conclusive on the parties hereto for all purposes hereunder (absent
manifest error). The determination of the Independent Accounting Firm shall not,
in the absence of manifest error, be subject to judicial review.

(e)      The Purchaser and the Seller shall each pay their own costs, fees and
expenses incurred in connection with the procedures contemplated by this
Section 3.2; provided that the costs, fees and expenses of the Independent
Accounting Firm shall be allocated to and be borne by the Purchaser and the
Seller based on the inverse of the percentage that the Independent Accounting
Firm’s determination (before such allocation) bears to the total amount of the
items in dispute as originally submitted to the Independent Accounting Firm for
adjudication.

(f)      If the Closing Inventory Value, as finally and conclusively determined
pursuant to this Section 3.2 is less than *** Dollars (US$***) (the “Target
Inventory Value”), the Purchaser will be entitled to offset such difference
directly against any Deferred Payment that remains payable at that time on a
dollar-for-dollar basis. If the Closing Inventory Value, as finally and
conclusively determined pursuant to this Section 3.2 is greater than the Target
Inventory Value, the Purchaser will pay to the Seller such excess amount
concurrently with the First Deferred Payment.

(g)      Any amount payable, if any, under this Section 3.2 shall be deemed and
treated by the parties hereto as an adjustment to the Purchase Price.

3.3      Transfer Taxes; Expenses.  Any transfer, stamp, documentary, sales,
use, registration, and other similar Taxes (including all applicable real estate
transfer Taxes) (“Transfer Taxes”) or recording fees payable as a result of the
purchase and sale of the Transferred Assets or any other action arising out of
this Agreement or the other Transaction Documents shall be paid by the Seller.
Any VAT imposed as a result of the purchase and sale of the Transferred Assets
and any Taxes for import of the Transferred Assets into a country other than
Korea shall be borne and paid to the applicable Governmental Authority by the
Purchaser. The parties hereto shall cooperate with each other to the extent
reasonably requested and legally permitted to minimize any such Transfer Taxes
or recording fees. The parties hereto shall cooperate in the preparation,
execution and filing of all returns, questionnaires, applications and other
documents regarding Taxes and all transfer, recording, registration and other
fees that

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

become payable in connection with the transactions contemplated hereby that are
required or permitted to be filed at or prior to the Closing.

3.4      Purchase Price Allocation.

(a)      The Purchase Price (plus Assumed Liabilities, to the extent properly
taken into account under the Code), shall be allocated in accordance with
applicable Law among the Transferred Assets and the non-compete referred to in
Section 6.6 as set forth in Schedule 3.4 (the “Purchase Price Allocation”).

(b)      The Purchaser and the Seller shall file all Tax Returns consistent with
the Purchase Price Allocation. Neither Purchaser nor Seller shall take any Tax
position inconsistent with such Purchase Price Allocation and neither Purchaser
nor Seller shall agree to any proposed adjustment to the Purchase Price
Allocation by any Taxing authority without first giving the other party prior
written notice; provided, however, that nothing contained herein shall prevent
the Purchaser or the Seller from settling any proposed deficiency or adjustment
by any Taxing authority based upon or arising out of the Purchase Price
Allocation, and neither the Purchaser nor the Seller shall be required to
litigate before any court any proposed deficiency or adjustment by any taxing
authority challenging such Purchase Price Allocation.

3.5      Required Withholding of Taxes.  If either the Purchaser or the Seller
is required to withhold for Tax purposes any amount from a payment made by such
paying party to the other party (which, for clarity, is either the Seller or the
Purchaser for the purpose of this Section 3.5, as the case may be) pursuant to
this Agreement, such paying party shall be entitled to deduct and withhold from
such payment under this Agreement such amount as it is required under applicable
Law to deduct and withhold for Tax purposes with respect to the making of such
payment. To the extent that such amount is so withheld or deducted, such
withheld amount shall be treated for all purposes of this Agreement as having
been paid to such Person in respect of which such deduction and withholding was
made.

SECTION 4

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Except as set forth in the Seller Disclosure Schedule, the Seller hereby
represents and warrants to the Purchaser that each of the representations and
warranties set forth in this Section 4 is true and correct as of the date hereof
and as of the Closing Date. Each disclosure set forth in the Seller Disclosure
Schedule shall be deemed disclosed for purposes of, and shall qualify and be
treated as an exception to, any section of this Agreement to the extent
disclosure in one specific section of the Seller Disclosure Schedule is
specifically referred to in another specific section of the Seller Disclosure
Schedule or indicated by appropriate cross-reference or where it would be
reasonably apparent on its face that a reference in one specific section in the
Seller Disclosure Schedule also relates to another specific section of the
Seller Disclosure Schedule.

4.1      Organization and Standing.  The Seller is duly organized and validly
existing under the Laws of the Republic of Korea, has all requisite corporate
power and authority to own, lease and operate its properties and assets and to
conduct its business as currently conducted, is duly qualified to do business
and, to the extent such jurisdiction has a concept of good standing,



--------------------------------------------------------------------------------

is in good standing as a foreign entity in each jurisdiction where the nature of
its activities makes such qualification necessary, except for any jurisdiction
in which the failure to be so qualified would not be reasonably expected to
have, individually or in the aggregate, a Seller Material Adverse Effect.

4.2      Authority; Binding Nature of Agreement.  The Seller has the corporate
power and authority to enter into and to perform its obligations under this
Agreement and the other Transaction Documents to which it is a party, and the
execution, delivery and performance by the Seller of this Agreement and the
other Transaction Documents to which it is a party have been duly authorized by
all necessary corporate action on the part of the Seller. Assuming the due
authorization, execution and delivery of this Agreement by the Purchaser, this
Agreement constitutes the valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, subject to (a) laws
of general application relating to bankruptcy, insolvency, fraudulent conveyance
and transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and (b) rules of law governing specific
performance, injunctive relief and other equitable remedies.

4.3      No Conflict.  Neither the execution, delivery or performance by the
Seller of this Agreement or any other Transaction Document to which it is a
party, nor the consummation of the transactions contemplated by this Agreement
or any other Transaction Document to which it is a party, will, with or without
the giving of notice or the lapse of time or both, (a) conflict with or result
in a violation of any of the provisions of the Seller Constituent Documents,
(b) conflict with or result in a violation of any Law or Order to which the
Seller or any of the Transferred Assets is subject, (c) result in the imposition
or creation of any Encumbrance (other than any Permitted Encumbrance) upon any
Transferred Asset, or (d) conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate or modify, any material Transferred
Permit held by the Seller, except for such conflict, violation, revocation,
withdrawal, suspension, cancellation, termination or modification which would
not be reasonably expected to have, individually or in the aggregate, a Seller
Material Adverse Effect.

4.4      Governmental Consents.  No consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any Governmental
Authority is required to be obtained or made by the Seller in connection with
the execution, delivery and performance by the Seller of this Agreement or the
consummation by the Seller of the transactions contemplated hereby, except as
set forth on Section 4.4 of the Seller Disclosure Schedule.

4.5      Absence of Changes.  Since January 1, 2012, no Seller Material Adverse
Effect has occurred, and no event, occurrence or circumstance has arisen that
would be reasonably expected to have a Seller Material Adverse Effect. Since
January 1, 2012, the Seller has conducted the Business in the ordinary course of
business. Since January 1, 2012, the Seller has not taken any action that if
taken after the date of this Agreement, would require the Purchaser’s consent
under Section 6.2.

4.6      Assets.  The Seller has and shall convey to the Purchaser, at the
Closing, possession of, and good, valid and marketable title to, all of the
Transferred Assets, free and clear of all Encumbrances, except for Permitted
Encumbrances.



--------------------------------------------------------------------------------

4.7      Compliance with Law.  Since January 1, 2010:

(a)      the Seller has conducted the Business in compliance in all materials
respects with Laws as they apply to the Business;

(b)      the Seller has not received any written notice or other written
communication from any Governmental Authority specifically relating to the
Business regarding any actual or alleged violation in any material respect of,
or failure to comply in any material respect with, any Law relating to the
Business;

(c)      the Seller has at all times been, and is currently, in compliance in
all material respects with all applicable Anti-Corruption and Anti-Bribery Laws
with respect to the Business; and

(d)      the Seller has at all times conducted, in all material respects, the
Seller’s export and import transactions in accordance with all applicable Export
and Import Control Laws with respect to the Business.

4.8      Permits and Approvals.  Section 4.8(a) of the Seller Disclosure
Schedule identifies all Permits necessary for the operation of the Business as
of the date hereof. Section 4.8(b) of the Seller Disclosure Schedule identifies
all of the Transferred Permits, each of which is valid and in full force and
effect. The Seller is in compliance in all material respects with the terms and
requirements of the respective Transferred Permits. No revocation, withdrawal,
suspension, cancellation or termination by any Governmental Authority of any
Transferred Permit is pending or, to the Knowledge of the Seller, has been
threatened in writing by a Governmental Authority, except for normal expirations
in accordance with the terms thereof or applicable Law. All applications
required to have been filed for the renewal of any Transferred Permit have been
duly filed on a timely basis with the relevant Governmental Authority.

4.9      Intellectual Property.

(a)      Section 4.9(a) (i) of the Seller Disclosure Schedule is a complete and
accurate list of Software embodied in any Business Product or distributed by the
Seller or otherwise made available by the Seller to customers of Business
Products, or otherwise necessary to use, support or maintain the Business
Products. Section 4.9(a)(ii) is a complete and accurate list of all third party
components, whether hardware, or Software, that are incorporated in or provided
by the Seller with the Business Products, or that are otherwise necessary for
the design of the Business Products.

(b)      Section 4.9(b) of the Seller Disclosure Schedule is a complete and
accurate list of (i) each item of Transferred Registered IP, and (ii) the
jurisdiction in which such item of Transferred Registered IP has been registered
or filed and the applicable application, registration or serial number.

(c)      To the Knowledge of the Seller, no Person is currently infringing,
misappropriating, or otherwise violating any of the Transferred IP.



--------------------------------------------------------------------------------

(d)      With respect to each item of the Transferred Technology and Transferred
IP, the Seller is the owner of the entire right, title and interest in and to
such Technology and Intellectual Property free and clear of Encumbrances, and,
following the Closing, the Purchaser will be owner thereof. Except as set forth
on Section 4.9(d) of the Seller Disclosure Schedule, the Seller has the right to
license the Seller Licensed IP to the Purchaser under the scope set forth in the
Product License Agreement. No current or former shareholder, officer, director,
or employee of the Seller has any claim, right (whether or not currently
exercisable), or ownership interest in any Transferred IP or Transferred
Technology.

(e)      Except as set forth on Section 4.9(e) of the Seller Disclosure
Schedule, after the Closing the Purchaser shall have rights to use or license
under all Technology and Intellectual Property of the Seller that are used in or
necessary for the design, development, maintenance or support (but not
manufacture) of all Business Products that were, on or before the Closing Date,
developed manufactured, sold or supported by the Seller.

(f)      To the Knowledge of the Seller, the registered Transferred Patents and
the registered Copyrights which are part of the Transferred Other IP are valid
and enforceable and have not been adjudged invalid or unenforceable. The Seller
has made all filings and payments and taken all other actions required to be
made or taken to maintain each item of Transferred Registered IP in full force
and effect by the applicable deadline and otherwise in accordance with all
applicable Laws. No interference, opposition, reissue, reexamination, or other
Legal Proceeding is or has been pending or, to the Knowledge of the Seller,
threatened, in which the ownership, scope, validity, or enforceability of any
Transferred IP or Transferred Technology is being, has been, or could reasonably
be expected to be contested or challenged. Each item of Transferred Registered
IP is in compliance with all legal requirements and all filings, payments, and
other actions required to be made or taken to maintain such item of Transferred
Registered IP in full force and effect have been made by the applicable
deadline. The Seller has not received any notice or claims (in writing or
otherwise) challenging the Seller’s ownership of any Transferred IP or
Transferred Technology or the validity or enforceability of any Transferred IP
or Transferred Technology, or the Seller’s right to license the Seller Licensed
IP to the Purchaser under the scope set forth in the Product License Agreement.

(g)      Except as set forth on Section 4.9(g) of the Seller Disclosure
Schedule, to the Knowledge of the Seller, the operation of the Business as
currently conducted does not infringe, misappropriate or otherwise violate the
Intellectual Property of any third party and the Business Products do not
infringe, misappropriate or otherwise violate the Intellectual Property of any
third party. Except as set forth on Section 4.9(g) of the Seller Disclosure
Schedule, no Legal Proceeding has been asserted, is pending, or to Knowledge of
the Seller, is threatened, against the Seller alleging that the operation of the
Business, or any Business Product, infringes or misappropriates the Intellectual
Property of any third party, and to the Knowledge of the Seller, no claim of
such infringement, misappropriation or other violation of any Intellectual
Property of any third party has been asserted, is pending, or is threatened
against any third party which is entitled to be indemnified, defended, held
harmless, or reimbursed by the Seller for such infringement, misappropriation or
violation.

(h)      Section 4.9(h) of the Seller Disclosure Schedule lists all agreements,
contracts and licenses, excluding any corporate level cross licenses, pursuant
to which any third



--------------------------------------------------------------------------------

party has licensed or granted any rights to the Seller of Intellectual Property
or Technology that is practiced by, incorporated in, distributed with, or
otherwise used in the design, and development of any Business Product and that
is otherwise material to the operation of the Business, other than licenses to
generally available Software licensed on standard industry terms unless such
Software is incorporated in the Business Products. Section 4.9(h) of the Seller
Disclosure Schedule lists all agreements, contracts and licenses, excluding any
corporate level cross licenses, pursuant to which the Seller has any obligation
to compensate or account to any third Person with respect to the incorporation
of any third Person’s Technology or Intellectual Property into the Transferred
Technology or the Transferred IP. No Person who has licensed Technology or
Intellectual Property to the Seller relating to the Business Products has
exclusive rights to improvements made by the Seller in such Technology or
Intellectual Property.

(i)      No source code for any Software component of a Business Product has
been delivered, licensed, or made available to any escrow agent. The Seller does
not have any duty or obligation (whether present, contingent, or otherwise) to
deliver, license, or make available the source code for any Software component
of a Business Product to any escrow agent. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or could reasonably be expected to, result in the delivery, license, or
disclosure of any source code for any Software component of a Business Product
to any escrow agent.

(j)      To the knowledge of the Seller, no Software component of a Business
Product is subject to any “copyleft” or similar obligation or condition
(including any obligation or condition under any “open source” license such as
the GNU Public License, Lesser GNU Public License, or Mozilla Public License)
that could require, or could condition the use or distribution of such Business
Product or portion thereof on, (A) the disclosure, licensing, or distribution of
any source code for any portion of such Business Product, or (B) the granting to
licensees of the right to make derivative works or other modifications to such
Business Products or portions thereof or otherwise imposes any similar
limitation, restriction, or condition on the right or ability of the Seller to
use, distribute or charge for any Business Product.

(k)      The Business is not subject to any outstanding consent, settlement,
decree, order, injunction, judgment or ruling restricting the use of any
Transferred IP or Transferred Technology or the making, importing or selling of
any Business Product.

(l)      Except for those corporate level cross licenses to which the Seller is
a party and which the Seller has disclosed to the Purchaser the other parties
thereto, the Seller has not entered into any written Contract granting to any
third party any right or license to any Transferred IP or Transferred Technology
(“Out-Licenses”).

(m)      The Seller has taken reasonable and customary steps to safeguard,
maintain the confidentiality of, and otherwise protect its rights in all
proprietary information comprising Transferred IP or Transferred Technology.

(n)      No Governmental Authority has any right to claim any right, title or
interest in or to any Transferred IP or Transferred Technology, and no funding
of any Governmental Authority has been used, directly or indirectly, to develop
or create, in whole or in



--------------------------------------------------------------------------------

part, any Transferred IP or Transferred Technology.

(o)      The Seller is not, nor has been, a member or promoter of, or a
contributor to, any industry standards body or similar organization that could
require or obligate the Seller to grant or offer to any third party any license
or right to any Transferred IP or Transferred Technology.

4.10    Contracts. To the knowledge of the Seller, Section 4.10(a) of the Seller
Disclosure Schedules lists the title of the Contracts substantially related to
the Business or the Transferred Assets as of the date of this Agreement (the
“Business Contracts”). Section 4.10(b) of the Seller Disclosure Schedule lists
all of the Transferred Contracts. The Seller has made available to the Purchase
true and correct copies of each Transferred Contract (including any amendments
or supplements thereto). All of the Transferred Contracts are valid, binding and
currently in full force and effect in accordance with their respective terms.
Neither the Purchaser nor any of its Affiliates, nor any other party to any
Transferred Contract, have given written notice of termination or non-renewal of
any Transferred Contract. Neither the Seller nor any of its Affiliates that are
party to any Transferred Contract, is in breach, violation or default in any
material respect under any of the Transferred Contracts, and, to the Knowledge
of the Seller, no event has occurred, through the passage of time or the giving
of notice, or both, would constitute a material breach or violation by the
Seller or give rise to a right of termination, cancellation or modification by
another party under any of the Transferred Contracts. To the Knowledge of the
Seller, no other Person is in breach, violation or default in any material
respects under any of the Transferred Contracts. The Seller has not received any
written notice or other written communication regarding any actual or possible
material violation or material breach of, or material default on the part of the
Seller under, any Transferred Contract. The Seller has not knowingly waived any
of its rights under any Transferred Contract.

4.11     Product Liability; Warranty Policy.  Section 4.11 of the Seller
Disclosure Schedule sets forth the Seller’s standard warranty policy as of the
date hereof. All Business Products manufactured, designed, licensed, leased,
rented or sold by the Seller before Closing (A) are and were free from material
defects in construction and design and (B) satisfy any and all Contract or other
specifications related thereto to the extent stated in writing in such Contracts
or specifications, in each case, in all material respects. No product liability
is pending or, to the Knowledge of the Seller, threatened in writing by any
Person, against the Seller relating to any Business Product. There has not been,
nor is there under consideration by the Seller, any Business Product recall or
post-sale warning conducted by or on behalf of the Seller concerning any
Business Product.

4.12    Legal Proceedings.

(a)      Except as set forth on Section 4.12 of the Seller Disclosure Schedule,
there is no pending Legal Proceeding, and to the Knowledge of the Seller, there
is no threatened Legal Proceeding against the Seller:

(i)      that involves the Business or any of the Transferred Assets; or



--------------------------------------------------------------------------------

(ii)      that involves the Business or any of the Transferred Assets which
challenges, or that may have the effect of preventing, materially delaying,
making illegal or otherwise interfering with the transactions contemplated by
this Agreement.

(b)      There is no material decree, order, judgment, injunction, temporary
restraining order or other order in any Legal Proceeding to which the Business
or any Transferred Asset is subject.

4.13    Tax Matters.

(a)      There are no liens on any of the Transferred Assets with respect to
Taxes.

(b)      Seller has timely filed (taking into account any extensions of time for
such filings that have been properly and timely requested by Seller) all Tax
Returns that were required to be filed by it with respect to the Business or the
Transferred Assets. All such Tax Returns are complete and accurate in all
material respects. All Taxes owed by Seller (whether or not shown on any Tax
Return) have been paid. Seller is not currently the beneficiary of any extension
of time within which to file any Tax Return relating to the Business or
Transferred Assets. No claim has ever been made by an authority in a
jurisdiction in which Seller does not file Tax Returns that Seller is or may be
subject to taxation by that jurisdiction.

(c)      There are no pending or threatened audits, investigations, disputes,
notices of deficiency, claims or other actions for or relating to any Liability
for Taxes of Seller relating to the Business or the Transferred Assets. Seller
has not waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency relating to the
Business or the Transferred Assets.

(d)      No Transferred Asset (i) is property required to be treated as owned by
another person pursuant to the provisions of Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended and in effect immediately prior to the
enactment of the Tax Reform Act of 1986, (ii) constitutes “tax-exempt use
property” within the meaning of Section 168(h) of the Code, (iii) is “tax-exempt
bond financed property” within the meaning of Section 168(g) of the Code,
(iv) secures any debt the interest of which is tax-exempt under Section 103(a)
of the Code or (v) is subject to a 467 rental agreement as defined in
Section 467 of the Code.

(e)      None of the transactions contemplated hereby are subject to withholding
under Section 1445 of the Code or otherwise.

4.14    Business Revenues.  The Seller has prepared and delivered to the
Purchaser certain revenue information relating to the Business for the
thirty-six (36) month period prior to December 31, 2012 (the “Revenue
Information”), which revenue information is attached hereto as Section 4.14 of
the Seller Disclosure Schedule. The Revenue Information fairly presents, in all
material respects, the revenues of the Seller from the sale of the Business
Products for the periods indicated therein. The Revenue Information was prepared
in good faith by the Seller and is based on the financial books and records of
the Seller and all such revenues arose from bona fide sales transactions in the
ordinary course of business.



--------------------------------------------------------------------------------

4.15    Inventory.  Section 4.15 of the Seller Disclosure Schedule contains a
true, accurate and complete list of all Inventory in existence as of the date
hereof. All Inventory included on Section 4.15 of the Seller Disclosure Schedule
is in saleable condition in the ordinary course of business and such Inventory
has been manufactured in accordance with the Seller’s standard manufacturing
procedures and is free from material defects in construction and design. At the
time of Closing, all of the Transferred Inventory will be in saleable condition
in the ordinary course of business and such Transferred Inventory will have been
manufactured in accordance with the Seller’s standard manufacturing procedures
and are free from material defects in construction and design.

4.16    Customer, Suppliers and Distributors.  Since January 1, 2013 , no
customer, supplier, distributor of the Business Product has ceased or materially
altered its relationship with the Seller or any Affiliate of the Seller or, to
the Knowledge of the Seller, has threatened to cease or materially alter such
relationship.

4.17    Affiliate Transactions.  No Affiliate of the Seller has any interest in
any Transferred Contract or Transferred Assets.

4.18    Finder’s Fee.  No broker, finder or investment banker engaged by the
Seller or any of its Representatives is entitled to any brokerage, finder’s or
other fee or commission payable in connection with the transactions contemplated
hereby for which the Purchaser is or would be liable.

4.19    No Other Representations or Warranties.  Except for the representations
and warranties contained in this Section 4 and in any other Transaction
Document, the Seller is not making or granting any representation or warranty or
any other statement whether express or implied and the Seller hereby disclaims
any other representation or warranty or any other statement, whether made by the
Seller or any Affiliate of the Seller or any of their respective Representatives
with respect to the Business, the Transferred Assets, the Assumed Liabilities,
the execution of this Agreement or the other Transaction Documents or the
transactions contemplated hereunder and thereunder.

SECTION 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Seller that each of the
representations and warranties set forth in this Section 5 is true and correct
as of the date hereof and as of the Closing Date.

5.1      Organization and Standing.  The Purchaser is a corporation duly
incorporated and validly existing under the Laws of the Cayman Islands, has all
corporate power and authority to own, lease and operate its properties and
assets and to conduct its business as currently conducted, and is duly qualified
to do business and, to the extent such jurisdiction has a concept of good
standing, is in good standing as a foreign entity in each jurisdiction where the
nature of its activities makes such qualification necessary, except for any
jurisdiction in which the failure to be so qualified would not be reasonably
expected to have, individually or in the aggregate, any material adverse effect
on the business, assets, properties, financial condition or operations of the



--------------------------------------------------------------------------------

Purchaser.

5.2      Authority; Binding Nature of Agreement.  The Purchaser has the
corporate power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents to which it is a party, and
the execution, delivery and performance by the Purchaser of this Agreement and
the other Transaction Documents to which it is a party have been duly authorized
by all necessary action on the part of the Purchaser. Assuming the due
authorization, execution and delivery of this Agreement by the Seller, this
Agreement constitutes the valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
(a) laws of general application relating to bankruptcy, insolvency, fraudulent
conveyance and transfer, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.

5.3      Governmental Consents.  Other than a filing with, and the approval by,
the Republic of Korea, no consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any Governmental
Authority is required to be obtained or made by the Purchaser in connection with
the execution, delivery and performance by the Purchaser of this Agreement or
the consummation by the Purchaser of the transactions contemplated hereby,
except for such consent, approval, order, authorization, registration,
declaration, filing or notice which if not obtained or made would not challenge
or have the effect of preventing, materially delaying, making illegal or
otherwise interfering with the transactions contemplated by this Agreement.

5.4      No Conflict.  Neither the execution, delivery or performance by the
Purchaser of this Agreement or any other Transaction Document to which it is a
party, nor the consummation of transactions contemplated by this Agreement or
any other Transaction Document to which it is a party, will, with or without the
giving of notice or the lapse of time or both, (a) conflict with or result in a
violation of any of the provisions of the Purchaser Constituent Documents,
(b) conflict with or result in a violation of any Law or Order to which the
Purchaser or any of the assets owned, used or controlled by the Purchaser is
subject, except for such conflict or violation which would not challenge or have
the effect of preventing, materially delaying, making illegal or otherwise
interfering with the transactions contemplated by this Agreement, or
(c) conflict with or result in a violation of any of the terms or requirements
of, or give any Governmental Authority the right to revoke, withdraw, suspend,
cancel, terminate or modify, any material Permit that is held by the Purchaser
or that otherwise relates to the business of the Purchaser or to any of the
assets owned, used or controlled by the Purchaser, except for such
contravention, conflict, violation, revocation, withdrawal, suspension,
cancellation, termination or modification which would not challenge or have the
effect of preventing, materially delaying, making illegal or otherwise
interfering with the transactions contemplated by this Agreement.

5.5      Legal Proceedings.

(a)      There is no pending Legal Proceeding, and to the Knowledge of the
Purchaser, there is no threatened Legal Proceeding against the Purchaser, which
would challenge or have the effect of preventing, materially delaying, making
illegal or otherwise interfering with the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------

(b)      There is no decree, order, judgment, injunction, temporary restraining
order or other order in any Legal Proceeding to which the Purchaser is subject
except as would not challenge or have the effect of preventing, materially
delaying, making illegal or otherwise interfering with the transactions
contemplated by this Agreement.

5.6      Finder’s Fee.  No broker, finder or investment banker has been engaged
by the Purchaser or its Representatives that is entitled to any brokerage,
finder’s or other fee or commission payable in connection with the transactions
contemplated hereby for which the Seller is or would be liable.

SECTION 6

CERTAIN COVENANTS AND AGREEMENTS

6.1      Access and Information.  During the period from the date hereof through
the earlier of (x) the Closing Date and (y) the termination of this Agreement
(the “Pre-Closing Period”), upon reasonable prior written notice, the Seller
shall provide the Purchaser and the Purchaser’s Representatives reasonable
information , during normal business hours, relating to properties and assets
and to the Seller’s books, records, work papers, financial data and other
documents and information in all cases exclusively relating to the Business, as
the Purchaser may reasonably request in writing, subject to any restrictions
under applicable Law.

6.2      Operation of the Seller’s Business.  During the Pre-Closing Period,
except as otherwise permitted or required by this Agreement or approved in
writing by the Purchaser, the Seller shall:

(a)      conduct the Business (i) in the ordinary course of business and (ii) in
compliance with (x) all Laws and Permits applicable to the Business and (y) the
requirements of all Transferred Contracts;

(b)      use commercially reasonable efforts to preserve its relationships with
its creditors, customers, licensees, lessees, employees, suppliers, distributors
and other parties providing services or products to the Business;

(c)      continue to prosecute any applications for patent or other intellectual
property rights and pay any maintenance or similar fees necessary to maintain
the intellectual property rights exclusively relating to the Business;

(d)      perform all of the Seller’s obligations under the Transferred Contracts
in accordance with the terms thereof;

(e)      refrain from making, changing or revoking any Tax election; refrain
from changing an annual accounting period; refrain from adopting or changing any
accounting method with respect to Taxes; refrain from filing any amended Tax
Return; refrain from entering into any closing agreement, settling or
compromising any Tax claim or assessment; and refrain from consenting to any
extension or waiver of the limitation period applicable to any claim or
assessment with respect to Taxes; in each case to the extent taking such action
would adversely affect the Transferred Assets or the Business in a Post-Closing
Tax Period;



--------------------------------------------------------------------------------

(f)      pay and discharge all Liabilities related to the Transferred Assets as
they become due and payable in the ordinary course of business, subject to the
Seller’s ability to pursue in good faith any bona fide disputes;

(g)      not adopt any change in the Seller Constituent Documents that could
delay the Closing or otherwise have an adverse effect on the Business or the
Transferred Assets;

(h)      not sell, lease, license, transfer, abandon, pledge, encumber, fail to
maintain or otherwise dispose of any Transferred Assets, other than the sale of
Inventory in the ordinary course of business consistent with past practice;

(i)      not (i) exclusively license, assign or transfer any Seller Licensed IP
used or held for use in connection with, or otherwise related to, the Business,
to any Person (including any current or former employee or consultant of Seller
or any contractor or commercial partner of Seller); (ii) dispose of, abandon, or
permit to lapse any rights in or to any Transferred IP or Transferred
Technology; and (iii) transfer or license to any Person any rights to any third
party Intellectual Property that are necessary for the conduct of the Business;

(j)      not grant any allowances or discounts on the Business Products outside
the ordinary course of business or sell Inventory in excess of reasonably
anticipated consumption for the near term;

(k)      not manufacture any Inventory in amounts outside the ordinary course of
business consistent with past practice;

(l)      not fail to keep current and in full force and effect or renew any of
the Permits related to the Business;

(m)     not amend, modify, cancel or terminate any Transferred Contract;

(n)      not waive, release, assign or modify any material benefit or claim
under any Transferred Contract;

(o)      comply in all material respects with all Laws applicable to the
Business and, promptly following receipt thereof, give to the Purchaser copies
of any notice received from any Governmental Authority or other Person alleging
any violation of any such Laws; and

(p)      not take any actions that could reasonably be expected to delay the
Closing or otherwise have an adverse effect on the Business or the Transferred
Assets.

6.3      Public Announcements.  No party to this Agreement shall originate any
publicity, news release or other public announcement, written or oral, whether
relating to this Agreement or the existence of any arrangement between the
parties, without the prior written consent of the Seller (in the case of
origination by the Purchaser) or the Purchaser (in the case of origination by
the Seller), whether named in such publicity, news release or other public
announcement or not, and the parties hereto shall cooperate as to the timing and
contents of any press release or public announcement. Notwithstanding the
foregoing, where a public announcement is required by applicable Law, the party
issuing such announcement shall be required to consult with the other



--------------------------------------------------------------------------------

party, whether named in such announcement or not, a reasonable time prior to its
release to allow the other party to comment thereon and, after its release,
shall provide the other party with a copy thereof. If any party, based on the
advice of its counsel, determines that this Agreement, any other Transaction
Document or any of the other documents executed in connection herewith, must be
filed with the SEC, then such party, prior to making any such filing, shall
provide the Seller or the Purchaser, as applicable, and its counsel with a
redacted version of this Agreement, such other Transaction Document or any other
related documents which it intends to file and will give due consideration to
any comments provided by the Seller or the Purchaser, as applicable, or its
counsel and use reasonable efforts to ensure the confidential treatment by the
SEC of those sections specified by the Seller or the Purchaser, as applicable,
or its counsel.

6.4      Confidentiality.  The Mutual Confidentiality Agreement dated as of
January 21, 2013, Seller document number SLSI-201301ND044 (the “Nondisclosure
Agreement”), by and between the Purchaser and the Seller, shall continue in full
force and effect and shall govern any proprietary, secret or confidential
information provided by either party during and in connection with the
negotiation, execution and performance of its obligations of this Agreement and
the other Transaction Documents and, subject to Section 6.4 hereof, the terms
and existence of this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby.

6.5      Commercially Reasonable Efforts; Further Assurances;
Cooperation.  Subject to the terms and conditions of this Agreement, each party
hereto shall use its commercially reasonable efforts to take, or cause to be
taken, and do, or cause to be done, all things necessary, proper or advisable
under applicable Law to cause the conditions to Closing set forth in Section 7
to be satisfied, and to cause the transactions contemplated hereunder to be
effected, as soon as practicable, but in any event on or prior to the
Termination Date, in accordance with the terms hereof and shall reasonably
cooperate fully with each other party and its Representatives in connection with
any step required to be taken as a part of its obligations hereunder, including
the following:

(a)      Each party hereto shall promptly and timely make its filings and
submissions and shall use its commercially reasonable efforts to obtain any
required approval of any Governmental Authority with jurisdiction over the
Transferred Assets or the transactions contemplated by this Agreement and the
other Transaction Documents. Each of the parties hereto shall furnish to each
other party all information required for any application or other filing to be
made by such other party pursuant to any applicable Law in connection with the
transactions contemplated hereby.

(b)      Each party hereto shall promptly notify the other party of (and provide
written copies of) any communications from or with any Governmental Authority in
connection with the transactions contemplated hereby.

(c)      In the event any claim, action, suit, investigation or other proceeding
by any Governmental Authority or other Person is commenced that questions the
validity or legality of the transactions contemplated by this Agreement or the
other Transaction Documents or seeks damages in connection therewith, the
parties hereto shall (i) cooperate and use their respective commercially
reasonable efforts to defend against such claim, action, suit, investigation or
other



--------------------------------------------------------------------------------

proceeding, and (ii) in the event an injunction or other order is issued in any
such claim, action, suit, investigation or other proceeding, use their
respective commercially reasonable efforts to have such injunction or other
order lifted.

(d)      Notwithstanding anything in this Agreement to the contrary, the parties
agree and acknowledge that the Purchaser shall have the primary responsibility
for the transfer of the Transferred Patents to the Purchaser pursuant to this
Agreement, with the reasonable cooperation of the Seller.

6.6      Non-Competition.

(a)      Except with the prior written consent of the Purchaser, during the
period commencing on the Closing Date and ending on the *** anniversary of the
Closing Date (the “Restricted Period”), the System LSI Division of the Seller
shall not engage in a business or activity anywhere in the world for the purpose
of competing with the Standalone Micro Controller Business as conducted by the
System LSI Division of the Seller as of the Closing Date (the “Restricted
Business”) or otherwise relating to the design, manufacture, marketing, sale and
distribution of any Standalone Micro Controller; provided, however, for the
avoidance of doubt, that none of the following activities shall constitute
competition with the Restricted Business: (i) the fabrication for a customer of
any product containing a microcontroller design provided by such customer (it
being understood that the System LSI Division of the Seller is not a customer)
or otherwise having a ***; (ii) any transaction between the Seller or any of its
Affiliates and the Purchaser or any of its Affiliates, including the
transactions contemplated by this Agreement and any other Transaction Document;
(iii) any acquisition, merger or purchase of assets by the Seller or any of its
Affiliates of any other Person who is engaged in the Restricted Business so long
as the portion of the other Person’s business related to the Restricted Business
does not constitute more than *** of such other Person’s *** for any calendar
year prior to such acquisition and (iv) the development or manufacture of any
product by or for a division of Seller other than the System LSI Division
(“Seller’s Other Division”) that is exclusively used as a component in products
of Seller’s Other Division; provided, however, that the System LSI Division of
the Seller may not develop any products pursuant to this clause (iv).

(b)      The Seller acknowledges and agrees that the remedy at law for any
breach or threatened breach of any of the provisions of this Section 6.6 may be
inadequate and, accordingly, the Seller covenants and agrees that the Purchaser
shall, in addition to any other rights and remedies which the Purchaser may have
at law, be entitled to seek equitable relief, including injunctive relief, and
to seek the remedy of specific performance with respect to any breach or
threatened breach of such covenant, as may be available from any court of
competent jurisdiction. In addition, the Seller and the Purchaser agree that the
terms of the covenants in this Section 6.6 are reasonable and properly required
for the protection of the Purchaser and the goodwill and other intangible assets
being acquired by the Purchaser pursuant to this Agreement. If, at any time of
enforcement of any of the provisions of this Section 6.6, a court of competent
jurisdiction holds that any particular provision or portion of this Section 6.6
are invalid and unenforceable, the Parties agree that this Section 6.6 shall be
deemed amended to delete therefrom such provision or portion held to be invalid
or unenforceable, such amendment to apply only with respect to the operation of
this Section 6.6 in the particular jurisdiction in which such adjudication was
made.

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

6.7      Non-Solicitation; Non-Interference.  During the Restricted Period, the
Seller shall not, and shall cause its Affiliates not to, directly or indirectly,
(a) attempt to induce any current employee of the Purchaser (or of any Affiliate
of the Purchaser as of the date of Closing) who is directly engaged in the
Business to terminate his or her employment with Purchaser (or with such
Affiliate of Purchaser), or (b) attempt to interfere with the relationship,
insofar as it relates to the Restricted Business, between the Purchaser (or any
Affiliate of the Purchaser) and any creditor, licensee, customer, prospective
customer, employee or other party; provided that such Affiliates are limited to
the existing Affiliates of the Purchaser as of the date of this Agreement;
provided, further, that the foregoing shall not prohibit (i) a general
solicitation to the public of general advertising or similar methods of
solicitation by search firms not specifically directed at any such employee; or
(ii) the Seller or a firm soliciting or recruiting any employee who has
terminated his or her employment with, or otherwise ceased to be employed by,
the Purchaser or any such Affiliate.

6.8      Preservation of Books and Records.  Except as provided in Section 6.11
hereof, the parties shall preserve and keep all books and records that they own
or control immediately after the Closing relating to the Business, the
Transferred Assets or the Assumed Liabilities for a period of five (5) years
following the Closing Date or for such longer period as may be required by
applicable Law.

6.9      Exclusivity.  During the Pre-Closing Period, the Seller shall not, and
shall ensure that no Affiliate of the Seller or any of their respective
Representatives shall, directly or indirectly: (i) discuss, solicit, facilitate
or encourage the initiation of any inquiry, proposal or offer from any Person
(other than the Purchaser) relating to the acquisition, directly or indirectly,
of the all or any portion of the Business; (ii) participate in any discussions
or negotiations or enter into any agreement with, or provide any non-public
information to, any Person (other than the Purchaser) relating to or in
connection with any possible acquisition of the all or any portion of the
Business; or (iii) encourage or accept any proposal or offer from any Person
(other than the Purchaser) relating to any possible acquisition of the all or
any portion of the Business. The Seller shall promptly (and in any event within
24 hours of receipt thereof) notify the Purchaser in writing of any inquiry,
proposal or offer relating to any possible the acquisition of the all or any
portion of the Business (including the identity of the Person making or
submitting such inquiry, proposal or offer, and the terms thereof) that is
received by the Seller or any Affiliate of the Seller. The Seller shall, and
shall ensure that each Affiliate of the Seller and any of their respective
Representatives, immediately cease any discussions with any Person regarding any
possible acquisition whether directly or indirectly, of the all or any portion
of the Business, and to the extent possible, the Seller shall seek the return or
destruction of all information of the Business shared with any Person in
connection with a possible acquisition of the all or any portion of the
Business.

6.10    Financial Statements.  Prior to the Closing, the Seller shall prepare
and cause PwC to audit (including the delivery of an unqualified opinion) the
balance sheet and statement of operations, cash flow and stockholders’ equity of
the Business as of and for the twelve (12) month periods ending December 31,
2012, December 31, 2011 and December 31, 2010 (the “Audited Financial
Statements”). Within fifteen (15) days after the Closing, the Seller shall
prepare and cause PwC to review financial statements for the Business for the
periods between January 1, 2013 to the Closing Date (the “Stub Financial
Statements”). In addition, following



--------------------------------------------------------------------------------

the Closing, if required for the preparation of pro-forma financial statements
that the Purchaser is required to file with the SEC for any purpose, the Seller
shall, and shall cause its Representatives to, provide commercially reasonable
assistance to the Purchaser in connection with the Purchaser’s preparation of
financial statements for the Business for the applicable period(s) so that the
Purchaser may file such pro-forma financial statements as necessary. All such
financial statements shall be prepared in accordance with U.S. GAAP and
Regulation S-X of the SEC and in a manner reasonably satisfactory to the
Purchaser’s independent auditor. The Purchaser shall bear all costs and expenses
with respect to PwC and other audit related third party expenses with respect to
the audit and preparation of the Audited Financial Statements. Prior to and
after the Closing, the Seller shall request, and take all reasonable steps
necessary to cause, PwC to deliver the Audited Financial Statements within the
time period specified in this Agreement and to encourage PwC to cooperate with
the Purchaser and provide all necessary consents required by the SEC and with
its preparation of any other financial statements or other reports required by
applicable Law.

6.11      Tax Matters.

(a)      The Purchaser and the Seller agree to furnish or cause to be furnished
to the other, upon request, as promptly as practicable, such information and
assistance relating to the Transferred Assets, including, without limitation,
access to books and records, as is reasonably necessary for the filing of all
Tax Returns by the Purchaser or the Seller, the making of any election relating
to Taxes, the preparation for any audit by any taxing authority and the
prosecution or defense of any claim, suit or proceeding relating to any Tax.
Each of the Purchaser and the Seller shall retain all books and records with
respect to Taxes pertaining to the Transferred Assets for a period of at least
five (5) years following the Closing Date. The Purchaser and the Seller shall
cooperate fully with each other in the conduct of any audit, litigation or other
proceeding relating to Taxes involving the Transferred Assets or the Purchase
Price Allocation.

(b)      To the extent not otherwise provided in this Agreement, the Seller
shall be responsible for and shall promptly pay when due all Property Taxes
levied with respect to the Transferred Assets attributable to the Pre-Closing
Tax Period, and the Purchaser shall be responsible for and shall promptly pay
when due all Property Taxes levied with respect to the Transferred Assets
attributable to the Post-Closing Tax Period. All Property Taxes levied with
respect to the Transferred Assets for the Straddle Period shall be apportioned
between the Purchaser and the Seller based on the number of days of such
Straddle Period included in the Pre-Closing Tax Period and the number of days of
such Straddle Period included in the Post-Closing Tax Period. The Seller shall
be liable for the proportionate amount of such Property Taxes that is
attributable to the Pre-Closing Tax Period, and the Purchaser shall be liable
for the proportionate amount of such Property Taxes that is attributable to the
Post-Closing Tax Period. Upon receipt of any bill for such Property Taxes, the
Purchaser or the Seller, as applicable, shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 6.11(b) together with such supporting evidence as is reasonably
necessary to calculate the proration amount. The proration amount shall be paid
by the party owing it to the other within ten (10) days after delivery of such
statement. In the event that the Purchaser or the Seller makes any payment for
which it is entitled to reimbursement under this Section 6.11(b), the applicable
party shall make such reimbursement promptly but in no event



--------------------------------------------------------------------------------

later than ten (10) days after the presentation of a statement setting forth the
amount of reimbursement to which the presenting party is entitled along with
such supporting evidence as is reasonably necessary to calculate the amount of
reimbursement.

(c)      The Seller shall promptly notify the Purchaser in writing upon receipt
by the Seller of notice of any pending or threatened Tax audits or assessments
relating to the income, properties or operations of the Seller that reasonably
may be expected to relate to or give rise to a Lien on the Transferred Assets or
the Business. Each of the Purchaser and the Seller shall promptly notify the
other in writing upon receipt of notice of any pending or threatened Tax audit
or assessment challenging the Purchase Price Allocation.

(d)      The Seller shall use its reasonable best efforts to provide the
Purchaser, at the Closing, a clearance certificate or similar document(s) that
may be required by any state taxing authority in order to relieve the Purchaser
of any obligation to withhold any portion of the Purchase Price.

SECTION 7

CONDITIONS PRECEDENT

7.1      Conditions Precedent to Obligations of Parties.  The respective
obligations of each of the parties hereto to effect the transactions
contemplated hereby are subject to the satisfaction or waiver, at or prior to
the Closing Date, of each of the following conditions.

(a)      No Injunctions; Illegality; Proceedings.  At the Closing Date, there
shall be no Order or other legal restraint or prohibition of any nature of any
court or Governmental Authority of competent jurisdiction that is in effect that
restrains or prohibits the consummation of the transactions contemplated hereby.
There shall not be any action taken, or any statute, rule or regulation enacted,
entered, enforced or deemed applicable to the transactions contemplated hereby,
by any Governmental Authority which makes the consummation of such transactions
illegal. There shall be no Proceeding pending against the Purchaser, the Seller
or any of their respective Affiliates by any Governmental Authority (i) seeking
to enjoin or make illegal, delay or otherwise restrain or prohibit the
consummation of the transactions contemplated hereby, (ii) that would result in
the transactions contemplated hereby being rescinded following consummation,
(iii) seeking material damages in connection with the transactions contemplated
hereby; or (iv) seeking to prohibit or limit the exercise by the Purchaser or
its Affiliates of any material right pertaining to its ownership of the
Transferred Assets.

(b)      Governmental Consents.  All material Consents, approvals and
authorizations of any Governmental Authority required to be made or obtained by
the Seller or the Purchaser or any of their respective affiliates to consummate
the transactions contemplated hereby shall have been obtained and shall be in
full force and effect.

7.2      Conditions to Obligations of the Purchaser.  The obligations of the
Purchaser to effect the transactions contemplated hereby are subject to the
satisfaction (unless waived in writing by the Purchaser), at or prior to the
Closing Date, of each of the following conditions.

(a)      Representations and Warranties.  Each of the representations and
warranties of the Seller set forth in this Agreement that are qualified as to
materiality shall be



--------------------------------------------------------------------------------

true and correct in all respects, and those not so qualified shall be true and
correct in all material respects, as of the date hereof and (except to the
extent such representations and warranties speak as of any earlier date) as of
the Closing Date as though made on and as of the Closing Date.

(b)      Performance of Obligations of the Seller.  The Seller shall have
performed or complied, in all material respects, with all of its obligations
required to be performed or complied with by it under this Agreement at or prior
to the Closing Date.

(c)      Assignment and Conveyance Instruments.  The Seller shall have executed
and delivered to the Purchaser such bills of sale and asset assignment
instruments, in forms mutually agreed by the Seller and the Purchaser,
reasonably deemed necessary to sell, convey, assign, transfer and deliver the
Transferred Assets to the Purchaser in accordance with the terms of this
Agreement, together with such other assignment and conveyance instruments
required under Section 2.5 hereof.

(d)      Foundry Services Agreements.  The Purchaser shall have received the
Foundry Services Agreement duly executed and delivered by the Seller.

(e)      Transition Services Agreement.  The Purchaser shall have received the
Transition Services Agreement duly executed and delivered by the Seller.

(f)      Product License Agreement.  The Purchaser shall have received the
Product License Agreement duly executed and delivered by the Seller.

(g)      Seller Material Adverse Effect.  Since the date of this Agreement,
there shall not have been any Seller Material Adverse Effect.

(h)      Other Consents.  All Consents identified in Schedule 7.1(h) shall have
been obtained and shall be in full force and effect.

(i)      Audited Financial Statements.  The Purchaser shall have received the
Audited Financial Statements at least three (3) Business Days prior to the
Closing Date and the Purchaser shall be satisfied in its sole discretion with
the results set forth in the Audited Financial Statements; provided, however,
that if Seller provides to the Purchaser, prior to the date of this Agreement, a
preliminary non-audited draft of the Audited Financial Statements, the condition
to closing under this Section 7.2(i) shall be deemed to have been met and the
Seller shall use its best efforts to cooperate with the Purchaser to ensure that
the Audited Financial Statements are delivered no later than June 7, 2013.

(j)          Third-Party Licenses. Purchaser shall have obtained licenses in
form and substance reasonably satisfactory to the Purchaser from all third
parties necessary to permit it to use the Intellectual Property owned by such
third parties incorporated into the Business Products and from all third parties
that own development or emulation tools used in connection with the Business
Products.

(k)      Side Letters.  The Purchaser shall have received fully executed side
letters in the form attached as Exhibit D-1 and Exhibit D-2 and such side
letters shall be in full force and effect.



--------------------------------------------------------------------------------

(l)      Other Documents.  The Purchaser shall have received such other
documents and instruments as counsel for the Purchaser and the Seller mutually
agree to be reasonably necessary to consummate the transactions contemplated
hereby.

7.3      Conditions to the Obligations of the Seller.  The obligations of the
Seller to effect the transactions contemplated hereby are subject to the
satisfaction (unless waived in writing by the Seller), at or prior to the
Closing Date, of each of the following conditions.

(a)      Representations and Warranties.  Each of the representations and
warranties of the Purchaser set forth in this Agreement that are qualified as to
materiality shall be true and correct in all respects, and those not so
qualified shall be true and correct in all material respects, as of the date
hereof and (except to the extent such representations and warranties speak as of
any earlier date) as of the Closing Date as though made on and as of the Closing
Date.

(b)      Performance of Obligations of the Purchaser.  The Purchaser shall have
performed or complied, in all material respects, with all of its obligations
required to be performed or complied with by it under this Agreement at or prior
to the Closing Date.

(c)      Closing Payment.  The Seller shall have received the full amount of the
Closing Payment by wire transfer of immediately available funds.

(d)      Assumption Instruments.  The Purchaser shall have executed and
delivered to the Purchaser such instruments of assumption, in forms mutually
agreed by the Seller and the Purchaser, reasonably deemed necessary to assume
the Assumed Liabilities in accordance with the terms of this Agreement, together
with such other assignment and conveyance instruments required under Section 2.5
hereof.

(e)      Foundry Services Agreements.  The Seller shall have received the
Foundry Services Agreement duly executed and delivered by the Purchaser.

(f)      Transition Services Agreement.  The Seller shall have received the
Transition Services Agreement duly executed and delivered by the Purchaser.

(g)      Product License Agreement.  The Seller shall have received the Product
License Agreement duly executed and delivered by the Purchaser.

(h)      Other Documents.  The Seller shall have received such other documents
and instruments as counsel for the Purchaser and the Seller mutually agree to be
reasonably necessary to consummate the transactions contemplated hereby.

SECTION 8

CLOSING

8.1      Closing. Unless this Agreement shall have been terminated and the
transactions herein shall have been abandoned pursuant to Section 9 hereof, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of Latham & Watkins LLP at 140 Scott Drive, Menlo
Park, CA 94025 (i) on May 31, 2013, if satisfaction or waiver of the conditions
set forth in Section 7 hereof shall have occurred prior to such date (other



--------------------------------------------------------------------------------

than those conditions that by their nature are to be satisfied at the Closing
but subject to the fulfillment or waiver of those conditions); (ii) after
May 31, 2013, the date no later than three (3) Business Days after satisfaction
or waiver of the conditions set forth in Section 7 hereof (other than those
conditions that by their nature are to be satisfied at the Closing but subject
to the fulfillment or waiver of those conditions); or (iii) at such other time
or date as agreed to in writing by the parties hereto. The date of the Closing
shall be referred to as the “Closing Date”.

SECTION 9

TERMINATION

9.1       Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a)      by mutual written consent of the Purchaser and the Seller;

(b)      by either the Seller or the Purchaser, upon written notice to the other
party, in the event the transactions contemplated hereby shall not have been
consummated before the 31st of December, 2013 (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 9.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the primary cause of, or resulted in,
the failure of such consummation to occur on or before the Termination Date;

(c)      by either the Seller or the Purchaser, upon written notice to the other
party, if any Governmental Authority shall have issued an Order or taken any
other action (which the parties shall have used their respective commercially
reasonable efforts to resist, resolve or lift, as applicable, in accordance with
Section 6.5 hereof) permanently restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Agreement and such Order shall have become
final and non-appealable;

(d)      by the Purchaser, upon written notice to the Seller, if there shall
have been a breach of any representation, warranty, covenant or agreement on the
part of the Seller contained in this Agreement, which breach would, individually
or in the aggregate together with all such other than uncured breaches by the
Seller, constitute grounds for the conditions set forth in Section 7.2(a) or
(b) not to be satisfied at the Closing Date and such breach is not reasonably
capable of being cured (i) prior to the Termination Date or (ii) if such breach
is reasonably capable of being cured prior to the Termination Date, such breach
shall not have been cured prior to the earlier of (A) thirty (30) days after the
Purchaser has provided to the Seller written notice of such breach and (B) three
(3) Business Days prior to the Termination Date; or

(e)      by the Seller, upon written notice provided to the Purchaser, if there
shall have been a breach of any representation, warranty, covenant or agreement
on the part of the Purchaser contained in this Agreement which breach would,
individually or in the aggregate together with all such other than uncured
breaches by the Purchaser, constitute grounds for the conditions set forth in
Section 7.3(a) or (b) not to be satisfied at the Closing Date and such breach is
not reasonably capable of being cured (i) prior to the Termination Date or
(ii) if such breach is reasonably capable of being cured prior to the
Termination Date, such breach shall not have been cured prior to the earlier of
(A) thirty (30) days after the Seller has provided to the



--------------------------------------------------------------------------------

Purchaser written notice of such breach and (B) three (3) Business Days prior to
the Termination Date.

9.2      Effect of Termination.  In the event of termination of this Agreement
by either the Seller or the Purchaser as provided in Section 9.1 hereof, this
Agreement shall forthwith become null and void and of no effect without
liability of any party (or any of its directors, officers, employees,
stockholders, Affiliates, agents, successors or assigns) to the other party
except as provided in this Section 9.2, except for Section 6.3, Section 6.4,
this Section 9.2 and Section 11 of this Agreement, each of which shall survive
termination; provided, however, nothing herein will relieve either Party from
liability for (i) breach of any covenant or agreement contained in this
Agreement occurring prior to such termination, including the failure to
consummate the transactions contemplated hereby, or (ii) acts of fraud by a
Party occurring prior to such termination.

SECTION 10

INDEMNIFICATION

10.1    Indemnification Obligations of the Seller.  From and after the Closing
and during the applicable survival periods, the Seller shall indemnify, defend
and hold harmless the Purchaser Indemnified Parties from and against any and all
Losses incurred or suffered by the Purchaser Indemnified Parties arising out of
or resulting from:

(a)      any inaccuracy in or breach of any representation or warranty of the
Seller set forth in this Agreement (without giving effect to any limitations or
qualifications as to “materiality” (including the word “material”) or “Material
Adverse Effect” set forth therein for purposes of determining whether there is a
breach and the amount of Losses resulting from, arising out of or relating to
such breach) or any certificate executed by the Seller for the benefit of the
Purchaser delivered in connection herewith;

(b)      any breach by the Seller of any covenant, agreement, obligation or
undertaking of the Seller set forth in this Agreement; and

(c)      the Excluded Liabilities or the Excluded Assets.

The Losses of the Purchaser Indemnified Parties described in this Section 10.1
as to which the Purchaser Indemnified Parties are entitled to indemnification
are collectively referred to as “Purchaser Losses”.

10.2    Indemnification Obligations of the Purchaser.  From and after the
Closing, the Purchaser shall indemnify, defend and hold harmless the Seller
Indemnified Parties from and against any and all Losses incurred or suffered by
the Seller Indemnified Parties arising out of or resulting from:

(a)      any inaccuracy in or breach of any representation or warranty of the
Purchaser set forth in this Agreement or any certificate executed by the
Purchaser for the benefit of the Seller delivered in connection herewith;



--------------------------------------------------------------------------------

(b)      any breach by the Purchaser of any covenant, agreement, obligation or
undertaking of the Purchaser in this Agreement; and

(c)      the Assumed Liabilities or the Transferred Assets to the extent arising
after the Closing.

The Losses of the Seller Indemnified Parties described in this Section 10.2 as
to which the Seller Indemnified Parties are entitled to indemnification are
collectively referred to as “Seller Losses”.

10.3    Indemnification Procedure.

(a)      Promptly and in any event within twenty (20) days after an Indemnified
Party obtains knowledge of any actual or possible complaint, dispute or claim or
the commencement of any audit, investigation, action or proceeding by a third
party (including any Governmental Authority) with respect to which such
Indemnified Party may be entitled to indemnification pursuant hereto (a
“Third-Party Claim”), such Indemnified Party shall provide written notice
thereof to the party obligated to indemnify under this Section 10 (the
“Indemnifying Party”), stating the nature and basis and the estimated dollar
amount of such Third-Party Claim, to the extent known and based upon information
then possessed by the Indemnified Party; provided, however, that the delay or
failure to so notify the Indemnifying Party shall relieve the Indemnifying Party
from liability hereunder with respect to such Third-Party Claim only if, and
only to the extent that, such delay or failure to so notify the Indemnifying
Party materially prejudices the Indemnifying Party. The Indemnifying Party shall
have the right, upon written notice delivered to the Indemnified Party within
twenty (20) days after receipt of the written notice from the Indemnified Party,
to assume the defense of such Third-Party Claim; provided that the assumption of
the defense of any Third-Party Claim shall constitute an admission of
responsibility to indemnify the Indemnified Party with respect to all Purchaser
Losses or Sellers Losses, as applicable, related to such Third-Party Claim.
Notwithstanding the foregoing, if (i) the Indemnifying Party declines or fails
to assume the defense of such Third-Party Claim within such twenty (20) day
period, (ii) the Indemnifying Party fails to prosecute actively and diligently
settle such Third-Party Claim, (iii) the Indemnified Person, based on the advice
of counsel, determines in good faith that there is a reasonable probability that
such Third-Party Claim may adversely affect the Indemnified Party or any of its
Affiliates, or that there is a conflict of interest that would prevent the
Indemnifying Party from fully and adequately representing the Indemnified
Party’s interests with respect to such Third-Party Claim, (iv) the Third-Party
Claim involves any violation of criminal Laws, or (v) the Third-Party Claim
involves a significant supplier, distributor or customer of the Business, then
in each case, the Indemnified Party shall have the right, but not the
obligation, to defend such Third-Party Claim in such manner as the Indemnified
Party reasonably deems appropriate and any Purchaser Losses or any Seller
Losses, as the case may be, shall include the reasonable fees and disbursements
of counsel for the Indemnified Party as incurred. In any Third-Party Claim for
which indemnification is being sought hereunder, the Indemnified Party or the
Indemnifying Party, whichever is not assuming the defense of such Third-Party
Claim, shall have the right to participate in such matter and to retain its own
counsel at such party’s own expense. The Indemnifying Party or the Indemnified
Party, as the case may be, shall at all times use reasonable efforts to keep the
other party reasonably apprised of the status of the defense of



--------------------------------------------------------------------------------

any matter the defense of which it is maintaining and to cooperate in good faith
with each other with respect to the defense of any such matter.

(b)      No settlement or compromise of any Third-Party Claim, including the
consent to the entry of any judgment, to which the Indemnifying Party has not
consented shall act as a waiver or limitation of, or have any other effect on,
any defenses, counterclaims, rights, remedies or obligations of the Indemnifying
Party as to whether such Indemnifying Party has any obligation to indemnify any
Indemnified Party in respect of such Third-Party Claim or as to the amount of
any indemnifiable Losses. An Indemnifying Party may not, without the prior
written consent of the Indemnified Party, which consent may not be unreasonably
withheld, delayed or conditioned, settle or compromise any Third-Party Claim or
consent to the entry of any judgment with respect to which indemnification is
being sought hereunder unless such settlement, compromise or consent
(i) includes an unconditional release of the Indemnified Party from all
Liability arising out of, or related to, such Third-Party Claim, (ii) does not
contain any admission or statement suggesting any wrongdoing or Liability on
behalf of the Indemnified Party, (iii) could adversely impact the Taxes or Tax
position of any Indemnified Party in any Post-Closing Tax Period, and (iv) does
not contain any equitable order, judgment or term that in any manner affects,
restrains or interferes with the business of the Indemnified Party or any of the
Indemnified Party’s affiliates.

(c)      In the event an Indemnified Party has a claim against any Indemnifying
Party pursuant to this Section 10 with respect to any matter not involving a
Third-Party Claim (a “Direct Claim”), such Indemnified Party shall send written
notice of the Direct Claim to the Indemnifying Party (a “Notice of Claim”). Such
Notice of Claim shall specify in reasonably detail the legal basis for such
Direct Claim and the underlying facts and estimated dollar amount of such Direct
Claim based on the information in the possession of the Indemnified Party at the
time of such Notice of Claim. For the avoidance of doubt, the parties agree and
understand that any Notice of Claim in respect of a breach of a representation
or warranty must be delivered prior to the expiration of the survival period
applicable to such representation or warranty under Section 10.4 hereof. If the
Indemnifying Party disputes the liability asserted under such Direct Claim, the
Indemnifying Party shall send a notice of such dispute (an “Objection Notice”)
to the Indemnified Party within thirty (30) days following receipt by the
Indemnifying Party of the Notice of Claim. In the event the Indemnifying Party
disputes its liability with respect to such Direct Claim as provided above, such
Indemnified Party and the Indemnifying Party shall, as promptly as possible,
establish the merits and amount of such Direct Claim by mutual agreement,
litigation, arbitration or otherwise, and, within ten (10) Business Days
following the final determination of the merits and amount of such Direct Claim,
the Indemnifying Party shall pay to the Indemnified Party immediately available
funds in an amount equal to such Direct Claim as determined hereunder.

10.4    Survival.  The representations and warranties of the parties contained
in this Agreement or any certificate delivered in connection herewith shall
survive the Closing and remain in full force and effect until ***; provided,
however, that (i) the representations and warranties of the Seller set forth in
Section 4.9 (Intellectual Property) shall survive the Closing and remain in full
force and effect until ***; and (ii) the representations and warranties of the
Seller set forth in Section 4.1 (Organization and Standing), Section 4.3
(Authority; Binding Nature of Agreement), Section 4.4 (No Conflicts),
Section 4.6 (Assets) and Section 4.13 (Tax

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

Matters) (collectively, the “Seller Fundamental Representations”) and the
representations and warranties of the Purchaser set forth in Section 5.1
(Organization and Standing), Section 5.2 (Authority; Binding Nature of
Agreement) and Section 5.5 (No Conflicts) shall survive the Closing and remain
in full force and effect until ***. All obligations of the parties under the
covenants and agreements contained in this Agreement or any certificate
delivered in connection herewith shall survive (x) until fully performed or
fulfilled, unless non-compliance with such covenants, agreements or obligations
is waived in writing by the party entitled to such performance, or (y) if not
fully performed or fulfilled, until the expiration of the applicable statute of
limitations. Notwithstanding the foregoing, in the event that, at any time prior
to expiration of the applicable survival period, a party delivers to the other a
notice of claim pursuant to this Section 10, the claim asserted in such notice
shall survive the expiration of the applicable survival period until such time
as such claim is fully and finally resolved.

10.5     Limitation of Liability.  Notwithstanding anything to the contrary set
forth in this Agreement or any certificate delivered in connection herewith, the
Purchaser Indemnified Parties shall not be entitled to:

(a)     indemnification for any claim pursuant to Section 10.1(a) hereof unless
the total amount of all Purchaser Losses for which, but for this
Section 10.5(a), the Purchaser Indemnified Parties have a right to
indemnification pursuant to Section 10.1(a) hereof exceeds *** Dollars (US$***)
(the “Threshold”), in the aggregate, and then all Purchaser Losses in excess of
the Threshold shall be indemnifiable;

and

(b)      a right to indemnification for Losses pursuant to Section 10.1(a)
hereof in excess of *** Dollars (US$***), in the aggregate (the “Indemnification
Cap”).

10.6     The representations, warranties and covenants of the Seller, and the
rights and remedies that may be exercised by the Purchaser Indemnified Parties,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or knowledge of, any of the Purchaser
Indemnified Parties or any of their Representatives. For the avoidance of doubt,
the Threshold and Indemnification Cap shall not apply to indemnification for any
claim pursuant to Section 10.1(b) or Section 10.1(c).

10.7     Exclusive Remedy.  Except in the case of fraud, willful breach or
intentional misrepresentation by the Indemnifying Party, from and after the
Closing, the indemnification obligations provided in this Section 10 shall
constitute the sole and exclusive remedy of any Indemnified Party for damages
arising out of, resulting from or incurred in connection with any claims related
to this Agreement or any certificate executed pursuant hereto. Notwithstanding
the foregoing, nothing herein shall limit the ability of the parties hereto to
seek specific performance or other equitable remedies in the case of a Person’s
failure to comply with the covenants made by such Person in this Agreement, any
other Transaction Document or any certificate executed in connection herewith or
therewith. For the avoidance of doubt, the other Transaction Documents are not
subject to this Section10 and nothing contained herein shall limit the rights or
obligations of the parties pursuant to such other Transaction Documents

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

10.8    Tax Treatment.  All payments made pursuant to Section 6.11 and this
Section 10 shall be treated to the extent permitted by applicable Law as
adjustments to the Purchase Price for all Tax purposes.

SECTION 11

MISCELLANEOUS

11.1    Enforcement of Agreement.  Each of the parties hereto hereby fully
acknowledges and unequivocally agrees that such party would be irreparably
damaged if any of the provisions of this Agreement are not performed by the
other parties in accordance with their specific terms and that any breach of
this Agreement by the Seller or the Purchaser, as the case may be, would not be
adequately compensated by monetary damages alone. Accordingly, to the fullest
extent permitted by applicable Law, (i) in addition to any other right or remedy
to which the Seller or the Purchaser may be entitled, at law or in equity
(subject to Section 10.7 hereof), the Seller or the Purchaser, as the case may
be, shall be entitled to enforce any provision of this Agreement by a decree of
specific performance and temporary, preliminary and permanent injunctive relief
to prevent breaches or threatened breaches of any of the provisions of this
Agreement in any action instituted in a court of competent jurisdiction, without
the posting of any bond or other undertaking, and (ii) each party hereto hereby
irrevocably waives, in any action for specific performance, the defense of
adequacy of a remedy at law.

11.2    Further Assurances.  From time to time after the Closing and without
further consideration, the parties hereto shall, and shall cause their
respective affiliates to, execute, acknowledge and deliver such documents and
instruments of conveyance, assignment, assumption, transfer and delivery and
take or cause to be taken such other actions as the Purchaser or the Seller, as
applicable, may reasonably request in order to carry out the purpose and
intention of this Agreement and the other Transaction Documents, including to
consummate effectively the purchase, sale, conveyance, assignment, assumption,
transfer and delivery of the Transferred Assets as contemplated by this
Agreement, to vest in the Purchaser title to the Transferred Assets, to document
and evidence the Seller’s continuing ownership or control of the Excluded
Assets, to evidence the assumption of the Assumed Liabilities by the Purchaser
or as otherwise appropriate to consummate the transactions contemplated by this
Agreement and the other Transaction Documents.

11.3    Fees and Expenses.  Unless otherwise specified herein, each party to
this Agreement shall bear and pay all fees, costs and expenses, including legal
fees and accounting fees, that have been incurred or that are incurred by such
party in connection with the transactions contemplated by this Agreement and the
other Transaction Documents.

11.4    Waiver; Amendment.  Any agreement on the part of a party hereto to any
extension or waiver of any provision hereof shall be valid only if set forth in
an instrument in writing signed on behalf of such party. A waiver by a party
hereto of the performance of any covenant, agreement, obligation, condition,
representation or warranty shall not be construed as a waiver of any other
covenant, agreement, obligation, condition, representation or warranty. A waiver
by any party of the performance of any act shall not constitute a waiver of the
performance of any other act or an identical act required to be performed at a
later time. This



--------------------------------------------------------------------------------

Agreement may not be amended, modified or supplemented except by written
agreement of all of the parties hereto.

11.5   Entire Agreement.  This Agreement and the agreements, documents,
certificates and instruments referred to herein or delivered pursuant hereto,
including the other Transaction Documents, constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof and
terminate and supersede all prior agreements and understandings, oral and
written, among the parties hereto with respect to the subject matter hereof and
thereof.

11.6   Counterparts; Facsimile Signature.  This Agreement may be executed in any
number of counterparts, each of which shall be considered one and the same
agreement and shall become effective when all counterparts have been signed by
each of the parties and delivered to the other party, it being understood that
the parties need not sign the same counterpart. Any party may execute this
Agreement by facsimile or scanned signature, and the other parties will be
entitled to rely on such facsimile or scanned signature as conclusive evidence
that this Agreement has been duly executed by such party.

11.7   Governing Law.  This Agreement (and any claims or disputes arising out of
or related hereto or to the transactions contemplated hereby or to the
inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in accordance
with, the laws of State of New York, USA, including all matters of construction,
validity and performance, in each case without reference to any conflict of law
rules that might lead to the application of the laws of any other jurisdiction.

11.8   Dispute Resolution.  All disputes arising out of or in connection with
this Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules. The place of arbitration shall be Singapore. The
language of the arbitral proceedings shall be English. Judgment upon any
award(s) rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitrator(s) are authorized to include in the award
an allocation to any party of such costs and expenses, including attorneys’
fees, as the arbitrator shall deem reasonable. Nothing in this Agreement shall
prevent either party from seeking provisional measures from any court of
competent jurisdiction, and any such request shall not be deemed incompatible
with the agreement to arbitrate or a waiver of the right to arbitrate. The
parties undertake to keep confidential all awards in their arbitration, together
with all materials in the proceedings created for the purpose of the arbitration
and all other documents produced by another party in the proceedings not
otherwise in the public domain, save and to the extent that disclosure may be
required of a party by legal duty, to protect or pursue a legal right or to
enforce or challenge an award in legal proceedings before a court or other
judicial authority.

11.9   Assignment and Successors.  No party hereto may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of the other parties, except that the Seller may assign any of
its rights and delegate any of its obligations under this Agreement to any of
its affiliates; provided, however, the Purchaser may assign in writing any of
its rights or obligations under this Agreement or any other Transaction Document
to any Affiliate of the Purchaser without the consent of the Seller provided
that (i) the



--------------------------------------------------------------------------------

Purchaser shall provide written notice of such assignment to the Seller at least
ten (10) Business Days prior to such assignment and (ii) no such assignment
shall relieve the Purchaser from any liability hereunder but the Purchaser shall
remain jointly and severally liable with any such assignee with respect to all
of the obligations of the Purchaser hereunder.

11.10  No Third-Party Beneficiaries.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns. Nothing in this Agreement (except as expressly set forth in Section 10
hereof), expressed or implied, is intended to or shall confer on any Person
other than the parties hereto or their respective successors and assigns, any
rights, remedies or Liabilities under or by reason of this Agreement.

11.11  Notices.  All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party (a) on the date of delivery if delivered by hand or sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment, (b) on the first Business Day following the date of dispatch if
delivered by an internationally-recognized next-day courier service, or (c) on
the fifth Business Day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid, in each case to
the following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the persons (by name or title) designated below (or to such other
address, facsimile number, e-mail address or person as a party may designate by
notice to the other parties pursuant to this Section 11.11):

if to the Seller, to:

Samsung Electronics Co., Ltd.

SR3 Bldg.

San #24 Nongseo-Dong, Giheung-Gu

Yongin City, Gyeonggi Do, Korea 449-711

Fax no.:

Attention: Strategic Planning Team of Samsung Electronics System LSI Division



--------------------------------------------------------------------------------

if to the Purchaser, to:

IXYS Intl (Cayman) Limited

c/o IXYS Corporation

1590 Buckeye Drive

Milpitas, CA 95035

Fax no. +1.408.416.0224

Attention: Uzi Sasson

with a copy to (which copy shall not constitute notice):

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Fax no.: +1.650.463.2600

Attention: Luke Bergstrom

11.12   Construction; Usage.

(a)      Interpretation.  In this Agreement, unless a clear contrary intention
appears:

(i)      the singular number includes the plural number and vice versa;

(ii)     reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii)    reference to any gender includes each other gender;

(iv)     reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;

(v)      “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

(vi)    “including” means including without limiting the generality of any
description preceding such term;

(vii)    “Dollars” and “US$” shall mean United States dollars; and

(viii)   references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.



--------------------------------------------------------------------------------

(b)      Headings.  The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

(c)      Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with the Accounting Principles.

11.13  Severability.  Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability and shall not
render invalid or unenforceable the remaining terms and provisions of this
Agreement or affect the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

11.14  Mutual Drafting.  The parties hereto have been represented by counsel who
have carefully negotiated the provisions hereof. As a consequence, the parties
do not intend that the presumptions of any laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement and therefore waive their effects. The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intent of the parties.

11.15  Schedules and Exhibits.  The Schedules and Exhibits (including the Seller
Disclosure Schedule) are hereby incorporated into this Agreement and are hereby
made a part hereof as if set out in full herein.

11.16  Parent Guaranty.  Parent is a corporation duly incorporated, validly
existing and in good standing under the Laws of the State of Delaware, has all
corporate power and authority to own, lease and operate its properties and
assets and to conduct its business as currently conducted, and is duly qualified
to do business and, to the extent such jurisdiction has a concept of good
standing, is in good standing as a foreign entity in each jurisdiction where the
nature of its activities makes such qualification necessary, except for any
jurisdiction in which the failure to be so qualified would not be reasonably
expected to have, individually or in the aggregate, any material adverse effect
on the business, assets, properties, financial condition or operations of
Parent. Parent has the corporate power and authority to enter into and perform
its obligations under this Agreement and the execution, delivery and performance
by Parent of this Agreement has been duly authorized by all necessary action on
the part of Parent. Assuming the due authorization, execution and delivery of
this Agreement by the Seller and the Purchaser, this Agreement constitutes the
valid and binding obligation of Parent, enforceable against Parent in accordance
with its terms, subject to (a) laws of general application relating to
bankruptcy, insolvency, fraudulent conveyance and transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and (b) rules of law governing specific performance, injunctive
relief and other equitable remedies. No consent, approval, or authorization of,
or registration, declaration or filing with, any Governmental Authority is
required by or with respect to Parent in connection with the execution and
delivery of this Agreement by Parent. Parent hereby absolutely, unconditionally
and irrevocably guarantees to the Seller, as a guarantor and not merely as a
surety, the complete payment in full as and when



--------------------------------------------------------------------------------

due and payable by the Purchaser of any and all amounts payable by the Purchaser
under Section 3. In the event of the failure of the Purchaser to pay, when due,
any amount under Section 3, Parent shall forthwith pay or cause to be performed
the same to the Seller.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

  SELLER:      SAMSUNG ELECTRONICS CO., LTD.      By:   /s/ Byunghoon Ben Suh   
  Name:  Byunghoon Ben Suh      Title: Senior Vice President   

 

 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

  PURCHASER:   IXYS INTL (CAYMAN) LIMITED   By:   /s/ Arnold P. Agbayani   Name:
 Arnold P. Agbayani   Title: Director   PARENT:   IXYS CORPORATION   By:   /s/
Nathan Zommer   Name: Nathan Zommer   Title:
Chairman of the Board & Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

FORM OF FOUNDRY SERVICES AGREEMENT

This Foundry Services Agreement (“Agreement”) is entered into on
[                    ], 2013 (the “Effective Date”) by and between Samsung
Electronics Co., Ltd., a company duly incorporated under the laws of the
Republic of Korea, acting through its System LSI Division, with principal
offices located at San #24, Nonseo-Dong, Giheung-Gu, Yongin-City, Gyeonggi-Do,
449-711 Korea (“Samsung” or “Seller”), and IXYS Intl (Cayman) Limited, a
corporation organized under the laws of the Cayman Islands, with a principal
place of business at the offices of Intertrust Cayman Islands, 190 Elgin Avenue,
George Town, Grand Cayman, KY1-9005 Cayman Islands (“IXYS” or “Purchaser”).

RECITALS

WHEREAS, Samsung and IXYS are parties to that certain Asset Purchase Agreement
dated on May 24th, 2013 (the “APA,” Samsung document number SLSI-201304IA001)
pursuant to which, among other things, IXYS is purchasing or otherwise acquiring
rights relating to the Business (as defined in the APA) pursuant to a series of
transactions contemplated in the APA (collectively, the “Transaction”);

WHEREAS, in connection with the Transaction, the parties have agreed that,
commencing on the Effective Date, Samsung will provide certain manufacturing
services for the Business Products (as defined in the APA) to IXYS using
Samsung’s *** process ***; and

WHEREAS, in connection with the Transaction, IXYS desires Samsung to manufacture
and supply Business Products to IXYS as more fully described in an applicable
Foundry Project Statement and Samsung desires to provide such manufacturing
services to IXYS in accordance with the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable considerations, the parties hereby agree as follows:

AGREEMENT

 

1 Definitions

Unless otherwise defined in this Section 1, any capitalized terms used in this
Agreement will have the meanings set forth in the APA and shall apply to both
their singular and plural forms, as the context may require.

 

1.1

“Confidential Information” shall mean all business, financial, contractual,
marketing and/or other technical or non-technical information, in whatever form,
which is disclosed, or to which access is provided under and/or in furtherance
of this Agreement, by a party hereto (“Discloser”) to the other party to this
Agreement (“Recipient”), which (a) if in writing, is marked as “confidential”,
“proprietary” or other similar marking at the time of disclosure, (b) if
provided orally, visually or in any other form (except in writing) such as
sample products or test boards, is identified as confidential at the time of
disclosure and

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

 

confirmed in writing to Recipient within thirty (30) days of such disclosure, or
(c) would reasonably be deemed in the context of its disclosure to be
confidential or proprietary.

 

1.2

“IXYS Background IP” shall mean all Intellectual Property in or to any IXYS
Deliverables, owned by IXYS and/or its licensors (excluding Samsung).

 

1.3

“IXYS Business Products” means all products manufactured under the *** process
and/or provided by Samsung to IXYS under this Agreement that are IXYS versions
of the Business Products and substantially the same as one of the Business
Products.

 

1.4

“IXYS Deliverables” shall mean any information and materials provided to Samsung
by IXYS to be utilized by Samsung in the development and/or fabrication of
and/or incorporation into the Product hereunder, including, without limitation,
software, schematics, netlists, microcode, GDSII data, designs or techniques,
including those identified as such in the applicable SOW.

 

1.5

“Delivery Date” means the scheduled delivery date of Product set forth in the
applicable Purchase Order issued by IXYS and accepted by Samsung under this
Agreement.

 

1.6

“Die” means an individual integrated circuit or components of a Product which
when completed create an integrated circuit.

 

1.7

“Engineering Sample” shall mean sample Product(s) in wafer, Die or Package form
provided to IXYS for purposes of promotion, evaluation and verification of a
revised mask set.

 

1.8

“Manufacturing Window” means the period of time prior to the Delivery Date which
is equal to the Standard Lead Time.

 

1.9

“Mask and Prototyping Services” shall mean all engineering services provided
under this Agreement by Samsung to IXYS as more fully set forth in Section 2
below and in the applicable SOW.

 

1.10

“Monthly Wafer Limit” shall mean *** wafers per month from the Effective Date
until the date four years thereafter.

 

1.11

“Package” shall mean a encapsulated casing of a Die providing an electronic
connecting path to external circuits from the encapsulated Die, when all
assembly processes are complete.

 

1.12

“Product” shall mean an IXYS Business Product, in wafer, Die or Package form,
manufactured under this Agreement as more fully set forth in the Foundry Project
Statement. Each Product may contain Samsung Deliverables and/or IXYS
Deliverables and have a new product name different from that of the Business
Product.

 

1.13

“Product Specification” shall mean the specifications for the Product or
revision target to the Product set forth in Annex A of each Revision Project
Statement, which shall be mutually agreed in writing by the parties prior to the
signing of each Revision Project

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

 

Statement.

 

1.14

“Revision Project Statement” shall mean a project statement document executed by
both parties specific to a particular Product as set forth in Section 2 of this
Agreement that will include a description of Mask and Prototyping Services,
Product Specification, SOWs, Mask and Prototyping Fees and/or other provisions,
as applicable.

 

1.15

“Foundry Project Statement” shall mean a project statement document executed by
both parties that makes reference to this Agreement and that will include a
description of Product, SOWs, Product Price, yield assumption and/or other
provisions, as applicable.

 

1.16

“Project Results” shall mean the results and items set forth in the SOW which
arise out of the Mask and Prototyping Services performed by Samsung for IXYS
hereunder for delivery to IXYS.

 

1.17

“Samsung Background IP” shall mean all Intellectual Property in or to any
Samsung Deliverables, owned by Samsung and/or its licensors (excluding IXYS),
including, without limitation, those contained in processes, libraries, cells,
design kits, and the technologies and information disclosed to IXYS under this
Agreement.

 

1.18

“Samsung Deliverables” shall mean any information and materials supplied and/or
licensed to IXYS by Samsung, to be utilized by IXYS in the development of or
otherwise incorporated into the Product hereunder, including, without
limitation, relevant documentations, software, schematics, netlists, microcode,
designs, processes, libraries, cells, and/or design kits, including those set
forth in SOW.

 

1.19

“Statement of Work” or “SOW” shall mean the statement of work shown in Annex B
of the Revision Project Statement, which sets forth a description of the
estimated work to be performed by the parties for Mask and Prototyping Services
thereunder.

 

1.20

“Standard Lead Time” means the lead time mutually agreed upon by the parties and
set forth in each Purchase Order.

 

2 Mask and Prototyping Services

 

2.1 In the event that IXYS decides to revise the design of a Product and/or
replace the mask set of a Product, in whole or in part, due to bug fixes,
customer requests or otherwise, Samsung will provide the Samsung Deliverables
set forth in the SOW of the applicable Revision Project Statement. IXYS shall
redesign certain parts of such Product based on and in accordance with Samsung
Deliverables, provide the resulting design data in GDSII form to Samsung, and
reasonably assist Samsung with manufacturing Engineering Samples hereunder.
Subject to IXYS’ payment of Mask and Prototyping Fees as set forth in
Section 6.1, Samsung shall make the revised mask set, and manufacture and
provide to IXYS the number of Engineering Samples set forth in the SOW of the
applicable Revision Project Statement. Such Mask and Prototyping Services may
include, but not be limited to, physical verification, tape-out, wafer
fabrication and/or Engineering Sample delivery, as more fully set forth in the
applicable SOW. Detailed terms and schedules of the Mask and Prototyping
Services for a particular



--------------------------------------------------------------------------------

      

Product shall be set forth in the applicable Revision Project Statement.

 

2.2

Upon receipt of the Engineering Sample, IXYS shall have *** days to evaluate
whether such Engineering Sample conforms to the Product Specification (“ES
Acceptance Period”). If the Engineering Sample conforms to the Product
Specifications, as determined by IXYS in its reasonable, good faith judgment,
IXYS shall accept such Engineering Sample and notify Samsung in writing thereof.
If the Engineering Sample does not conform to the Product Specifications, IXYS
shall notify Samsung thereof in writing within the ES Acceptance Period with a
detailed description of the non-conformity to be fixed. If such non-conformity
is solely attributable to Samsung, Samsung shall, at its cost, fix such
non-conformity, and manufacture an additional Engineering Sample, and deliver
such Engineering Sample to IXYS. If such non-conformity is not attributable to
Samsung, IXYS shall, at its cost, fix such non-conformity, and Samsung shall,
within the scope of Samsung’s responsibility defined in the Revision Project
Statement, and IXYS’s expense, provide reasonable collaboration to IXYS to fix
such non-conformity, manufacture an additional Engineering Sample, and deliver
such Engineering Sample to IXYS. For clarity, if IXYS does not provide any
notice of non-conformity within the ES Acceptance Period, the applicable
Engineering Sample shall be deemed to be accepted by IXYS, and Samsung shall be
under no obligation to fix any non-conformity with respect to such Engineering
Sample thereafter.

 

2.3

Samsung shall deliver the Engineering Sample(s) on EXW basis per Incoterms 2010,
at an international airport in Korea agreed in writing by the parties. Title to
and risk of loss of the Engineering Sample(s) will transfer upon delivery
thereof in accordance with the foregoing sentence.

 

2.4

If the Engineering Sample(s) conforms to the Product Specification pursuant to
Section 2.2, the parties shall discuss in good faith on whether the Product is
ready to be manufactured in commercial volumes.

 

3 Commercial Production

 

3.1

In the event that both parties determine that the Product is ready to be
manufactured in commercial volumes, IXYS shall provide Samsung with rolling
demand forecasts for the delivery of each Product (“Forecast”). Particularly,
IXYS shall provide two types of non-binding Forecasts.

 

  3.1.1 Long Term Forecast. The “Long Term Forecast” is a non-binding,
good-faith estimate, at the time such Forecast is made, of IXYS’ demand of each
Product described on a monthly basis for the following *** month period. The
Long Term Forecast shall be provided by IXYS to Samsung no later than the ***
day of every calendar month, and is provided for the purpose of assisting
Samsung in its long-range planning for manufacturing capacity and capital needs
to meet such Long Term Forecast.

 

  3.1.2

Short Term Forecast. The “Short Term Forecast” is a non-binding (unless accepted
by Samsung as detailed in Section 3.1.3) good faith estimate, at the time such
Short Term Forecast is made, of IXYS’ demand of each Product described on

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

 

a weekly basis for the following *** month (n+***) period. IXYS shall provide
Samsung with the Short Term Forecast no later than the *** day of each month.

 

  3.1.3 Within *** calendar days of receipt of the Short Term Forecast, Samsung
shall respond to IXYS in writing on whether it accepts such Short Term Forecast.
Once accepted by Samsung, the Short Term Forecast shall become binding on both
parties. Samsung shall accept all Short Term Forecasts that are consistent with
the Monthly Wafer Limit. If Samsung fails to respond to a Short Term Forecast
within the foregoing ***-calendar day period, then such Short Term Forecast
shall be deemed to have been accepted by Samsung.

 

  3.1.4 If the purchase volume ordered by Purchase Order is less than *** of the
quantities set forth in the Short Term Forecast, IXYS shall pay to Samsung
within *** days of the applicable Purchase Order date an amount equal to *** of
the purchase price (set forth in the Foundry Project Statement) for each unit of
such purchase shortfall. Any such payment shall be compensation in full for such
purchase shortfall.

 

3.2

IXYS may request to shorten Standard Lead Time of Product. Upon such request of
IXYS, Samsung will evaluate the request and use its commercially reasonable
effort to accept, at its sole discretion, IXYS’ request within Samsung’s
‘hot-lot’ capability; provided that Samsung may request additional charge for
the shortening of Standard Lead Time and the target lead time shall be discussed
by parties prior to the acceptance of such request.

 

3.3

At any time prior to the date that is three (3) business days prior to the
scheduled wafer start of any Product set forth in a applicable Purchase Order,
IXYS may change, on a lot-by-lot basis, the priority of fab-in sequence of such
Product within such Purchase Order, without charge, upon notice to Samsung.
Samsung shall provide IXYS with a written acknowledgement of such notice within
two (2) business days after Samsung’s receipt of such notice.

 

3.4

It is agreed and understood that the purchase of Products pursuant to this
Agreement shall be accomplished by means of IXYS individual purchase orders
(collectively referred to as “Purchase Orders”).

 

  3.4.1

The Purchase Orders shall contain applicable Product quantities, whether the
product will be in wafer, Die or Package form, at a price per Product consistent
with Section 1 of Annex B of the Foundry Project Statement (“Product Price”) and
a mutually agreed Delivery Date. IXYS shall provide Purchase Orders with at
least the quantity set forth in the then current Short Term Forecast provided by
IXYS and accepted by Samsung. Samsung shall accept all Purchase Orders with
quantities no greater than the quantities set forth in such Short Term Forecast,
but Samsung shall not be obligated to accept any quantities exceeding those set
forth in such Short Term Forecast and, notwithstanding any other provision of
this Agreement, any quantities of a Product set forth in a Purchase Order in
excess of the Monthly Wafer Limit. The parties shall have a good faith
discussion on accommodating quantities exceeding those set forth in such Short
Term Forecast

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

 

or such Monthly Wafer Limit.

 

  3.4.2 The Purchase Orders shall contain, at a minimum, a quantity of ***
wafers per each Product and multiples of *** wafers.

 

3.5

Samsung will manufacture the Products in accordance with the Purchase Order
accepted by Samsung and will deliver such Products by the Delivery Date. Any
delivery or shipment made within fourteen (14) calendar days before or after the
Delivery Date(s) specified in the Purchase Orders shall constitute timely
delivery or shipment. If, in the case of any Purchase Order, Samsung is unable
to ship Products on the scheduled Delivery Date, Samsung shall notify IXYS in
writing as soon as reasonably possible thereof and the parties shall discuss to
agree upon a mutually acceptable rescheduled Delivery Date. In the event of any
such delay is solely attributable to Samsung or its subcontractor’s fault,
Samsung will, at its cost, expedite shipping for any late deliveries using
shippers reasonably acceptable to IXYS.

 

3.6

If the cumulative quantity shipped by Samsung of each Product ordered by IXYS is
within +/- ten (10) percent of the quantity in the effective Purchase Order,
such quantity shall constitute compliance with such Purchase Order. Billing for
partial orders shipped as described in this paragraph shall be at the
established purchase price per unit times the total quantity of units delivered.

 

3.7

After second anniversary of the Effective Date, Samsung may discontinue the
production of each Product upon six (6) month prior notice if IXYS has not
issued Purchase Orders for such Product i) for six (6) months prior to such
notice; or ii) amounting to at least *** U.S. Dollars ($***USD) during the
previous one (1) year period. Samsung shall, in its sole discretion, provide a
Last Time Buy (“LTB”) date and Last Ship Date (“LSD”) in such discontinuation
notice. IXYS may issue to Samsung a one-time Purchase Order for such Product as
a LTB within *** month after the date of such Samsung discontinuation notice. If
there is no response within *** month after such discontinuation notice, then
Samsung reserves the right to discontinue the production of such Product and
destroy the mask set for such Product.

 

3.8

Samsung shall deliver Products on EXW basis per Incoterms 2010 to IXYS, at an
international airport in Korea agreed in writing by the parties. Title to and
risk of loss of the Products will transfer upon delivery thereof in accordance
with the foregoing sentence.

 

3.9

Prior to Samsung’s start of production, IXYS may cancel the Purchase Order at
any time without any charge. After Samsung starts production of applicable
Products in accordance with a Purchase Order, IXYS may cancel the Purchase
Orders for such Products but shall pay Purchase Price for such Products as
cancellation charges as follows:

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

Cancellation Period   Liability   Package business   Wafer or Die business Prior
to the initiation of Manufacturing Window   No Liability   No Liability
Initiation of Manufacturing Window ~ Before contact step   *** of Product Price
  *** of Product Price On and after contact photo step ~ Before EDS test step  
*** of Product Price   *** of Product Price On and after EDS test step ~ Before
assembly step   *** of Product Price   *** of Product Price

On and after assembly step

 

  *** of Product Price   -

 

3.10

IXYS may reschedule the Delivery Date set forth in each Purchase Order subject
to the following limitations:

 

  a) Within *** days before the Delivery Date - no reschedules permitted.

 

  b) Within *** days but greater than *** days before the Delivery Date – *** of
the order may be rescheduled one time only - for no more than *** days

 

  c) Within *** days but greater than *** days before the Delivery Date – *** of
the order may be rescheduled one time only - for no more than *** days

 

  d) Reschedule requests are limited to *** per month.

 

3.11

Samsung reserves the right to make any and all reasonable changes to the
process(es) required to manufacture the Products and will notify IXYS of such
changes within reasonable time after such changes were made, subject to the
Samsung’s internal engineering change notice (ECN) rule.

 

3.12

Notwithstanding anything contrary to this Agreement, Samsung may, after the
Effective Date, deliver to IXYS based on a Purchase Order completed Business
Products that were under fabrication on the Effective Date, as if such Business
Products were Products covered by this Agreement.

 

3.13

Samsung shall destroy or recycle and properly dispose of all scrap related to
Products supplied to IXYS hereunder in such a way as to prevent any unauthorized
sale of any such Products.

 

3.14

Notwithstanding anything to the contrary in this Agreement, Samsung shall, after
the Effective Date, deliver to IXYS work-in-progress Business Products that were
(i) under fabrication to fulfill Samsung customer orders for Business Products
accepted by Samsung prior to the Effective Date (“Customer POs”); (ii) under
fabrication on the Effective Date; (iii) manufactured under ***; and
(iv) identified by parties before the Effective Date (“WIP Products”). Samsung
will deliver the WIP products to IXYS hereunder, as if such WIP Products were
Products covered by this Agreement, and IXYS shall issue a Purchase Order for
all such WIP Products; provided that i) IXYS has no

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

 

forecasting obligation with respect to the WIP Products pursuant to Section 3.1;
ii) the foregoing IXYS Purchase Order shall be a binding Purchaser Order upon
Samsung’s receipt and iii) the WIP Products shall be treated as Products after
receipt of the Purchase Order. The Customer POs will be transferred and assigned
to IXYS after Effective Date pursuant to the Transition Services Agreement, and
IXYS shall thereafter have all responsibility and liability for fulfilling the
Customer POs.

 

4 Electrical Die Sorting (“EDS”) and Back End Process

 

4.1

Samsung will deliver the Product without any EDS tests in wafer form; provided
that, subject to mutual consent, Samsung may deliver the Product that has been
sorted in accordance with Samsung’s EDS criteria.

 

4.2

After written notice by Samsung, Samsung may engage its affiliates or third
parties to perform certain ancillary service to the manufacturing services
contemplated in this Agreement such as sorting, assembly, sorting or packaging
of Die, In the event that Samsung performs foregoing services, the Packages
where all process are complete will delivered to IXYS on EXW basis per Incoterms
2010 by Samsung or its subcontractor; provided that Samsung shall be responsible
for the act or omission of any of its subcontractors hereunder. If any such
subcontracting involves the disclosure of any Confidential Information of IXYS,
Samsung will disclose IXYS’ Confidential Information to such contractors only
under a non-disclosure agreement no less strict than this Agreement.

 

4.3

Upon the written request of IXYS, Samsung will transport and deliver Products on
EXW basis per Incoterms 2010 to IXYS’ chosen assembly, test, marking and
packaging facilities at an international airport in Korea agreed in writing by
the parties. Samsung has no liability for such assembly, test or packaging
process performed by IXYS’ subcontractor under this Agreement; provided that
Samsung may assist with the foregoing procedure in connection with the
Transition Services Agreement.

 

5 Ownership of Intellectual Property Rights

 

5.1

IXYS shall own and retain all right, title and interest in and to IXYS
Background IP. Samsung may use the IXYS Deliverables, solely to perform the Mask
and Prototyping Services hereunder, and/or to manufacture Products solely for
IXYS. Samsung shall not use the IXYS Deliverables to design, fabricate, test or
otherwise modify Samsung’s own products or other products(s) that are for its
customers other than IXYS unless otherwise specifically agreed by parties in
writing.

 

5.2

Samsung shall own and retain all right, title and interest in and to Samsung
Background IP. Unless otherwise specifically agreed by the parties in writing,
all Intellectual Property in or to all modifications and improvements to, or
arising from, Samsung Deliverables are the exclusive property of Samsung and all
right, title and interest in and to the same vests solely in Samsung, and IXYS
may use Samsung Deliverables solely to perform its rights and obligations
hereunder. IXYS shall not use Samsung Deliverables to design, fabricate, test or
otherwise modify products(s) that are not fabricated by Samsung or an agent of



--------------------------------------------------------------------------------

 

Samsung unless otherwise specifically agreed by the parties in writing.

IXYS further agrees that Engineering Samples are provided for testing,
evaluation, promotion and verification purposes. For clarity, Engineering
Samples are provided “AS IS,” without any warranty of any kind whatsoever. For
clarity, Sections 4, 10.2 and 12.1 shall not apply to Engineering Samples.

 

5.3

Samsung shall retain all right, title and interest in and to masks made by
Samsung and/or Samsung’s contractors for use in the fabrication of Products, but
shall use such masks solely to manufacture Products for IXYS. For the avoidance
of doubt, the foregoing provision shall not be deemed a transfer of any
Intellectual Property rights embodied in the masks.

 

5.4

Unless otherwise expressly set forth in this Agreement or agreed in writing
between the parties, no license with respect to either party’s Intellectual
Property is hereby granted.

 

6 Payment

 

6.1

In consideration of Samsung’s Mask and Prototyping Services set forth in
Section 2 of this Agreement and the applicable Revision Project Statement, IXYS
shall pay to Samsung the sum set forth in Annex C of each applicable Revision
Project Statement (“Mask and Prototyping Fees”).

Samsung shall issue an invoice for each milestone Mask and Prototyping Fee upon
or after the completion of each milestone under the applicable Mask and
Prototyping Services in accordance with the schedule set forth in Annex C of the
applicable Revision Project Statement, and IXYS shall pay the invoiced amount to
Samsung-designated bank account in US Dollars within *** days after the receipt
of such invoice.

 

6.2

Samsung shall issue an invoice to IXYS with the total amount to be paid for the
Products calculated according to Section 1 of Annex B of the applicable Foundry
Project Statement on or after the date that the applicable Products are shipped.
IXYS shall pay the total amount properly invoiced for the Products ordered and
delivered pursuant to Section 3 of this Agreement. IXYS shall pay such prices to
Samsung-designated bank account in US Dollars within *** days after the receipt
of applicable invoice.

 

6.3

All sums stated under this Agreement (including the prices of Products) do not
include tax. IXYS shall remit the full sums and shall bear any and all taxes,
including, without limitation, value-added tax and sales tax, incurred from the
payment made hereunder.

 

7 Inspection and Review

IXYS may, upon reasonable advance notice to Samsung, send its employees to visit
the applicable Samsung facilities to inspect the fabrication of Products and the
performance of any services. Such visit shall be conducted during Samsung’s
normal working hours. While visiting Samsung facilities, IXYS employees shall at
all times comply with Samsung’s plant rules and regulations, as well as with
reasonable instructions that may be issued by Samsung’s employee or personnel.

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

8 Business Review Meeting

The parties will hold a review meeting on a quarterly basis in order to discuss
any business issues and technical issues relating to the subject matter of this
Agreement. The parties will also discuss and negotiate in good faith the
availability of an additional year of foundry services provided from Samsung to
IXYS.

 

9 Confidential Information

 

9.1 Nondisclosure and Nonuse Obligations. Each of the parties, as Recipient,
hereby agrees to receive and hold Confidential Information of the Discloser in
confidence, and to protect and safeguard such Confidential Information against
unauthorized use or disclosure using at least the same degree of care as
Recipient accords to its own confidential information of like importance, but in
no case less than reasonable care. Without limiting the generality of the
foregoing, each party, as Recipient, further promises and agrees:

 

  (a)

except as set forth in subsection (c) below, not to, directly or indirectly, in
any way, disclose, make accessible, reveal, report, publish, disseminate or
transfer any such Confidential Information to any unauthorized third party,
including parent companies, unless otherwise agreed by the parties;

 

  (b)

not to use any Confidential Information in any manner whatsoever except in
furtherance of the subject matter hereof;

 

  (c)

to restrict access to Confidential Information to those of its officers,
directors, employees and subcontractors who have a legitimate need-to-know to
carry out the purpose of this Agreement and who are obligated to protect such
Confidential Information pursuant to terms and conditions no less protective of
Discloser than those contained in this Agreement; and

 

  (d)

not to reproduce or copy Confidential Information except to the extent necessary
to further the purpose of this Agreement.

Furthermore, the existence of any business negotiations, discussions or
agreements in progress between the parties shall be kept confidential and shall
not be disclosed without written approval of all the parties, except to their
officers, directors, and employees who have a legitimate need-to-know to carry
out the purpose of this Agreement and who are obligated to protect such
Confidential Information pursuant to terms and conditions no less protective of
Discloser than those contained in this Agreement.

Recipient’s obligation of confidentiality set forth in this Section 9.1 shall be
in force for a period of ten (10) years after the initial disclosure.

 

9.2

Exclusions from Obligations. The nondisclosure and non-use obligations under
this Section 9 shall not apply to, information that the Recipient can evidence:
(a) was publicly available at the time of its disclosure to Recipient or became
publicly available after its disclosure through no act or default of Recipient;
(b) is rightfully or free of any



--------------------------------------------------------------------------------

 

obligation of confidentiality in the possession of Recipient prior to disclosure
to Recipient by Discloser; (c) is received in good faith by Recipient from a
third party, free of any obligation of confidentiality; or (d) is independently
developed by Recipient without use of Discloser’s Confidential Information.

A disclosure by Recipient of Confidential Information of Discloser (a) in
response to a valid order by a competent court or governmental body, (b) in
connection with an arbitration hereunder, or (c) as otherwise required by
applicable Law shall not be considered to be a breach of this Agreement or a
waiver of confidentiality for other purposes; provided, however, (i) with
respect to any disclosure in accordance with clause (b) above shall only be made
to persons involved in the arbitration or the arbitrator thereof, and (ii) with
respect to any disclosure in accordance with clause (a) or (c) above, Recipient
shall provide prompt prior written notice thereof to Discloser and permit such
Discloser to seek measures to maintain the confidentiality of its Confidential
Information.

 

9.3

Ownership and Return of Confidential Information. Confidential Information
disclosed by Discloser shall remain the property of such Discloser, and, except
as expressly set forth herein, no license or other rights to such Discloser’s
Confidential Information is granted or implied hereby. Recipient shall reproduce
the symbols, legends or other proprietary notices affixed to Confidential
Information, and shall not, nor permit any third party to, remove, add or modify
the same.

Recipient shall, upon expiration or termination of this Agreement, or upon
written request of Discloser, whichever is earlier, as soon as possible, but not
later than twenty (20) days after any notice thereof by Discloser, return (or
destroy at Discloser’s option) all copies of such Discloser’s Confidential
Information and certify in writing its compliance with this requirement.

 

9.4

No Reverse Engineering. No party, as Recipient, shall decompile, disassemble,
reverse engineer or attempt to reconstruct, identify or discover any source
code, underlying ideas, techniques or algorithms in Confidential Information by
any means whatever, except as may be specifically authorized in advance by
Discloser in writing.

 

9.5

This Agreement shall not preclude or limit the independent development by or on
behalf of any party of any products or systems involving technology or
information of a similar nature to that disclosed hereunder or which compete
with products or systems contemplated by such information, provided that any
such development is done without use of or reliance upon the other party’s
Confidential Information.

 

10 Indemnity

 

10.1

IXYS shall, at its expense, defend, indemnify and hold harmless Samsung from all
Claims, and/or Losses incurred by Samsung as a result of such Claims or in a
settlement that may result from any such Claim, that IXYS Deliverables (unless
purchased from Samsung under the APA) actually or allegedly infringe, violate or
misappropriate Intellectual Property of a third party, provided that (a) Samsung
promptly notifies IXYS in writing of the Claim, (b) Samsung provides IXYS with
all reasonable assistance,



--------------------------------------------------------------------------------

 

information and authority required to perform these duties, and (c) IXYS is
permitted to solely direct the defense and all related settlement negotiations
related to the Claim. Further, IXYS agrees to pay any judgment in such suit or
proceeding by final judgment of a court of last resort, including reasonable
attorneys’ fees, but IXYS shall have no liability for settlement or costs
incurred without its consent.

Notwithstanding the foregoing, IXYS shall have no indemnity obligation regarding
any actual or alleged infringement, violation or misappropriation of any
Intellectual Property of any third party to the extent such infringement,
violation or misappropriation arises from the Samsung Deliverables, the
manufacturing processes used by Samsung hereunder, or products based on designs
acquired from Samsung pursuant to the Transaction Documents. IXYS shall not be
obligated to indemnify Samsung in accordance with this Section 10.1 if (a) any
settlement is made by Samsung without IXYS’s prior written consent, or (b) if
IXYS is not permitted by Samsung to assume exclusive control of the settlement
of the Claim.

For the purposes of this Section 10 and Section 11, the term “Claim” means any
claim, action, suit or proceeding asserted by any third party whether actual or
alleged and whether adjudicated by a competent court of law, tribunal or
arbitrator, and the term “Losses” means all damages, losses, costs and expenses
of whatever nature (including legal costs) whether or not reasonably foreseeable
by the parties at any time during the term of this Agreement.

 

10.2

Samsung shall, at its expense, defend, indemnify and hold harmless IXYS from all
Claims, and/or Losses incurred by IXYS as a result of such Claims or in a
settlement that may result from any such Claim, that Samsung Deliverables
contained in the Products, the manufacturing processes used by Samsung
hereunder, actually or allegedly infringe on any Intellectual Property of a
third party, provided that Samsung is promptly notified, given the assistance
required, and permitted to solely direct the defense. Further, Samsung agrees to
pay any judgment in such suit or proceeding by final judgment of a court of last
resort, including reasonable attorneys’ fees, but Samsung shall have no
liability for settlement or cost incurred without its consent.

Notwithstanding the foregoing, Samsung shall have no indemnity obligation
pursuant to this Section 10.2 regarding any actual or alleged infringement of
any Intellectual Property of any third party to the extent such infringement
arises from the IXYS Deliverables (including but not limited to the designs,
specifications and/or instructions provided by IXYS and Samsung’s compliance
with any industrial standard specification) Samsung shall not be obligated to
indemnify in accordance with this Section 10.2 if (a) any settlement is made by
IXYS without Samsung’s prior written consent, or (b) if Samsung is not permitted
by IXYS to assume exclusive control of the settlement of the Claim.

 

11 Life Critical Applications

Unless otherwise specifically agreed by the parties in writing, IXYS hereby
agrees that Products are not authorized for use as, and IXYS shall not
integrate, promote, sell or otherwise transfer any Product to any customer or
end user for use as critical components



--------------------------------------------------------------------------------

in any device, application or system where it is reasonably foreseeable that
failure of the Product(s) as used in such device, application or system would
cause death, bodily injury or catastrophic property damage, such as (a) any
medical, life saving or life support device or system, (b) any safety device or
system in automotive application and mechanism (including but not limited to
automotive brake or airbag systems), (c) any nuclear facilities, (d) any air
traffic control device, application or system, or (e) any weapons device,
application or system (the “Life Critical Applications”). Notwithstanding
anything contrary to the limitation of liability of IXYS as set forth in this
Agreement or APA, IXYS shall, at its expense, defend, indemnify and hold
harmless Samsung from all Claims arising from using the Products in the Life
Critical Applications, and/or Losses incurred or arising out of or in connection
with such Claims.

 

12 Limited Warranty, Limitation of Liability & Disclaimer

 

12.1

Samsung warrants that the (a) Mask and Prototyping Services and manufacture of
the Products hereunder shall be performed in a good, professional and
workmanlike manner in accordance with industry standards; (b) Products shall
conform to the applicable Product Specification; (c) Products shall be free from
material defects arising from the fabrication process. The foregoing warranties
shall continue for a period of *** commencing on the date on which applicable
Products have been delivered hereunder. For clarity, the foregoing warranties
shall not apply to the extent caused by (1) IXYS’s or a third party’s abuse,
misuse, negligence, mishandling or improper modification, or (2) IXYS
Deliverables and the designs, specifications, or instructions provided by IXYS.
For further clarity, the foregoing warranties shall not apply to Engineering
Samples or any unauthorized use of Products for Life Critical Applications. In
the event of a breach of warranty set forth herein, as IXYS’s sole and exclusive
remedy, Samsung shall replace the defective Products or, upon IXYS’ request,
discuss in good faith a refund the full Product Prices for such defective
Products.

 

12.2

Except as provided in Section 12.1 above, all Samsung Deliverables, Products,
and Project Results provided to IXYS shall be provided “AS IS,” WITHOUT WARRANTY
OF ANY KIND. EXCEPT AS PROVIDED IN SECTION 12.1 ABOVE, SAMSUNG MAKES NO OTHER
REPRESENTATIONS OR WARRANTIES INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF
MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE AND NON-INFRINGEMENT.

 

12.3

EXCEPT FOR THE DAMAGES ARISING OUT OF (A) EITHER PARTY’S WILLFUL BREACH OF
SECTIONS 2 OR 3 OR (B) EITHER PARTY’S OBLIGATIONS UNDER OR BREACH OF SECTIONS 5,
9, 10 AND/OR 11, NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING FROM ITS PERFORMANCE OR FAILURE TO
PERFORM UNDER THIS AGREEMENT, WHETHER DUE TO A BREACH OF CONTRACT OR BREACH OF
WARRANTY. EXCEPT WITH RESPECT TO (A) EITHER PARTY’S WILLFUL BREACH OF SECTIONS 2
OR 3; AND (B) EITHER PARTY’S OBLIGATIONS UNDER OR BREACH OF SECTIONS 5, 6, 9 AND
11, EACH PARTY’S TOTAL LIABILITY UNDER THIS AGREEMENT SHALL NOT EXCEED ***
PERCENT

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

 

OF ALL PAYMENTS RECEIVED BY SAMSUNG FROM IXYS UNDER THIS AGREEMENT FOR THE
APPLICABLE PRODUCT(S) DURING THE PREVIOUS *** MONTHS PRIOR TO THE CLAIM BEING
BROUGHT AGAINST SUCH LIABLE PARTY.

 

13 Term and Termination

13.1    This Agreement shall remain in effect from the Effective Date until ***
months after the Effective Date (the “Initial Term”), unless terminated earlier
in accordance with Section 13.2. At least *** years prior to the expiration of
the Initial Term, the parties will discuss and negotiate in good faith the
availability of an additional year of foundry services provided from Samsung to
IXYS.

13.2    Notwithstanding the above, either party shall have the right to
terminate this Agreement (together with all Foundry Project Statements and all
Revision Project Statements) immediately if:

  (a)

the other party files a petition in bankruptcy, undergoes a reorganization
pursuant to a petition in bankruptcy, is adjudicated a bankrupt, becomes
insolvent, becomes dissolved or liquidated, files a petition for dissolution or
liquidation, makes an assignment for benefit of creditors, or has a receiver
appointed for its business;

 

  (b)

the other party is subject to property attachment or court injunction or court
order which has a substantial negative effect on its ability to fulfill its
obligations under this Agreement; or

 

  (c)

a competent governmental authority cancels or suspends the business license of
the other party or takes similar actions against such other party.

 

  (d)

the other party materially breaches its confidentiality obligations in this
Agreement and does not cure or agree with the non-breaching party upon a written
plan to cure such breach within thirty (30) days after receipt of notice of such
breach from the non-breaching party.

 

  (e)

the other party breaches its payment obligations in this Agreement and does not
cure or agree with the non-breaching party upon a written plan to cure such
breach within fifteen (15) days after receipt of notice of such breach from the
non-breaching party.

 

13.3

Sections 1, 3 (for outstanding Purchase Orders and Short Term Forecasts only),
5, 6, 9.1 (but only for the period set forth therein), 9.2, 9.3, 9.4, 9.5, 10,
11, 12, 13.3, 14 and 15 (except 15.6) shall survive any termination or
expiration of this Agreement.

 

14 Governing Law / Dispute Resolution

 

14.1

Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
in all respects be governed by, and construed in accordance with, the laws of
the New York of the United States of America,

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

 

including all matters of construction, validity and performance, in each case
without reference to any conflict of law rules that might lead to the
application of the laws of any other jurisdiction.

 

14.2

Dispute Resolution. All disputes arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one or more arbitrators appointed in
accordance with the said Rules. The place of arbitration shall be Singapore. The
language of the arbitral proceedings shall be English. Judgment upon any
award(s) rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitrator(s) are authorized to include in the award
an allocation to any party of such costs and expenses, including attorneys’
fees, as the arbitrator shall deem reasonable. Nothing in this Agreement shall
prevent either party from seeking provisional measures from any court of
competent jurisdiction to enforce its intellectual property rights, and any such
request shall not be deemed incompatible with the agreement to arbitrate or a
waiver of the right to arbitrate. The parties undertake to keep confidential all
awards in their arbitration, together with all materials in the proceedings
created for the purpose of the arbitration and all other documents produced by
another party in the proceedings not otherwise in the public domain, save and to
the extent that disclosure may be required of a party by legal duty, to protect
or pursue a legal right or to enforce or challenge an award in legal proceedings
before a court or other judicial authority.

 

15 General

 

15.1

Assignment.    No party may assign its right or delegate its obligations under
this Agreement without the written consent from the other party, except that
IXYS may assign its rights and obligations without Samsung’s consent to a
successor of all or substantially all of the assets of IXYS related to the
Business. Any purported assignment or delegation without such consent shall have
no force or effect and any attempt to do so without such consent shall be void.

 

15.2

Independent Contractor.  No party is authorized to act for or on the behalf of
the other party under this Agreement. Without limiting the generality of the
foregoing, each party is an independent contractor, and no principal/agent or
partnership relationship is created among the parties by this Agreement.

 

15.3

No Third-Party Beneficiaries.    This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns. Nothing in this Agreement expressed or implied, is intended to or shall
confer on any person or entity other than the parties hereto or their respective
successors and assigns, any rights, remedies or Liabilities under or by reason
of this Agreement.

 

15.4

No Waiver.    No failure or delay by any party to enforce or take advantage of
any provision or right under this Agreement shall constitute a subsequent waiver
of that provision or right, nor shall it be deemed to be a waiver of any other
terms and conditions of this Agreement.



--------------------------------------------------------------------------------

15.5

Force Majeure.  Neither party to this Agreement shall be liable for its failure
or delay to perform any of its obligations hereunder during any period in which
such performance is prevented by any cause beyond its reasonable control,
including, without limitation, act of God, acts of civil or military authority,
fires, epidemics, floods, earthquakes, riots, war, and governmental control
(each, a “Force Majeure Event”). In the event of any such Force Majeure Event
the date of delivery or performance hereunder shall be extended by a period
equal to the time lost by reason of such Force Majeure Event, provided that the
affected party promptly notifies the other party of the occurrence of the Force
Majeure Event and takes all reasonable steps necessary to resume performance of
its obligations so interfered with.

 

15.6

Disaster Recovery Plan.  Samsung agrees to prepare a written disaster recovery
plan describing the measures anticipated to be taken by Samsung to ensure the
continued supply of Products to IXYS pursuant to the requirements of this
Agreement in the event of any Force Majeure Event (“Disaster Recovery Plan”).

 

15.7

Export.  Each party shall comply with all then-current applicable laws,
regulations and other legal requirements in its performance in connection with
this Agreement, including, without limitation, all applicable export control
laws, rules and regulations of the United States, the Republic of Korea, and any
other relevant countries.

 

15.8

Notice.  All notices or communications to be given under this Agreement shall be
in writing and shall be deemed delivered upon hand delivery or acknowledgment of
facsimile, by international overnight courier, or by certified, registered or
first class mail, addressed to the parties at their addresses set forth above or
below. Unless the sending party can reasonably prove by contemporaneous written
evidence that it was received earlier (in which case, the applicable notice
shall be deemed given as of such earlier date), a notice given under this
Agreement is deemed given:

 

  (a) If delivered personally, when left at the address, and addressed, as set
forth in this Section;

 

  (b) If sent by overnight courier, two (2) business days after posting;

 

  (c) If sent by domestic post, except airmail, two (2) business days after
posting;

 

  (d) If sent by airmail, ten (10) business days after posting; or

 

  (e) If sent by facsimile, when confirmation of its transmission has been
recorded by the sender’s facsimile machine.

Any notice to be sent to the parties shall be sent as follows:

 

(1)    To Samsung     :

  

Name:

   [                                         ]   



--------------------------------------------------------------------------------

  

Address:

  

    [                                         ]

     

Attention:

  

[                        ]

     

Telephone:

  

[                                         ]

     

Facsimile:

  

[                                         ]

     

e-mail:

  

[                                         ]

  

(2)    ToIXYS :

        

Name:

  

IXYS Intl (Cayman) Limited

        

c/o IXYS Corporation

     

Address:

  

1590 Buckeye Drive, Milpitas, CA 95035

  

Attention:

  

Uzi Sasson

     

Telephone:

  

+1.408.457.9000

     

Facsimile:

  

+1.408.416.0224

     

e-mail:

  

u.sasson@ixys.net

  

 

15.9

Severability.  In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision. The captions of the sections in this Agreement are intended for
convenience only, and shall not be interpretive of the content of the
accompanying section.

 

15.10

Modification.    The terms and conditions of this Agreement shall not be
modified, or amended except in writing indicating a modification thereof, and
signed by the authorized representatives of both parties.

 

15.11

Publicity. Without procuring the other party’s prior written consent, neither
party shall issue any public announcement with respect to the subject matter
hereof.

 

15.12

Counterparts.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

15.13

Entire Agreement.  This Agreement, including the applicable Foundry Project
Statements and the applicable Revision Project Statements (which are
incorporated herein by reference), constitutes the entire agreement between the
parties as to the subject matter hereof, and supersedes and replaces all prior
or contemporaneous agreements, written or oral, regarding such subject matter,
and shall take precedence over any additional or conflicting terms which may be
contained in either party’s purchase orders or order acknowledgment forms.

 

Attachments:

  

Attachment1 – Foundry Project Statement

  

Attachment 2 – Revision Project Statement

[Signature Blocks on the Next Page]



--------------------------------------------------------------------------------

In witness hereof, the parties have executed this Agreement by their duly
authorized representatives:

 

Samsung Electronics Co., Ltd.      IXYS Intl (Cayman) Limited By:        By:   
 

 

       

 

Name:        Name:     

 

       

 

Date:        Date:     

 

       

 



--------------------------------------------------------------------------------

Attachment 1 – Foundry Project Statement

Foundry Project Statement for Product [A]

This Foundry Project Statement (“Foundry Project Statement”) is entered into as
of [Date] (“Foundry Project Statement Effective Date”) by and between Samsung
Electronics Co., Ltd. (“Samsung”) and IXYS Intl (Cayman) Limited (“IXYS”).

WHEREAS, the parties have entered into a Foundry Services Agreement (the
“Agreement”) with an Effective Date of [Date], and now desire to define Product
Prices and other terms and conditions for the Products specified in Annex A.
Product List of this Foundry Project Statement, pursuant to the terms and
conditions contained in the Agreement.

NOW, THEREFORE, in consideration of the exchange of obligations herein, the
parties hereby agree as follows:

1. All capitalized terms not defined herein shall have the meanings ascribed to
them in the Agreement.

2. Once executed by the parties, this Foundry Project Statement shall become an
integral part of the Agreement and the terms of the Agreement shall be fully
incorporated herein, provided that, in the event of a conflict between this
Foundry Project Statement and the Agreement, the terms of this Foundry Project
Statement shall prevail.

3. The parties agree to incorporate the following into this Foundry Project
Statement:

    Annex A. Product List

    Annex B. Financial Terms and Other Special Terms

4. This Foundry Project Statement shall become effective as of the Foundry
Project Statement Effective Date and remain in effect for the Initial Term. Upon
expiration of this Foundry Project Statement, the parties may discuss extending
the term for an additional one year period.

In Witness Whereof, the parties have executed this Foundry Project Statement by
their duly authorized representatives:

 

Samsung Electronics Co., Ltd.      IXYS Intl (Cayman) Limited. By:        By:   
 

 

       

 

Name:        Name:     

 

       

 

Date:        Date:     

 

       

 



--------------------------------------------------------------------------------

Annex A: Product List

***

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

  Annex B. Financial Terms and Other Special Terms

 

  1. Product Price

  The Product Price (***) as of the Foundry Project Statement Effective Date
will be as follows;

 

Calendar Year    Year 1    Year 2    Year 3    Year 4 and onwards Product Price
(***)    ***    ***    ***    ***

*** Price:

   (KRW/second) ***    ***

  * for the year of 2013

  *** Price:    (KRW/CHIP)     ***    ***

  * for the year of 2013

  Assembly Price          (KRW/CHIP)  

 

PKG Type

 

  

 

Price 

 

  

 

Note

 

***    ***    ***    ***               ***    ***               ***    ***      
        ***    ***     ***              ***     ***         ***    ***        
        ***    ***       ***    ***    ***    ***               ***    ***      
          ***    ***            ***    ***    ***     ***         ***    ***    
          ***    ***               ***    ***                 ***    ***        
   ***    ***    ***            ***    ***    ***                 ***    ***    
  ***    ***    ***    ***               ***    ***               ***    ***    
 

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

          ***    ***             ***    ***             ***    ***            
***    ***       ***    ***    ***    ***         * for the year of 2013

 

Final Test Price:     (KRW/CHIP)

 

PKG TYPE

 

 

 

Price 

 

 

 

Note

 

***

 

***

  ***   ***         ***   ***         ***   ***        

***

  ***   ***       ***   ***     ***   ***         ***   ***    

***

 

***

  ***   ***         ***   ***         ***   ***      

***

  ***   ***   ***     ***   ***         ***   ***         ***   ***         ***
  ***       ***   ***   ***      

***

  ***   ***         ***   ***    

***

 

***

  ***   ***         ***   ***         ***   ***         ***   ***         ***  
***         ***   ***         ***   ***     ***   ***   ***   ***     * for the
year of 2013

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

Note: The above prices are to be reference prices.

Both parties shall mutually agree to the Product Price in each Purchase Order,
considering various factors collectively such as die size of Product,
fabrication process technology, volume projection, the status of market pricing
conditions, and other Samsung’s services, etc.

2. Volume Production Commencing Date

Volume Production Commencing Date shall be effective as of the [            ]



--------------------------------------------------------------------------------

Attachment 2 – Revision Project Statement

Revision Project Statement for Product [Product Name]

This Revision Project Statement (“Revision Project Statement”) is entered into
as of [Date] (“Revision Project Statement Effective Date”) by and between
Samsung Electronics Co., Ltd. (“Samsung”) and IXYS Intl (Cayman) Limited
(“IXYS”).

WHEREAS, the parties have entered into a Foundry Services Agreement (the
“Agreement”) with an Effective Date of [Date], and now desire to define details
of Mask and Prototyping Services and other terms and conditions, if any, for a
Product specified in Annex A. Product and Revision Specification of this
Revision Project Statement, pursuant to the terms and conditions contained in
the Agreement;

NOW, THEREFORE, in consideration of the exchange of obligations herein, the
parties hereby agree as follows:

1. All capitalized terms not defined herein shall have the meanings ascribed to
them in the Agreement.

2. Once executed by the parties, this Revision Project Statement shall become an
integral part of the Agreement and the terms of the Agreement shall be fully
incorporated herein, provided that, in the event of a conflict between this
Revision Project Statement and the Agreement, the terms of this Revision Project
Statement shall prevail.

3. The parties agree to incorporate the following into this Revision Project
Statement:

    Annex A. Product and Revision Specification

    Annex B. SOW

    Annex C. Financial Terms and Other Special Terms

4. This Revision Project Statement shall become effective as of the Revision
Project Statement Effective Date and remain in effect for the Initial Term. Upon
expiration of this Revision Project Statement, the parties may discuss extending
the term for an additional one year period.

In Witness Whereof, the parties have executed this Revision Project Statement by
their duly authorized representatives:

 

Samsung Electronics Co., Ltd.      IXYS Intl (Cayman) Limited. By:        By:   
 

 

       

 

Name:        Name:     

 

       

 

Date:        Date:     

 

       

 



--------------------------------------------------------------------------------

Annex A: Product and Revision Specification

Product :

Process :

Revision Specification or Description.



--------------------------------------------------------------------------------

Annex B: SOW

1. IXYS Deliverables include the following:

[XX]

2. Samsung Deliverables include the following:

[XX]

3. Project Schedule/Project Results

 

 

Product

 

 

 

Work

 

 

 

Project Results

 

                                                                             
                                                                              



--------------------------------------------------------------------------------

Annex C. Financial Terms and Other Special Terms

1. Mask and Prototyping Fees

IXYS shall pay to Samsung the following Mask and Prototyping Fees for Mask and
Prototyping Services performed under the Revision Project Statement and in
accordance with the provisions of the Agreement:

 

 

Milestone

 

 

 

Mask and Prototyping Fee

 

 

Milestone 1. ***

 

 

 

*** of the total Mask and Prototyping Fees

 

 

Milestone 2. ***

 

 

 

*** of the total Mask and Prototyping Fees

 

 

Milestone 3. ***

 

 

 

*** of the total Mask and Prototyping Fees

 

Total Mask and Prototyping Fees    

 

 

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

Exhibit B

FORM OF TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of [                        ] 2013 (the “Effective Date”) by and between
Samsung Electronics Co., Ltd., a company organized under the laws of the
Republic of Korea (the “Seller”), and IXYS Intl (Cayman) Limited, a corporation
incorporated under the laws of the Cayman Islands (the “Purchaser”).

RECITALS

WHEREAS, the Purchaser and the Seller have entered into that certain Asset
Purchase Agreement, dated as of May 24th, 2013 (the “Purchase Agreement”, Seller
document number SLSI-201304IA001), pursuant to which the Seller has sold and
transferred certain assets related to the Business to the Purchaser and, in
connection therewith, the Seller and the Purchaser entered into (i) that certain
Foundry Services Agreement, dated as of [                    ] 2013 (the
“Foundry Services Agreement”), and (ii) that certain Product License Agreement,
dated as of [                        ] 2013 (the “Product License Agreement”);

WHEREAS, in further consideration of the Purchase Agreement, the Purchaser will
require the Seller’s assistance with respect to certain operations of the
Business following the Closing Date, as more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual promises of the parties, and of
good and valuable consideration, the receipt of which is hereby acknowledged, it
is agreed by and between the parties as follows:

 

1.

DEFINITIONS.    The defined terms used in this Agreement shall have the meanings
set forth in this Section 1 or in the text of the Agreement. Capitalized terms
used herein and not otherwise defined in the Agreement have the meanings given
to such terms in the Purchase Agreement or the Product License Agreement, as
applicable.

1.1      “Pass-Through Expenses” shall mean the reasonable, documented,
out-of-pocket expenses actually incurred by the Seller or its Affiliates in
performing the Services under this Agreement, provided that such category of
out-of-pocket expenses has been specified in the Services Exhibit as chargeable
to such Services. “Pass-Through Expenses” shall not include any overhead costs,
Seller profits or other mark-ups.

1.2      “Seller Expense Table” shall mean the Seller’s payroll, cost, expense
or travel cost for the performance of the Services.

1.3      “Services” shall mean the set of tasks that the Seller will perform for
the Purchaser as specified in the Services Exhibit.

1.4      “Services Exhibit” shall mean Exhibit A attached hereto, as it may be
amended from time to time by mutual written agreement of the parties.

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

1.5      “Service Period” shall mean the duration of a Service as set forth in
the Services Exhibit.

 

2.

TRANSITION SERVICES.

2.1      Services.    During the Term of this Agreement, and except for the
manufacturing services provided pursuant to the Foundry Agreement, the Seller
shall provide, and as necessary shall cause its Affiliates to provide, to the
Purchaser the Services specified in the Services Exhibit, for the periods set
forth therein. Except as otherwise expressly provided in this Agreement
(including in the Services Exhibit), the Seller will be responsible for
providing the equipment, Seller Personnel (as defined below), and other
resources required for the Seller’s performance of the Services. In the event of
any conflict between the terms of the Services Exhibit and this Agreement, the
terms of the Services Exhibit shall prevail.

2.2      Modification of Services.    Without limiting the foregoing, the
parties acknowledge that the scope or characteristics of the Services may change
during the term of this Agreement as the Purchaser completes its transition from
dependence on the Seller’s Services. If the Purchaser reasonably believes that
it is necessary to supplement, modify, substitute, reduce or otherwise alter the
Services specified in the Services Exhibit, including without limitation changes
that may affect the content, scope, or service levels (“Changes”), it shall make
a written request for such Changes to the Seller, and the parties will discuss
in good faith the implementation of any such Changes and any changes to the
terms of the Services Exhibit to effect such Change. The Seller may not make
Changes until the parties have mutually agreed upon such Changes in writing.

2.3      Additional Services.    From time to time after the Closing Date, the
parties may identify additional services to be provided to the Purchaser in
accordance with the terms of this Agreement (the “Additional Services”). The
parties will discuss in good faith any Additional Services, and if the Parties
agree to such Additional Services, the parties shall amend the Services Exhibit
to add each Additional Service setting forth a description of the Additional
Service, the time period during which the Additional Service will be provided,
the applicable service levels, the charge, if any, for the Additional Service
and any other terms applicable thereto.

2.4      Service Levels; Standards of Performance.    The Seller will use
commercially reasonable efforts to provide the Services in accordance with the
specifications or other standards set forth in the Services Exhibit, and
otherwise in the same or substantially similar manner as the equivalent services
were provided by Seller or its Affiliates with respect to the Business
immediately prior to the Closing. The Seller will comply with all laws and
regulations applicable to Seller with respect to its performance of the
Services, and will obtain all necessary permits and licenses applicable to
Seller with respect to its performance of the Services. The Seller shall cause
all Seller Personnel (as defined below) to comply with the standards set forth
in this Section 2.4.

2.5      Expenses.    Except as may be expressly set forth in the Services
Exhibit or otherwise provided in this Agreement, each party will bear its own
expenses in connection with its obligations under this Agreement.



--------------------------------------------------------------------------------

2.6      Subcontractors.    The Services may be provided in whole or in part by
Affiliates of the Seller or by third-party subcontractors selected by the
Seller, subject to the prior written approval of the Purchaser, which approval
shall not be unreasonably withheld. Any such delegation or appointment shall not
release the Seller from any of its obligations under this Agreement. The Seller
shall be responsible for the work and activities of each of its Affiliates and
subcontractors, including compliance with the terms of this Agreement. The
Seller shall be responsible for all payments to its subcontractors, unless the
Services Exhibit provides otherwise or the Purchaser agrees in writing to pay
the subcontractor directly for the applicable Service.

2.7      Service Provider Contracts.    To the extent that at the end of the
Term of this Agreement the Purchaser will also require an agreement with any
third-party service provider used by the Seller in connection with the Services
as of the Closing Date, the Seller agrees to use commercially reasonable efforts
to assist the Purchaser to obtain terms and conditions, including pricing terms,
substantially similar to those received from such service providers by the
Seller prior to the Closing Date.

 

3.

MANAGEMENT.

3.1      Each party will have day-to-day management control over its provision
and/or receipt of the Services. To administer its provision and/or receipt and
use of the Services, each party will retain a Services Coordinator who shall
(i) have overall responsibility during the term of this Agreement for managing
and coordinating the delivery of the Services; (ii) be authorized to act for and
on behalf of the appointing party with respect to all matters relating to this
Agreement, and (iii) be the primary contact with the other party’s Services
Coordinator. The Services Coordinators from each party, or their designees for
specific Services, shall meet regularly on a mutually agreed upon schedule, and
shall cooperate and consult in relation to the Services in their reasonable
judgment. Each party may, at its discretion, and upon written notice to the
other party, designate other or additional individuals to serve in these
capacities during the term of this Agreement.

 

4.

PERSONNEL.

4.1      Personnel.    The Seller will make available such Seller employees and
agents as are required to provide each of the Services (the “Seller Personnel”).
The parties may agree in the Services Exhibit on any specific employees that are
required to be utilized in providing the applicable Services (the “Key
Employees”).

4.2      Right to Designate and Change Seller Personnel.  The Seller shall be
entitled to remove or replace any Seller Personnel at any time; provided,
however, the Seller will use commercially reasonable efforts to limit the
disruption to the Purchaser as a result of such removal or replacement.

4.3      Responsibility for Seller Personnel.    Seller Personnel will be under
the direction, control and supervision of the Seller, and the Seller will have
the sole right to exercise all authority with respect to the employment,
termination, assignment, and compensation of such Seller Personnel under the
applicable Law. The Seller (or its Affiliates) will be solely responsible for
payment of (i) all income, disability, withholding, and other employment taxes
and (ii) all



--------------------------------------------------------------------------------

medical benefit premiums, vacation pay, sick pay, or other fringe benefits for
any employees, agents, or contractors of the Seller who perform the Services.

 

5.

FEES AND PAYMENT.

5.1      Service Charges.    Except as otherwise stipulated in the Services
Exhibit, the Purchaser shall pay an amount equal to payroll for Service time of
Seller Personnel in accordance with this Section 5, pursuant to the Seller
Expense Table set forth in the Service Exhibit. All payment under this Agreement
(including the Pass-Through Expenses) do not include tax.

5.2      Expenses.    The Purchaser shall pay or reimburse the Seller for
Pass-Through Expenses reasonably calculated and invoiced to the Purchaser in
accordance with this Section 5.

5.3      Payment; Invoices.    Amounts payable, if any, hereunder will be billed
and paid in U.S. dollars. Within thirty (30) days after the end of each calendar
month, the Seller will submit one (1) invoice to the Purchaser for any amounts
payable by the Purchaser hereunder for the previous month; itemizing the
Pass-Through Expenses payable and to which Service each is applicable to. Each
invoice will be accompanied by such supporting documentation as is necessary for
the Purchaser to verify the Pass-Through Expenses charged during the applicable
period, or otherwise as the Purchaser reasonably requests. The Purchaser will
pay all amounts due pursuant to this Agreement within forty-five (45) days after
the receipt of the applicable invoice from the Seller unless a different period
is specified in the Services Exhibit.

5.4      Audit.    The Purchaser shall have the right, upon reasonable written
notice to the Seller and at the Purchaser’s cost, to have an independent third
party reasonably acceptable to the Seller to audit any Service fees and any
Pass-Through Expenses charged by the Seller. Such audit shall be conducted no
more than once every calendar half-year and only during normal business hours.
If such audit reveals an overcharge by the Seller, then the Seller shall
promptly reimburse the Purchaser. If the audit reveals an overcharge of greater
than five percent (5%) of the aggregate Service fees and Pass-Through Expenses
for any given calendar quarter, then the reasonable costs and expenses incurred
in connection with such audit shall be borne by the Seller.

 

6.

CONFIDENTIALITY.

6.1      The confidentiality provisions set forth in Section 6.4 of the Purchase
Agreement shall apply to all proprietary, secret or confidential information
disclosed by either party under this Agreement.

 

7.

REPRESENTATIONS AND WARRANTIES

7.1      Consents.    The Seller represents and warrants that it has obtained
all consents, approvals, or agreements from any third party (each, a “Consent”)
required for the Seller to provide the Services pursuant to this Agreement (or
to use any equipment or software owned by or leased or licensed to the Seller or
any of its Affiliates in connection with the provision of such Services)



--------------------------------------------------------------------------------

7.2       Performance.    Without limiting any other provision in this
Agreement, the Seller represents and warrants that the Seller will perform the
Services in a timely and professional manner and in accordance with industry
standards for services of the type performed hereunder.

 

8.

TERM AND TERMINATION.

8.1       Term.    The term of this Agreement shall commence on the Closing Date
and, unless extended by written agreement of the parties pursuant to Section 8.2
or terminated earlier pursuant to Section 8.3, shall continue until the
termination or expiration of all Services pursuant to the Services Exhibit, no
longer than *** months after Closing Date (the “Term”).

8.2       Term Extensions.     This Agreement may be extended in writing by
mutual agreement of the parties either in whole or with respect to one or more
of the Services.

8.3       Termination.

(a)      The Purchaser may terminate any Service, in whole or in part with
respect to such Service: (i) for any reason or no reason, upon at least thirty
(30) days’ prior written notice to the Seller of such termination (unless a
longer notice period is specified in the Services Exhibit or is required under a
third-person agreement pursuant to which such Service is provided); or (ii) at
any time, upon prior written notice to the Seller, if the Seller has failed to
perform any of its material obligations under this Agreement with respect to
such Service and such failure is still occurring thirty (30) days after receipt
by the Seller of a written notice of such failure from the Purchaser.

(b)      The Seller may terminate any Service, in whole or in part with respect
to such Service at any time, upon prior written notice to the Purchaser, if the
Purchaser has materially failed to perform any of its material obligations under
this Agreement with respect to such Service and such failure is still occurring
thirty (30) days after receipt by the Purchaser of a written notice of such
failure from the Seller or the applicable Affiliate providing Services.

(c)      If either party becomes aware of a change in applicable Law or other
circumstance that would result in the continued performance of any Service being
a violation of any applicable Law, such party will notify the other party in
writing as soon as reasonably practicable, and the parties shall cooperate in
good faith to make reasonable modifications to such Service or find reasonable
alternative means by which such Service can continue to be provided in
compliance with applicable Laws. If the parties are unable to find a mutually
acceptable alternative means of providing such Service that complies with
applicable Law within thirty (30) days of starting such discussions, either
party may terminate such Service immediately upon written notice to the other
party.

(d)      Any Service may be terminated at any time upon mutual agreement of the
parties.

8.4        Effect of Termination.

(a)      Immediately following the expiration or termination of this Agreement,
the Seller shall cease, or cause its Affiliates or subcontractors to cease,
providing the Services.

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

Upon termination of any Service in accordance with this Agreement, (i) the
Seller shall have no further obligation to provide such terminated Service, and
(ii) the Purchaser shall have no obligation to pay any additional Pass-Through
Expenses relating to any such Service that would be incurred after the effective
date of such termination; provided, however, that, the Purchaser shall remain
obligated to pay to the Seller any Pass-Through Expenses owed and payable with
respect to any component of such terminated Service that was provided prior to
the effective date of such termination. In connection with the termination of
any Service, the provisions of this Agreement not relating solely to such
terminated Service shall survive any such termination.

8.5      Upon the termination or expiration of any Service with respect to which
a party or an Affiliate thereof holds books, records, files, databases,
confidential or proprietary information or computer software or hardware
(including, without limitation, current and archived copies of computer files)
owned or leased by the other party or an Affiliate thereof and used in
connection with the provision of such Service (the “Materials”), subject to the
terms of Section 6.1, such party will return, or destroy and certify the
destruction of, all such Materials promptly upon the termination or expiration
of the applicable Service, but not later than thirty (30) days after such
termination or expiration.

8.6      Survival.  Sections 1, 5.3, 6, 8 and 10 of this Agreement shall survive
any expiration or termination of this Agreement.

9.       LIMITATION ON LIABILITY; DISCLAIMER OF WARRANTIES

9.1      Limitation on Liability.    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, IN NO EVENT SHALL SELLER OR ANY SELLER AFFILIATE BE LIABLE
(A) FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING
LOSS OF PROFITS OR BUSINESS OR LOSS OF ANTICIPATED SAVINGS, ARISING FROM OR
RELATING TO ANY ACT OR OMISSION UNDER THIS AGREEMENT, AND (B) TO PURCHASER OR
ITS AFFILIATES UNDER THIS AGREEMENT FOR ANY AMOUNT IN EXCESS OF THE AGGREGATE
SERVICE CHARGES PAID BY PURCHASER UNDER THIS AGREEMENT.

9.2      No Express or Implied Warranties.  Purchaser acknowledges and agrees
that, except to the extent expressly set forth in this Agreement, NEITHER SELLER
NOR ANY AFFILIATE OF SELLER IS MAKING ANY REPRESENTATIONS OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES OR ANY OTHER MATTER
RELATING TO THIS AGREEMENT, AND SELLER AND EACH AFFILIATE OF SELLER HEREBY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES (INCLUDING, WITHOUT LIMITATION,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE) IN CONNECTION THEREWITH.

10.      MISCELLANEOUS.

10.1    No Agency.    It is agreed and understood that neither party is the
agent, representative or partner of the other, and neither party has any
authority or power to bind or contract in the name of or to create any liability
against the other in any way or for any purpose pursuant to this Agreement.
Nothing contained in this Agreement shall be construed to give



--------------------------------------------------------------------------------

either party the power to direct and control the day-to-day activities of the
other, constitute the parties as partners, joint venturers, principal and agent,
employer and employee, co-owners, or otherwise as participants in a joint
undertaking, or allow either party to create or assume any obligation on behalf
of the other party for any purpose whatsoever.

10.2    Amendment; Waiver; Remedies Cumulative.  Any agreement on the part of a
party hereto to any extension or waiver of any provision hereof shall be valid
only if set forth in an instrument in writing signed on behalf of such party. A
waiver by a party hereto of the performance of any covenant, agreement,
obligation, condition, representation or warranty shall not be construed as a
waiver of any other covenant, agreement, obligation, condition, representation
or warranty. A waiver by any party of the performance of any act shall not
constitute a waiver of the performance of any other act or an identical act
required to be performed at a later time. This Agreement may not be amended,
modified or supplemented except by written agreement of all of the parties
hereto. All rights and remedies existing under this Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

10.3    Counterparts; Facsimile Signature.  This Agreement may be executed in
any number of counterparts, each of which shall be considered one and the same
agreement and shall become effective when all counterparts have been signed by
each of the parties and delivered to the other party, it being understood that
the parties need not sign the same counterpart. Either party may execute this
Agreement by facsimile or scanned signature and the other party will be entitled
to rely on such facsimile or scanned signature as conclusive evidence that this
Agreement has been duly executed by such party.

10.4    Governing Law.  This Agreement (and any claims or disputes arising out
of or related hereto or to the transactions contemplated hereby or to the
inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in accordance
with, the laws of the State of New York of the United States of America,
including all matters of construction, validity and performance, in each case
without reference to any conflict of law rules that might lead to the
application of the laws of any other jurisdiction.

10.5    Dispute Resolution.

 

   (A)

In the event there is a dispute between Purchaser and Seller regarding this
Agreement, or with respect to the performance by a Seller of its obligations
hereunder (whether in respect of a matter which has previously been resolved
pursuant to this Section 10.5 or otherwise), prior to any party instituting any
action or claim or pursuing any other remedy hereunder, the parties shall
attempt in good faith to reach agreement on a resolution of the dispute. If such
attempts are unable to resolve the dispute, the parties shall seek to resolve
the dispute in accordance with the provisions of this Section 10.5.

 

   (B)

The party which is the disputing party (the “Disputing Party”) shall send a
written notice describing the dispute or issue (the “Dispute Notice”) to the



--------------------------------------------------------------------------------

 

other party (the “Notice Receiver”). A) Within fifteen (15) days of the Notice
Receiver’s receipt of a Dispute Notice, the Parties shall conduct a meeting,
attended by an executive designated by each Party (a “Step One Meeting”). If
resolved at the Step One Meeting or at any other time prior to the expiration of
such 15-day period, the Disputing Party shall re-send the original Dispute
Notice to the other Party with a written and signed acknowledgment that it has
been withdrawn. B) The matter shall be considered unresolved if at any time the
parties agree in writing that it is unresolved or the original Dispute Notice
has not been withdrawn within fifteen (15) days after conclusion of the Step One
Meeting

 

   (C)

If the matter remains unresolved after the Step One Meeting, either of the
Parties may initiate any claim or pursue or exercise any of its rights or
remedies hereunder, at law or in equity pursuant to Section 10.5 (b).

 

   (D)

All disputes arising out of or in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said Rules.
The place of arbitration shall be Singapore. The language of the arbitral
proceedings shall be English. Judgment upon any award(s) rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
arbitrator(s) are authorized to include in the award an allocation to any party
of such costs and expenses, including attorneys’ fees, as the arbitrator shall
deem reasonable. Nothing in this Agreement shall prevent either party from
seeking provisional measures from any court of competent jurisdiction, and any
such request shall not be deemed incompatible with the agreement to arbitrate or
a waiver of the right to arbitrate. The parties undertake to keep confidential
all awards in their arbitration, together with all materials in the proceedings
created for the purpose of the arbitration and all other documents produced by
another party in the proceedings not otherwise in the public domain, save and to
the extent that disclosure may be required of a party by legal duty, to protect
or pursue a legal right or to enforce or challenge an award in legal proceedings
before a court or other judicial authority.

10.6    Binding Effect; Assignment.  This Agreement binds and benefits the
parties and their respective permitted successors and assigns. No party hereto
may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other party; provided,
however, the Purchaser may assign any of its rights or obligations under this
Agreement to any Affiliate of the Purchaser without the consent of the Seller.

10.7    No Third-Party Beneficiaries.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to or
shall confer on any Person other than the parties hereto or their respective
successors and assigns, any rights, remedies or liabilities under or by reason
of this Agreement.

10.8    Force Majeure.  The Seller shall not be liable for any interruption of a
Service or



--------------------------------------------------------------------------------

delay or failure to perform under this Agreement if such interruption, delay or
failure results from strikes (other than in relation to the relevant Seller’s
own workforce), riots, fires, floods, storm, earthquakes, power outages,
telecommunications or network outages or limitations, acts of God, war,
governmental action or any other causes beyond its reasonable control (“Force
Majeure”). In any such event, the Purchaser and the Seller’s obligations
hereunder in respect of the Service affected by Force Majeure shall be postponed
for such time as the performance is suspended or delayed on account of such
Force Majeure event and the parties shall seek to identify and implement a
commercially reasonable alternative to minimize any interruption in the
provision of those Services hereunder. Each of the Purchaser and the Seller will
promptly notify the other in writing upon learning of the occurrence of such
event of Force Majeure. Upon the cessation of the Force Majeure event, each of
the Purchaser and the Seller will use all commercially reasonable effort to
resume its performance with the least practicable delay

10.9    Notices.  All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party (a) on the date of delivery if delivered by hand or sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment, (b) on the first Business Day following the date of dispatch if
delivered by an internationally-recognized next-day courier service, or (c) on
the fifth Business Day following the date of mailing if delivered by registered
or certified mail, return receipt requested, postage prepaid, in each case to
the following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the persons (by name or title) designated below (or to such other
address, facsimile number, e-mail address or person as a party may designate by
notice to the other parties pursuant to this Section 10.9):

If to the Seller, to:

Samsung Electronics Co., Ltd.

SR3 Bldg.

San #24 Nongseo-Dong, Giheung-Gu

Yongin City, Gyeonggi Do, Korea 449-711

Fax no.:

Attention:

with a copy to (which copy shall not constitute notice):

[                ]

if to the Purchaser, to:

IXYS Intl (Cayman) Limited

c/o IXYS Corporation

1590 Buckeye Drive

Milpitas, CA 95035

Fax no. +1.408.416.0224

Attention: Uzi Sasson

with a copy to (which copy shall not constitute notice):



--------------------------------------------------------------------------------

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Fax no.: +1.650.463.2600

Attention: Luke Bergstrom

10.10   Construction; Usage.

(a)      Interpretation. In this Agreement, unless a clear contrary intention
appears:

(i)       the singular number includes the plural number and vice versa;

(ii)      reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(iii)     reference to any gender includes each other gender;

(iv)     reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;

(v)      “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

(vi)     “including” means including without limiting the generality of any
description preceding such term;

(vii)    “Dollars” and “US$” shall mean United States dollars; and

(viii)   references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.

(b)      Headings.    The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

10.11   Severability.   Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability and shall not
render invalid or unenforceable the remaining terms and provisions of this
Agreement or affect the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.



--------------------------------------------------------------------------------

10.12  Mutual Drafting.  The parties hereto have been represented by counsel who
have carefully negotiated the provisions hereof. As a consequence, the parties
do not intend that the presumptions of any laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement and therefore waive their effects. The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intent of the parties.

10.13  Exhibits. The Services Exhibit is hereby incorporated into this Agreement
and are hereby made a part hereof as if set out in full herein.

10.14  Entire Agreement.    This Agreement and the other Transaction Documents
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof and terminate and supersede all prior
agreements and understandings, oral and written, among the parties hereto with
respect to the subject matter hereof and thereof.

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed by its
duly authorized representative as of the date first written above.

 

 

IXYS INTL (CAYMAN) LIMITED

 

 

    SAMSUNG ELECTRONICS CO., LTD.    By:                           
                                                 By:                          
                                                  Name:  
                                                                      Name:   
                                                                     Title:  
                                                                      Title:   
                                                                    



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES EXHIBIT

The Seller agrees to provide the following Services during the applicable
periods of time set forth below:

1.       Information Technology (IT) and Finance Services

 

Service Description:   

1.        Finance - Provide data so Purchaser can develop customer invoicing
processes.

 

2.       IT - Provide data to assist with Purchaser’s transition of enabling
transactions (wafer orders, etc…) within Purchaser’s Oracle system.

Fees:   

Purchaser will pay Seller’s reasonable expenses and cost of travel as set forth
in the Seller Expense Table.

 

 

Service Period:

 

 

   ***. 2.       Operational Services. Service Description:   

During the Service Period, Seller will:

 

1.       Assist Purchaser with introductions to all vendors including those
associated with wafer preparation, flash programming, sort, assembly, and final
test processes.

 

2.       If necessary, assist and train Purchaser in the transition of wafer
preparation, flash programming, sort, assembly, and final test processes to
Purchaser.

 

3.       Deliver and assign Customer POs (as defined in the Foundry Services
Agreement) for WIP Products (as defined in the Foundry Services Agreement) to
Purchaser

 

4.       Notwithstanding anything contrary to this Agreement, the vendors
addressed in this provision shall not include vendors that: i) are not related
with the Business as of the Closing Date; and ii) are Seller’s raw material or
equipment vendors (other than vendors of raw materials or equipment related to
the assembly or the

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

  

packaging of integrated circuits).

 

 

Fees:   

Purchaser will pay Seller’s reasonable expenses and cost of travel as set forth
in the Seller Expense Table.

 

Pass-Through Expenses:   

Cost of packaging, freight and insurance and subcontractor fees.

 

Service Period:

 

 

   ***

3.       Quality and Reliability Services:

 

(a)      Warranty Claims and Returns:

Service Description:   

During the Service Period, Seller will perform customer failure analysis of the
IXYS Business Products (as defined in Product License Agreement) and provide the
results of that analysis to Purchaser. If necessary, Seller will request a
solution to the appropriate design or software provider.

 

For avoidance of doubt, Purchaser shall directly manage all matters relating to
customer relations, including, but not limited to, taking any claims of, or
complaints regarding, any product defects from customers in connection with such
IXYS Business Products.

 

 

Fees:   

Except for subcontractor fees, Seller will provide all services at no charge
until one year after the Closing Date. After this period, Purchaser will pay
Seller’s reasonable expenses and cost of travel as set forth in the Seller
Expense Table.

 

Pass-Through Expenses:   

For amounts actually paid by Seller, Purchaser will reimburse Seller for
third-party fees associated with the Quality and Reliability Services. Purchaser
will also pay Seller’s reasonable expenses and cost of travel as set forth in
the cost table.

 

Service Periods:    ***

 

A-2

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

4.        Development Services.

 

Service Description:  

During the Service Period, Seller will perform the following services

 

(A) complete development of the following *** Products: ***, the development to
include:

 

a.    Management of the design subcontractor(s).

 

b.    Report development milestones to the Purchaser (1st F/O, test report, tape
out, quality reports, and other reports customarily produced by Seller in the
design of similar devices).

 

c.    Enter into development agreements with subcontractors for the development
of the *** Product components such as the verification and test programs.

 

(B) Complete transitional development of the following *** Products: ***, the
development to include:

 

a.    Management of the design subcontractor (if applicable).

 

b.    Report development milestones to Purchaser (1st F/O, test report, tape
out, quality reports, and other reports customarily produced by Seller in the
design of similar devices).

 

c.    Enter into development agreements with subcontractors for the development
of the *** product components such as the verification and test programs.

 

(C) Provide development training:

 

a.    Technical workshops regarding: product designs, design techniques,
development process, product transition, and documents, and usage of the
licensed In House Design Tools,

 

b.    Modification or creation of new documentation with respect to the Business
Products, and

 

c.    The Parties shall discuss and agree on the detailed development schedule
for the development training.

 

 

Fees:   Fees relating to Section 4(i): Purchaser will pay any amounts, including

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

A-4



--------------------------------------------------------------------------------

  

incentive fee payments, owed to vendors under the Transferred Contracts relating
to the development work described in Section 4(i). Purchaser shall be
responsible for all other development fees set forth in the Transferred
Contracts relating to the *** Products.

 

Fees relating to Section 4(ii): Purchaser will pay a development fee of USD
$***. This fee includes subcontracting fees, the costs of mask sets, and
verification fees. The payment of USD $*** will be made within thirty days after
receipt of Seller’s invoice which shall be issued by Seller after the Closing
Date.

 

Purchaser will also pay Seller’s reasonable expenses and cost of travel as set
forth in the Seller Expense Table.

 

 

Service Period:    ***, or, for the products described in Sections 4(i) and
4(ii), *** months from the mass production date of the last of such products to
enter mass production, whichever is later.

5.       Sales Support Services.

 

Service Description:   

During the Service Period, Seller will (i) arrange major customer meetings, and
(ii) provide personal introductions to Solution Partners, key customer, Sales
Representatives and Distributors relating to the Business, and (iii) provide
data and information relating to 4-bit and 8-bit microcontroller sales and
marketing; provided that such customer, Solution Partner, key customer, Sales
Representative and Distributors will be selected by parties’ consent; provided
that key customer means a customer who directly buys Business Products from the
Seller.

 

 

Fees:    Purchaser will pay Seller’s reasonable expenses and cost of travel as
set forth in the Seller Expense Table. Service Period:    ***.

6.       Design Transition Services.

 

Service Description:    During the Service Period, Seller shall provide
Purchaser with such information, cooperation and assistance to effect a smooth
and seamless transition of foundry services to a third party designated

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

   by Purchaser (a “Successor”) (such information, cooperation and assistance,
“Transition Assistance”). Transition Assistance shall include: (a) providing
know-how, technical information and other appropriate information concerning the
transfer and transition of the foundry services to Purchaser; and (b) other
services as reasonably requested by Purchaser. Fees:    Purchaser will pay
Seller’s reasonable expenses and cost of travel as set forth in the Seller
Expense Table. Service Period:    ***.

 

7. Seller Expense Table.

Payroll Table

(USD, per hour)

 

Position    Korea    China    Singapore    US    EU     E3/G3/S3/M3    ***   
***    ***    ***    ***     E4/G4/S4/M4    ***    ***    ***    ***    ***    
E5/G5/S5/M5/M6    ***    ***    ***    ***    ***    

E6/G6/S6/M7

 

   ***    ***    ***    ***    ***

Travel Fee: USD $*** per day per person (This amount includes out-of pocket
money, meals, ground transfer fee, and accommodations fee. Airfare fee will be
paid separately, but now hourly expenses will not be paid while service
providers are traveling, including while on the airplane).

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.3

Service Coordinator Contact Information:

For Seller:

Name:

Title:

Phone:

Facsimile:

Email:

 

For Purchaser:

Name: David Staab

Title: Vice President of R&D and MCU Architecture of Zilog, Inc.

Phone: +1.408.457.9087

Facsimile: +1.408.416.0223

Email:dstaab@zilog.com



--------------------------------------------------------------------------------

Exhibit C

FORM OF PRODUCT LICENSE AGREEMENT

This Product License Agreement (“Agreement”) is entered into on the
[                               ] 2013 (the “Effective Date”) by and between
Samsung Electronics Co., Ltd., a company duly incorporated under the laws of the
Republic of Korea, acting through its System LSI Division, with principal
offices located at San #24, Nongseo-Dong, Giheung-Gu, Yongin-City, Gyeonggi-Do,
449-711 Korea (“Samsung”), and IXYS Intl (Cayman) Limited, a corporation
organized under the laws of the Cayman Islands, with a principal place of
business at 190 Elgin Avenue, George Town, Grand Cayman, KY1-9005 Cayman Islands
(“IXYS”).

RECITALS

WHEREAS, Samsung and IXYS are parties to that certain Asset Purchase Agreement
dated on May 24th, 2013 (the “APA”, Samsung document number SLSI-201304IA001),
pursuant to which, among other things, IXYS is purchasing or otherwise acquiring
rights relating to the Business (as defined in the APA) pursuant to a series of
transactions contemplated in the APA (collectively, the “Transaction”);

WHEREAS, in connection with the Transaction, IXYS desires to obtain, and Samsung
desires to grant, certain licenses under and with respect to certain
Intellectual Property and Technology related to the Business, on the terms and
conditions of this Agreement;

WHEREAS, Samsung desires to obtain, and IXYS desires to grant, certain licenses
back under and with respect to the Transferred IP (as defined in the APA), on
the terms and conditions of this Agreement; and

WHEREAS, pursuant to the APA, the parties have agreed to enter into this
Agreement as of the Closing Date (as defined in the APA);

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement and the APA,
the parties hereby agree as follows:

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

AGREEMENT

I. DEFINITIONS.

Unless otherwise defined in this Article I, any capitalized terms used in this
Agreement will have the meaning set forth in the APA and shall apply to both
their singular and plural forms, as the context may require.

1.1      “Affiliate” shall mean, with respect to a party, a corporation or any
other legal entity which is Controlled by such party, provided that such entity
shall be considered an Affiliate only for the time during which such Control
exists. “Control,” as used in this Section 1.1, means direct or indirect
ownership of more than 50% of the voting rights of such entity.

1.2      “Authorized Design House” means any developer, designer, design house,
contractor, or other Person that on or after the Effective Date is authorized by
IXYS to develop, design, modify, improve, or create derivative works of the
Licensed Products.

1.3      “Authorized Distributor” means any distributor, VAR (Value Added
Reseller), OEM, systems integrator or other Person that on or after the
Effective Date is authorized by IXYS to import, offer to sell and sell the
Licensed Products.

1.4      “Authorized Manufacturer” means any manufacturer, contractor, supplier,
vendor or other Person that on or after the Effective Date provides services to
IXYS in connection with the manufacture or supply of the Licensed Products,
other than Samsung.

1.5      “Business Field of Use” means the design, development, manufacturing,
marketing, sales and support of 4 bit and 8 bit Micro Controller Units
(including Business Products) and the provision of services related to 4 bit and
8 bit Micro Controller Units; provided that with respect to Samsung, the
Business Field of Use means the field of Standalone Micro Controller Business.

1.6      “Business Products” has the meaning set forth in the APA.

1.7      “Confidential Information” means any and all technical and
non-technical information which is identified as confidential information at the
time of disclosure and disclosed by one party (the “Disclosing Party”) to the
other party (the “Receiving Party”) under this Agreement,



--------------------------------------------------------------------------------

whether in written, oral, graphic or electronic form. Written Confidential
Information will be clearly marked “CONFIDENTIAL,” “PROPRIETARY” or other
similar marking. Oral or visual disclosures of the Confidential Information or
disclosure of intangible Confidential Information should be identified as
confidential at the time of such disclosure and confirmed, in writing or email,
by the Disclosing Party to the Receiving Party within thirty (30) days of such
disclosure. Notwithstanding the foregoing, “Confidential Information” includes
any information disclosed by the Disclosing Party that would reasonably be
deemed in the context of its disclosure to be confidential or proprietary.
Notwithstanding the foregoing, the nondisclosure obligations set forth in
Article VIII shall not apply to information that the Receiving Party can
demonstrate: (a) was publicly available at the time of its disclosure to the
Receiving Party or became publicly available after its disclosure and through no
fault of the Receiving Party; (b) was already in the lawful possession of the
Receiving Party without restriction prior to the Receiving Party receiving the
Confidential Information from the Disclosing Party; (c) is legitimately obtained
by the Receiving Party without restriction from a third party source who had no
obligation to the Disclosing Party not to disclose such information to others,
other than the Disclosing Party; or (d) is at any time independently developed
by the Receiving Party without use of or access to the Disclosing Party’s
Confidential Information.

1.8      “Deliverables” means the documents, technical assistance, information,
script files, design files, Software and other materials relating to the
Business Products that are listed on Schedule 1 attached hereto.

1.9      “Expanded IXYS Business Products” means (a) the IXYS Business Products
and (b) Micro Controller Units resulting from porting each IXYS Business Product
to a non-Samsung fabrication site.

1.10    “In House EDA Tool” means any software tool made and owned by Samsung
for designing or developing Micro Controller Units, including the *** schematic
design and capture tool and the Cubic logic design rule check and delay
calculating tool.

1.11    “Improvements” means all modifications, derivative works, enhancements,
upgrades and improvements to any Technology or Intellectual Property.

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

1.12 “IXYS Business Products” means the IXYS versions of the Business Products
that are substantially the same as one of the Business Products.

1.13    “Licensed IXYS Patents” means the Transferred Patents and Patent
applications filed by IXYS on or after the Effective Date that are within the
same Patent Family as the Transferred Patents, and any Patents issuing therefrom
including all Improvements thereto.

1.14    “Licensed IXYS Technology” means the Transferred Other IP.

1.15    “Limited Use Deliverables” means those Deliverables marked as “Only for
IXYS Business Product” on Schedule 2.

1.16    “Licensed Samsung Patents” means the Patents owned by Samsung and
controlled by the System LSI Division of Samsung, including the Scheduled
Samsung Patents, as of the Effective Date, that are infringed by Business
Products, but excluding the claims in those patents that principally relate to
semiconductor manufacturing.

1.17    “Licensed Samsung Technology” means the Technology owned by Samsung (or
which Samsung has a right to license or sublicense to IXYS hereunder without
payment of a royalty or other consideration, except solely for royalties due to
an employee inventor under applicable law or similar royalty) that is embodied
in the Deliverables.

1.18    “Licensed Products” means (a) the IXYS Business Products, (b) subsequent
versions of the IXYS Business Products developed by or for IXYS (including any
Improvements to the IXYS Business Products) that are Micro Controller Units,
(c) new Micro Controller Units created or developed by or for IXYS,
(d) application, programming, or development software including software
provided with development tools for Micro Controller Units, and (e) development
tools, boards and kits for Micro Controller Units.

1.19    “Micro Controller Units” means a single standalone integrated circuit
containing a 4-bit or 8-bit processor core where the main functionality is being
a micro controller

1.20 “Scheduled Samsung Patents” means the Patents listed on Schedule 1 of this
Agreement.



--------------------------------------------------------------------------------

II. LICENSE GRANTS TO IXYS

2.1 Patent License to IXYS.

(a) Subject to the terms and conditions of this Agreement, Samsung hereby grants
to IXYS and its Affiliates a non-exclusive, worldwide, royalty-free, fully
paid-up, perpetual, irrevocable (except as set forth in Article VI),
non-transferable (except as set forth in Section 10.1) license (with the right
to sublicense solely as set forth in Section 2.4) under the Scheduled Samsung
Patents to make, have made, use, offer for sale, import, export, sell,
distribute and/or exploit Licensed Products, and to practice any methods within
the Business Field of Use.

(b) Subject to the terms and conditions of this Agreement, Samsung hereby grants
to IXYS and its Affiliates a non-exclusive, worldwide, royalty-free, fully
paid-up, perpetual, irrevocable (except as set forth in Article VI),
non-transferable (except as set forth in Section 10.1) license (with the right
to sublicense solely as set forth in Section 2.4) under the Licensed Samsung
Patents to make, have made, use, offer for sale, import, export, sell,
distribute and/or exploit Expanded IXYS Business Products within the Business
Field of Use as they relate to Expanded IXYS Business Products. So long as the
license in this subsection (b) is in effect, with respect to claims in Patents,
as of the Effective Date, owned by Samsung and controlled by its System LSI
Division that principally relate to semiconductor manufacturing, Samsung agrees
to pursue to completion all litigation and remedies that are available against
IXYS’ manufacturer (and prosecuted such litigation to a final judgment that
finds infringement) before pursuing any remedies for patent infringement against
IXYS.

2.2 Technology License to IXYS.    Subject to the terms and conditions of this
Agreement, including the license restriction in Section 2.3 and confidential
obligation as set forth in Article IX, Samsung hereby grants to IXYS and its
Affiliates a non-exclusive, worldwide, royalty-free, fully paid-up, perpetual,
irrevocable (except as set forth in Article VI), non-transferable (except as set
forth in Section 10.1) license (with the right to sublicense solely as set forth
in Section 2.4) to use, reproduce, modify, create, prepare and have prepared
derivative works of, perform, display, transmit and distribute (through multiple
tiers and by all means known or later



--------------------------------------------------------------------------------

developed) the Licensed Samsung Technology solely for the purpose of developing,
having developed, making, having made, using, offering for sale, importing,
exporting, selling, distributing and/or exploiting Licensed Products.
Notwithstanding the foregoing, no rights are granted under this Agreement under
any Trademarks of Samsung or its Affiliates, and neither IXYS nor its Affiliates
shall have the right to offer for sale, sell or otherwise distribute any
Licensed Products bearing any such Trademarks, or any Licensed Products with
components bearing any such Trademarks, except in accordance with Section 2.9
below. For the avoidance of doubt, the parties acknowledge and agree that part
numbers do not constitute Trademarks. Notwithstanding anything to the contrary
as stated herein, except for application software, any software provided in
source code form under this Agreement may not be distributed except in object
code form as incorporated in the Licensed Products. 2.3 Restrictions on Use of
Certain Deliverables. Notwithstanding anything to the contrary in this
Agreement, the rights granted to IXYS and its Affiliates hereunder with respect
to the Limited Use Deliverables shall be limited solely to use for the purpose
of (a) maintenance of IXYS Business Products, (b) porting the IXYS Business
Products to a non-Samsung fabrication site, and (c) redesign of the IXYS
Business Products. Neither IXYS nor its Affiliates or sublicensees may make any
use of the Limited Use Deliverables for the development or maintenance of any
products other than the IXYS Business Products.

2.4 Sublicense Rights.    IXYS and its Affiliates may grant sublicenses under
the licenses granted in Sections 2.1 and 2.2 in connection with the development,
design, manufacture and support of Licensed Products on behalf of IXYS and its
Affiliates, provided that each such sublicense is consistent with the terms of
this Agreement and provided further that each such sublicensee is bound in
writing to confidentiality obligations at least as restrictive as the
confidentiality provisions of this Agreement. In addition, with respect to any
Software proprietary to Samsung and included in the Licensed Samsung Technology
that is necessary for use of a Licensed Product, IXYS and its Affiliates may
grant sublicenses under the license granted in Section 2.2 to its Authorized
Design Houses, Authorized Manufacturers and Authorized Distributors, as well as
to end users and customers of any Licensed Products solely for use with such
products. IXYS shall be responsible for its and its Affiliates’ sublicensees
hereunder. Any act or omission of any IXYS Affiliate or IXYS sublicensee that,
if performed or was omitted to be performed by IXYS hereunder would be a breach
by IXYS of this Agreement, shall be deemed a breach by IXYS of



--------------------------------------------------------------------------------

this Agreement, and IXYS shall be liable for any such acts or omissions pursuant
to the terms of this Agreement.

2.5 Reservation of Rights by Samsung.    All rights not expressly granted by
Samsung in this Article II are reserved by Samsung or its licensors.

2.6 Deliverables. Samsung will provide the Deliverables, or copies thereof, in
the electronic format such Deliverables are stored or used by Samsung to IXYS
within ten (10) business days of the Effective Date (except to the extent any
later delivery date is identified for any applicable Deliverable on Schedule 2),
or on such other schedule as is agreed by the parties.

2.7 In House EDA Tool License.

(a) Subject to the terms and conditions of this Agreement, Samsung hereby grants
to IXYS a non-exclusive, worldwide, royalty free, fully paid-up,
non-transferable (except as set forth in Section 10.1) license (with the right
to sublicense solely as set forth in Section 2.7(b)) to use the In House EDA
Tool for a period of four (4) years after Effective Date solely for
(i) maintenance of and customer support for the IXYS Business Product,
(ii) porting the IXYS Business Product to a non-Samsung fabrication site, and
(iii) redesign of the IXYS Business Product for manufacture non-Samsung
fabrication sites.

(b) IXYS and its Affiliates may grant sublicenses under the license granted in
Section 2.7(a) to contractors in connection with the design, development IXYS
Business Product on behalf of IXYS, provided that each such sublicense is
consistent with the terms of this Agreement and provided further that each such
sublicensee is bound in writing to (i) confidentiality obligations at least as
restrictive as the confidentiality provisions of this Agreement, and
(ii) license restrictions at least as restrictive as Sections 2.7(a), 2.7(c) and
2.7(d) of this Agreement. IXYS shall be responsible for its and its Affiliates’
sublicensees hereunder. Any act or omission of any IXYS sublicensee that, if
performed or was omitted to be performed by IXYS hereunder would be a breach by
IXYS of this Agreement, shall be deemed a breach by IXYS of this Agreement, and
IXYS shall be liable for any such acts or omissions pursuant to the terms of
this Agreement.

(c) IXYS acknowledges and agrees that IXYS shall have no right to and shall not,
without the written consent of Samsung (i) remove or alter any legal notices
from any portion of the In



--------------------------------------------------------------------------------

House EDA Tool or any relating documents; (ii) reverse engineer, translate,
disassemble, de-compile or otherwise manipulate the In House EDA Tool;
(iii) create derivative works of the In House EDA Tool, or any portion thereof;
(iv) allow the use of the In House EDA Tool by any third party, including
without limitation, in a timeshare or service bureau arrangement (except as
provided in Section 2.7(b)); (v) transfer the In House EDA Tool to any third
parties (except as provided in Section 2.7(b)); or (vi) exceed the scope of the
license expressly granted in Section 2.7(a).

(d) IXYS further acknowledges and agrees that Samsung shall have no obligation
to provide any support or maintenance for the In House EDA Tool, and that the In
House EDA Tool is provided AS IS, without any warranty of any kind.

2.8 Third Party Rights. IXYS acknowledges and agrees that third-party rights may
be needed to develop and manufacture the Licensed Products under this Agreement,
and that it is IXYS responsibility to enter into appropriate license agreements
with any such third parties to acquire any such third-party rights needed by
IXYS.

2.9 Trademarks. Subject to the terms and conditions of this Agreement, Samsung
agrees and acknowledges that IXYS and its Affiliates shall have the right to
assemble, use, support, market, offer for sale, import, export, sell, or
distribute (through multiple layers of distribution) any and all of the units of
Inventory transferred to IXYS under the APA or the units sold to IXYS under the
Foundry Services Agreement, notwithstanding that such Inventory, units or
components thereof may bear one or more Trademarks of Seller of its Affiliates.

2.10 Further Assurances.    The parties acknowledge that, as part of the
delivery of the Samsung Licensed Technology, Samsung may inadvertently fail to
deliver copies of Technology that should have been delivered to IXYS as part of
the contemplated transfers and licenses under terms of the APA or this
Agreement, or IXYS may inadvertently receive copies of Technology that should
not have been delivered as part of the activities contemplated under the APA or
this Agreement. Each party agrees, for at least twelve (12) months following the
Effective Date, to engage in good faith discussions with the other regarding the
delivery, return or destruction, as applicable, of any such copies of
Technology, at the reasonable request of the appropriate owner of the copies of
such Technology as contemplated by the APA or this Agreement, and deliver,



--------------------------------------------------------------------------------

return or destroy the applicable copies of Technology in accordance with the
parties’ mutual and good faith determination as to whether such copies should or
should not have been delivered to IXYS in accordance with the terms of the APA
or this Agreement.

III. LICENSE GRANTS TO SAMSUNG

3.1 Patent License to Samsung.  Subject to the terms and conditions of this
Agreement and the APA, IXYS hereby grants to Samsung and its Affiliates a
non-exclusive, worldwide, royalty-free, fully paid-up, perpetual, irrevocable
(except as set forth in Article VI), non-transferable (except as set forth in
Section 10.1) license (with the right to sublicense solely as set forth in
Section 3.3) under the Licensed IXYS Patents and its Improvements to make, have
made, use, offer for sale, import, export, sell, distribute and/or exploit any
product or service outside the Business Field of Use.

3.2 Technology License to Samsung.  Subject to the terms and conditions of this
Agreement and the APA, IXYS hereby grants to Samsung and its Affiliates a
non-exclusive, worldwide, royalty-free, fully paid-up, perpetual, irrevocable
(except as set forth in Article VI), non-transferable (except as set forth in
Section 10.1) license (with the right to sublicense solely as set forth in
Section 3.3) to use, reproduce, modify, create, prepare and have prepared
derivative works of, perform, display, transmit and distribute (through multiple
tiers and by all means known or later developed) the Licensed IXYS Technology
solely for the purpose of developing, having developed, making, having made,
using, offering for sale, importing, exporting, selling, distributing and/or
exploiting products or services of Samsung and its Affiliates outside the
Business Field of Use.

3.3 Sublicense Rights.    Samsung and its Affiliates may grant sublicenses under
the licenses granted in Sections 3.1 and 3.2 in connection with the development
of any products or services of Samsung and its Affiliates, provided that each
such sublicense is consistent with the terms of this Agreement and provided
further that each such sublicensee is bound in writing to confidentiality
obligations at least as restrictive as the confidentiality provisions of this
Agreement. In addition, with respect to any Software proprietary to IXYS and
included in the Licensed IXYS Technology that is necessary for use of a product
or service of Samsung or its Affiliates outside the Business Field of Use,
Samsung and its Affiliates may grant sublicenses



--------------------------------------------------------------------------------

under the license granted in Section 3.2 to end users and customers of any such
products or services of Samsung or its Affiliates. Samsung shall be responsible
for its Affiliates and sublicensees hereunder. Any act or omission of any
Samsung Affiliate or Samsung sublicensee that, if performed or was omitted to be
performed by Samsung hereunder would be a breach by Samsung of this Agreement,
shall be deemed a breach by Samsung of this Agreement, and Samsung shall be
liable for any such acts or omissions pursuant to the terms of this Agreement.

3.4 Reservation of Rights by IXYS.  All rights not expressly granted by IXYS in
this Article III are reserved by IXYS.

3.5 Business Field of Use. Notwithstanding any contrary to this Agreement, all
licenses granted under this Agreement to Samsung may be applied by Samsung
within the Business Field of Use solely to perform customer services for
Business Products sold by Samsung prior to the Effective Date.

IV. OWNERSHIP

4.1 Ownership by Samsung.  As between the parties, subject to the licenses
granted by Samsung to IXYS under Article II above, Samsung shall own and retain
all right, title and interest in and to the Licensed Samsung Patents, Licensed
Samsung Technology (including all Intellectual Property therein) and the In
House EDA Tool. As between the parties, subject to the licenses granted by
Samsung to IXYS under Article II above, Samsung will retain all right, title and
interest, including all Intellectual Property, in and to any Improvements to any
of the Licensed IXYS Technology made by or on behalf of Samsung or its
Affiliates in the exercise of the license granted to Samsung and its Affiliates
hereunder, subject only to IXYS’ ownership of the Licensed IXYS Technology
(including all Intellectual Property therein).

4.2 Ownership by IXYS.  As between the parties, subject to the licenses granted
by IXYS to Samsung under Article III above, IXYS shall own and retain all right,
title and interest in and to the Licensed IXYS Patents and Licensed IXYS
Technology (including all Intellectual Property therein). As between the
parties, subject to the licenses granted by IXYS to Samsung under Article III
above, IXYS will retain all right, title and interest, including all
Intellectual Property, in and to any Improvements to any of the Licensed Samsung
Technology made by or on behalf



--------------------------------------------------------------------------------

of IXYS or its Affiliates in the exercise of the license granted to IXYS and its
Affiliates hereunder, subject only to Samsung’s ownership of the Licensed
Samsung Technology (including all Intellectual Property therein).

4.3 No Limitations.  For the avoidance of doubt, nothing in this Article IV
shall be construed as limiting the right of either party hereto to license,
develop, improve upon or otherwise exploit any Intellectual Property or
Technology that is owned by such party and licensed hereunder to the other
party.

4.4 No Joint Development. The parties do not intend to engage in any joint
development under this Agreement and will not develop any joint inventions
hereunder. If the parties desire to engage in joint development in the future
relating to the IXYS Licensed Products, the parties agree to negotiate in good
faith an agreement setting forth the ownership and license of any joint
inventions, and other rights and obligations of the parties relating to such
joint inventions. Such agreement will be in writing and signed by each party.

4.5 Non-Removal of Marks and Notices.    Neither IXYS nor its Affiliates may
remove any Samsung intellectual property right markings or notices from any
Deliverables, or copies thereof; provided however, that IXYS may remove any or
all of Samsung’s intellectual property right markings or notices from marketing
collateral, promotional materials, data sheets or other specifications for the
purpose of replacing those markings with IXYS intellectual property right
markings with respect to IXYS Business Products.

4.6 No Obligation to Maintain Intellectual Property.    Each party acknowledges
and agrees that the other party shall have no obligation under this Agreement
after the Effective Date to maintain, prosecute or file for any Patents or other
Intellectual Property pertaining to the Patents or Technology licensed by such
party hereunder.

V. COVENANT NOT TO CHALLENGE

IXYS covenants and agrees, and shall cause its Affiliates to covenant and agree,
not to initiate any legal proceedings to challenge the validity or
enforceability, or Samsung’s ownership, of any Licensed Samsung Patents,
Licensed Samsung Technology or In House EDA Tool.



--------------------------------------------------------------------------------

VI. TERM

6.1 Term.    This Agreement will commence on the Effective Date and continue in
perpetuity, unless earlier terminated as provided in this Article VI. Failure by
IXYS to make any of the Deferred Payments by the due dates set forth in the APA
shall be deemed a material breach of this Agreement.

6.2 Termination for Breach.  This Agreement may be terminated by either party in
the event that the other party materially breaches this Agreement and does not
cure or agree with the non-breaching party upon a written plan to cure within
sixty (60) days after receipt of the notice of breach from the non-breaching
party. By way of example, and without limitation, a material breach of the
Agreement includes material or willful disclosure of the other party’s
Confidential Information to unauthorized recipients in violation of this
Agreement, and a material or willful breach of the scope of the license granted
herein. A mutually agreed plan to remediate, to the extent practical under the
circumstances, a breach of a confidentiality provision of this Agreement shall
be deemed a cure under this Agreement, so long as such plan is fulfilled by the
breaching party.

6.3 Termination for Bankruptcy or Insolvency.      In addition, this Agreement
may be terminated by either party if the other party becomes the subject of a
voluntary or involuntary petition in bankruptcy or any proceeding relating to
insolvency, receivership, liquidation, or composition for the benefit of
creditors if such petition or proceeding is not dismissed with prejudice within
sixty (60) days after filing.

6.4 Effect of Termination by Samsung.    In the event of termination of this
Agreement by Samsung: (a) neither IXYS nor its Affiliates will have the right to
use the Licensed Samsung Technology or the Licensed Samsung Patents in any
subsequent new product design; (b) IXYS and its Affiliates shall retain rights
to manufacture, have manufactured, offer, sell or otherwise distribute Licensed
Products (as set forth in Article II) that are taped-out before termination, so
long as such products have been identified by IXYS to Samsung no later than
thirty (30) days after such termination of this Agreement; (c) IXYS and its
Affiliates shall retain rights to use and sublicense Software with respect to
the Licensed Products that are authorized under Section 6.4(b); and (d) neither
IXYS nor its Affiliates shall have any further right to use the In House



--------------------------------------------------------------------------------

EDA Tool.

6.5 Effect of Termination by IXYS.    In the event of termination of this
Agreement by IXYS: (a) neither Samsung nor its Affiliates will have the right to
use the Licensed IXYS Technology or the Licensed IXYS Patents in any subsequent
new product design; (b) Samsung and its Affiliates shall retain rights to
manufacture, have manufactured, offer, sell or otherwise distribute any Samsung
products that are taped-out before termination, and associated services, so long
as such products and services have been identified by Samsung to IXYS no later
than thirty (30) days after such termination of this Agreement; and (c) Samsung
and its Affiliates shall retain rights to use and sublicense Software with
respect to the Samsung products and services that are authorized under
Section 6.5(b).

6.6 Survival.    The provisions of Article I, IV, VI, VII, VIII, IX and X of
this Agreement will survive any termination of this Agreement for any reason

VII. REPRESENTATIONS AND WARRANTIES

7.1 Mutual Representations and Warranties. Each party warrants and represents
that it has the right and authority to grant the licenses and rights granted by
it in this Agreement and enter into this Agreement.

7.2 Disclaimer of Representations and Warranties. EXCEPT AS EXPRESSLY SET FORTH
IN SECTION 7.1 ABOVE AND EXCEPT AS SET FORTH IN THE APA, (a) THE TECHNOLOGY AND
PATENTS GRANTED HEREIN ARE LICENSED “AS IS” AND NEITHER SAMSUNG NOR IXYS MAKES
ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, ENFORCEABILITY,
VALIDITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT, WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT INCLUDING THE LICENSED SAMSUNG
PATENTS, THE LICENSED SAMSUNG TECHNOLOGY, THE IN HOUSE EDA TOOL, THE
DELIVERABLES, THE LICENSED IXYS PATENTS AND THE LICENSED IXYS TECHNOLOGY,
(b) EACH PARTY SPECIFICALLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY



--------------------------------------------------------------------------------

OR FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE LICENSED SAMSUNG
PATENTS, THE LICENSED SAMSUNG TECHNOLOGY, THE IN HOUSE EDA TOOL, THE
DELIVERABLES, THE LICENSED IXYS PATENTS AND THE LICENSED IXYS TECHNOLOGY.

VIII. LIMITATION OF LIABILITY

8.1 Consequential Damages Waiver. EXCEPT (A) IN CASES OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, (B) WITH RESPECT TO BREACHES OF ANY CONFIDENTIALITY
OBLIGATIONS (C) FOR PERSONAL INJURY OR PROPERTY DAMAGE TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW IN NO EVENT WILL EITHER PARTY BE LIABLE UNDER THIS
AGREEMENT TO THE OTHER PARTY, ITS AFFILIATES OR TO ANY THIRD PARTY CLAIMING
THROUGH OR UNDER SUCH PARTY, FOR ANY LOST PROFITS, LOSS OF DATA, EQUIPMENT
DOWNTIME OR FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL
DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT EVEN IF THAT PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

8.2 Liability Cap.    EXCEPT (A) IN CASES OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, (B) WITH RESPECT TO BREACHES OF ANY CONFIDENTIALITY OBLIGATIONS
(C) FOR PERSONAL INJURY OR PROPERTY DAMAGE, AND (D) WITH RESPECT TO BREACH OF
ANY LICENSE SCOPE AS SET FORTH IN ARTICLE II OR III, ANY CLAIM FOR DAMAGES
HEREUNDER MUST BE MADE WITHIN THREE (3) YEARS OF THE DATE OF THIS AGREEMENT AND
EITHER PARTY’S TOTAL LIABILITY UNDER THIS AGREEMENT FOR DAMAGES WILL BE SUBJECT
TO A CAP ON DAMAGES OF ***. EACH PARTY WILL BE ENTITLED TO CREDIT AGAINST SUCH
CAP ANY AMOUNTS PAID AS DAMAGES PURSUANT TO SECTION 10 OF THE APA.

IX. CONFIDENTIALITY

9.1 Confidentiality.    Each Receiving Party will treat as confidential all
Confidential Information

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

of the Disclosing Party, will not use the Disclosing Party’s Confidential
Information except as reasonably necessary to exercise its rights and perform
its obligations under this Agreement and, except as expressly permitted herein,
will not disclose such Confidential Information to any third party without the
Disclosing Party’s prior written approval. Any disclosure to any customers,
suppliers, distributors, contractors, resellers, business partners or other
third parties in connection with the foregoing shall be made subject to the
recipient being bound by written confidentiality obligations that are no less
protective of Confidential Information than this Article IX. For clarification,
Affiliates of each Party shall not be considered third parties for the purpose
of this Article IX. Without limiting the foregoing, each of the parties will use
at least the same degree of care that it uses to prevent the disclosure of its
own confidential information of like importance, but in no event less than
reasonable care, to prevent the disclosure of the Disclosing Party’s
Confidential Information.

9.2 Terms of this Agreement.   Each party hereby agrees that it will not release
any publicity or information relating to this Agreement to any third party
without the other party’s prior written consent, unless otherwise permitted
herein. Except as set forth in Section 2.9, nothing in this Agreement confers
any rights to the other party to use in advertising, publicity, or otherwise,
any trademark, trade name or names, or any contraction, abbreviation, or
simulation thereof of the other party. Notwithstanding the foregoing, the
existence and terms of this Agreement may be disclosed to the extent required by
law or regulation (so long as the party required to disclose the information
provides the other party with timely prior notice of such requirement, unless
prohibited by law); except neither party needs to provide any prior notice with
regard to periodic governmental regulatory filings, such as filings with the
Securities and Exchange Commission, as required by law.

9.3 Return or Destruction of Records.   Upon termination of this Agreement for
any reason, the Receiving Party will immediately deliver to the Disclosing Party
all materials (in any medium whatsoever), records, notes, data, memorandum,
models and equipment of any nature that are in the possession or under the
control of the Receiving Party and its employees and that are the property of
the Disclosing Party upon Disclosing Party’ written request, except as needed to
continue shipping, manufacturing or supporting products or services as allowed
under Sections 6.4 and 6.5. Alternatively, the Receiving Party may elect to
destroy some or all of such property



--------------------------------------------------------------------------------

of the Disclosing Party and certify the destruction of such property to the
Disclosing Party within thirty (30) days after the termination.

9.4 Remedies.    The parties agree that the breach of its obligations under this
Article IX may result in irreparable harm and injury to the other party, for
which monetary damages alone would be an inadequate remedy, and which damages
are difficult to accurately measure. Accordingly, the Receiving Party agrees
that the Disclosing Party will have the right, in addition to any other remedies
available, to obtain immediate injunctive relief as well as other equitable
relief allowed by the federal and state courts in the event that the Receiving
Party breaches the obligation set forth in this Article IX without the necessity
of posting any bond or other security. The foregoing remedy of injunctive relief
is agreed to be without prejudice to the Disclosing Party exercising any other
rights and remedies it may have, including without limitation, the right to seek
damages or other legal or equitable relief.

9.5 Confidentiality Period. The Receiving Party’s obligations set forth in this
Article IX shall be effective for ten (10) years from initial disclosure of
Confidential Information.

X. MISCELLANEOUS

10.1 Assignment.

(a) Assignment by Samsung.    Samsung may assign this Agreement without the
prior written consent of IXYS only (i) to any Affiliates of Samsung or (ii) in
connection with a merger, acquisition, consolidation, reorganization or sale of
all or substantially all of the assets of System LSI Division of Samsung
(whether by operation of law or otherwise), in the case of each of (i) and (ii),
with written notice of such assignment to IXYS within thirty (30) days after the
effective date of such assignment. Samsung may not otherwise assign this
Agreement (or any of its rights or obligations under this Agreement) without the
prior written consent of IXYS, which consent shall not be unreasonably withheld.

(b) Assignment by IXYS.  IXYS may assign this Agreement without the prior
written consent of Samsung only (i) to any Affiliate of IXYS, (ii) in connection
with a merger, acquisition, consolidation, reorganization or sale of all or
substantially all of the assets of IXYS (whether by operation of law or
otherwise), or (iii) to a successor of all or substantially all of IXYS’ assets



--------------------------------------------------------------------------------

related to the Business, in the case of each of (i), (ii) and (iii), with
written notice of such assignment to Samsung within thirty (30) days after the
effective date of such assignment. Notwithstanding the foregoing, in the event
that an assignment subject to (iii) above occurs within three (3) years after
the date of this Agreement and involves any Samsung competitor listed in
Schedule 3, Samsung’s prior written consent shall be required. IXYS may not
otherwise assign or transfer this Agreement (or any of its rights or obligations
under this Agreement) without the prior written consent of Samsung which consent
shall not be unreasonably withheld. Upon any such assignment under subsections
(ii) or (iii) above, the license rights granted to IXYS and its Affiliates
hereunder shall not apply to any products or services of the assignee party or
its affiliates existing prior to the date of such assignment.

10.2 Restrictions.  The parties agree and acknowledge that the licenses granted
hereunder are not intended to cover, and do not cover, contract manufacturing
activities that either party or its Affiliates may undertake on behalf of third
parties for the primary purpose of obtaining rights under the other party’s
licensed Patents (i.e. Patent laundering), or to otherwise enable third parties
to avoid licensing Intellectual Property from either party hereunder or its
Affiliates.

10.3 Export Control.  The parties agree to comply with all applicable laws and
regulations promulgated by local and governmental organizations relating to
export control with regard to all goods and information provided subject to this
Agreement.

10.4 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

10.5 Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
in all respects be governed by, and construed in accordance with, the laws of
the State of New York of the United States of America, including all matters of
construction, validity and performance, in each case without reference to any
conflict of law rules that might lead to the application of the laws of any
other jurisdiction.

10.6 Dispute Resolution.  All disputes arising out of or in connection with this
Agreement shall



--------------------------------------------------------------------------------

be finally settled under the Rules of Arbitration of the International Chamber
of Commerce by one or more arbitrators appointed in accordance with the said
Rules. The place of arbitration shall be Singapore. The language of the arbitral
proceedings shall be English. Judgment upon any award(s) rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
arbitrator(s) are authorized to include in the award an allocation to any party
of such costs and expenses, including attorneys’ fees, as the arbitrator shall
deem reasonable. Nothing in this Agreement shall prevent either party from
seeking provisional measures from any court of competent jurisdiction, and any
such request shall not be deemed incompatible with the agreement to arbitrate or
a waiver of the right to arbitrate. The parties undertake to keep confidential
all awards in their arbitration, together with all materials in the proceedings
created for the purpose of the arbitration and all other documents produced by
another party in the proceedings not otherwise in the public domain, save and to
the extent that disclosure may be required of a party by legal duty, to protect
or pursue a legal right or to enforce or challenge an award in legal proceedings
before a court or other judicial authority.

10.7 Amendment. Any agreement on the part of a party hereto to any extension or
waiver of any provision hereof shall be valid only if set forth in an instrument
in writing signed on behalf of such party. A waiver by a party hereto of the
performance of any covenant, agreement, obligation, condition, representation or
warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any party of the
performance of any act shall not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time. This
Agreement may not be amended, modified or supplemented except by written
agreement of all of the parties hereto

10.8 Waiver.  No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by both parties hereto. The waiver by either
party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach, and no failure by
either party to exercise any right or privilege under this Agreement shall be
deemed a waiver of such party’s rights or privileges under this Agreement or
shall be deemed a waiver of such party’s rights to exercise the same at any
subsequent time or times. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by applicable
law.



--------------------------------------------------------------------------------

10.9 Entire Agreement.    This Agreement (including all Exhibits hereto),
together with the Purchase Agreement, constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to such subject matter.

10.10 No Third-Party Beneficiaries.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns. Nothing in this Agreement expressed or implied, is intended to or shall
confer on any person or entity other than the parties hereto or their respective
successors and assigns, any rights, remedies or Liabilities under or by reason
of this Agreement.

10.11 Independent Contractor; No Authority to Bind Other Party.  Each party
hereto is acting as, and shall be considered, an independent contractor, and no
relationship of partnership, joint venture, employment, franchise, agency or
similar arrangement is being created pursuant to or by virtue of this Agreement.
In no event shall either party have any authority to negotiate or enter into any
contract or commitment for or on behalf of, or in the name of, the other party,
or otherwise possess any authority to bind such other party in matters of
contract, indebtedness or otherwise, without the prior written approval in each
instance of such other party. Neither party shall represent itself as having any
such authority, express or implied, from the other party.

10.12 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability and shall not render
invalid or unenforceable the remaining terms and provisions of this Agreement or
affect the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as is enforceable.

10.13 Interpretation.    The words “hereof,” “herein” and “hereunder” and words
of like import used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words



--------------------------------------------------------------------------------

“without limitation,” whether or not they are in fact followed by those words or
words of like import.

10.14 Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

10.15 Headings.  The headings in this Agreement are for convenience of reference
only and shall not affect or be utilized in construing or interpreting this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

 

SAMSUNG ELECTRONICS CO., LTD.

By:

Name:

Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

 

IXYS INTL (CAYMAN) LIMITED

By:

Name:

Title:



--------------------------------------------------------------------------------

Schedule 1

Licensed Samsung Patents

 

Country  

 

  

Patent Number  

 

  

Date of Patent  

 

 

***  

 

  

***  

 

  

***  

 

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

Schedule 2

Deliverables

 

Category

 

  

Deliverable

 

  

Format

 

   Delivery    
Date   

License Limitation/

Comment

***

   ***    ***    ***    ***

Note: Installation of the In House EDA Tool, including but not limited to
delivery and issuance of the license key, shall be done by IXYS, and Samsung
will assist with such procedure as set forth in the Transition Services
Agreement between the parties.

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

Schedule 3

***

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

AMENDMENT 1 TO

ASSET PURCHASE AGREEMENT

 

This AMENDMENT 1 TO ASSET PURCHASE AGREEMENT (“Amendment 1”) is entered into as
of 27th June, 2013 (“Amendment 1 Effective Date”), by and among Samsung
Electronics Co., Ltd., a company organized under the laws of the Republic of
Korea (the “Seller”), IXYS Intl Limited, a Cayman Islands corporation (the
“Purchaser”) and, solely for purposes of Section 11.16 of the APA (as
hereinafter defined), IXYS Corporation, a corporation incorporated under the
laws of the State of Delaware of the United States of America (“Parent”).

 

WHEREAS, this Amendment 1 (defined above) refers to and amends the terms and
conditions of the ASSET PURCHASE AGREEMENT dated 25th May 2013, with Seller
document number SLSI-201304IA00 (the “APA); and

WHEREAS, the parties now wish to amend the APA.

 

Now therefore for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereby agree as follows:

 

IT IS AGREED AS FOLLOWS:

 

1. That all definitions contained in the APA shall have the same meanings and
apply to this Amendment 1.

 

2. The APA is hereby amended to replace the EDS equipment Table of Schedule 2.1
(b) with the following:

***

 

3. The APA is hereby amended to add the following under Note 3 of Schedule 2.1
(d):

***

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

4. The APA is hereby amended to add the following contracts to Schedule 2.1 (g):

***

 

5. The APA is hereby amended to add the following to the Seller Disclosure
Schedule.

 

***

 

6. The APA is hereby amended to add the following contracts to Schedule 7.1 (h):

***

 

7. The material within quotation marks in this Amendment 1 is hereby fully
incorporated into the APA, wherever applicable. Except as set forth above, the
remaining terms and conditions of the APA remain unchanged and apply with equal
force and effect.

 

8. If there is any conflict between the terms of the APA and the terms of this
Amendment 1, the terms of this Amendment 1 shall prevail.

 

9. This Amendment 1 shall be governed by New York law without reference to
conflict of laws rules.

 

10. This Amendment 1 may be signed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

***Certain confidential information contained in this document, marked with 3
asterisks (***), has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

SELLER: SAMSUNG ELECTRONICS CO., LTD. By:     /s/ Byunghoon Suh

Name:        Byunghoon Suh Title:          Senior Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

PURCHASER: IXYS INTL LIMITED By: /s/  Uzi Sasson Name: Uzi Sasson Title:
Director PARENT: IXYS CORPORATION By: /s/  Nathan Zommer Name: Nathan Zommer
Title: Chief Executive Officer